 



Loan No. 07-0004468

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and a Lender,

 

THE FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS LOAN AGREEMENT,
as Lenders,

 

 

and

 

HP ALEDO, LLC,
a Delaware limited liability company,
as Initial Borrower,

and

AFFILIATES OF INITIAL BORROWER WHO BECOME
PARTIES HERETO BY EXECUTION OF A JOINDER AGREEMENT,
as Borrower

 

 

 

LOAN AGREEMENT

 

 

 

Dated as of: July 2, 2013

 

 

 





 

 

 

TABLE OF CONTENTS

 



  Page ARTICLE 1 DEFINITIONS 1       Section 1.1 Certain Definitions 1 Section
1.2 Definitions 20 Section 1.3 Phrases 20       ARTICLE 2 LOAN TERMS 21      
Section 2.1 The Loan 21 Section 2.2 Interest Rate; Late Charge; Default Rate 22
Section 2.3 Terms of Payment 23 Section 2.4 Prepayment. 23 Section 2.5 Security;
Establishment of Funds. 24 Section 2.6 Application of Payments. 26 Section 2.7
Sources and Uses 28 Section 2.8 Capital Adequacy; Increased Costs; Illegality.
28 Section 2.9 Interest Rate Protection 29 Section 2.10 Libor Breakage Amount 30
Section 2.11 Origination Fee 30 Section 2.12 Evidence of Debt. 30 Section 2.13
Substitution of Lenders. 31 Section 2.14 Defaulting Lenders. 32 Section 2.15
Fees and Expenses 33 Section 2.16 Withholding Taxes. 33       ARTICLE 3
INSURANCE, CONDEMNATION, AND IMPOUNDS 36       Section 3.1 Insurance 36 Section
3.2 Use and Application of Insurance Proceeds. 39 Section 3.3 Condemnation
Awards 40 Section 3.4 Insurance Impounds 41 Section 3.5 Real Estate Tax Impounds
42       ARTICLE 4 ENVIRONMENTAL MATTERS 43       Section 4.1 Representations
and Warranties on Environmental Matters 43 Section 4.2 Covenants on
Environmental Matters. 43 Section 4.3 Allocation of Risks and Indemnity 44
Section 4.4 Administrative Agent’s Right to Protect Collateral 45 Section 4.5 No
Waiver 45

 



LOAN AGREEMENT – Page i

[Heritage Woods]

 

 

      ARTICLE 5 LEASING MATTERS 45       Section 5.1 Representations and
Warranties on Leases. 45 Section 5.2 [Reserved] 46 Section 5.3 Covenants. 46
Section 5.4 Tenant Estoppels. 47 Section 5.5 Payment of Rents Under Master
Lease. 47 ARTICLE 6 REPRESENTATIONS AND WARRANTIES 48 Section 6.1 Organization,
Power and Authority; Formation Documents. 48 Section 6.2 Validity of Loan
Documents 48 Section 6.3 Liabilities; Litigation. 49 Section 6.4 Taxes and
Assessments 49 Section 6.5 Other Agreements; Defaults 49 Section 6.6 Compliance
with Laws 49 Section 6.7 Condemnation 50 Section 6.8 Access 50 Section 6.9
Location of  Borrower 50 Section 6.10 ERISA; Employees. 50 Section 6.11 Margin
Stock 50 Section 6.12 Forfeiture 50 Section 6.13 Tax Filings 51 Section 6.14
Solvency 51 Section 6.15 Full and Accurate Disclosure 51 Section 6.16 Flood Zone
51 Section 6.17 Single Purpose Entity/Separateness 52 Section 6.18 Compliance
With International Trade Control Laws and OFAC Regulations 55 Section 6.19
Borrower’s Funds 55 Section 6.20 Operators’ Agreements 57 Section 6.21 Physical
Condition 57 Section 6.22 Healthcare Representations 57 Section 6.23 No Change
in Facts or Circumstances; Disclosure 59       ARTICLE 7 FINANCIAL REPORTING 59
      Section 7.1 Financial Statements 59 Section 7.2 Compliance Certificate 62
Section 7.3 Accounting Principles 62 Section 7.4 Other Information; Access 62
Section 7.5 Annual Budget 62 Section 7.6 Books and Records/Audits 62      
ARTICLE 8 COVENANTS 63       Section 8.1 Transfers or Encumbrance of Property.
63 Section 8.2 Taxes; Utility Charges 65

 



LOAN AGREEMENT – Page ii

[Heritage Woods]

 

 

Section 8.3 Management. 65 Section 8.4 Operation; Maintenance; Inspection 66
Section 8.5 Taxes on Security 67 Section 8.6 Legal Existence; Name, Etc 67
Section 8.7 Further Assurances 68 Section 8.8 Estoppel Certificates Regarding
Loan 68 Section 8.9 Notice of Certain Events 68 Section 8.10 Indemnification 68
Section 8.11 [Intentionally Omitted]. 69 Section 8.12 Payment For Labor and
Materials 69 Section 8.13 Use of Proceeds, Revenues 69 Section 8.14 Compliance
with Laws and Contractual Obligations. 70 Section 8.15 Operating and Financial
Covenants 70 Section 8.16 Healthcare Laws and Covenants. 71 Section 8.17
Cooperation Regarding Licenses 73 Section 8.18 Transactions With Affiliates 73
Section 8.19 Representations and Warranties 73 Section 8.20 Alterations 74
Section 8.21 Business and Operations 74 Section 8.22 Severability of Covenants
74 Section 8.23 Required Repairs and Post Closing Requirements 74       ARTICLE
9 EVENTS OF DEFAULT 74       Section 9.1 Events of Default 74 Section 9.2
Special Right to Cure with Respect to Operational Defaults 77       ARTICLE 10
REMEDIES 78       Section 10.1 Remedies - Insolvency Events 78 Section 10.2
Remedies - Other Events 78 Section 10.3 Administrative Agent’s Right to Perform
the Obligations 79       ARTICLE 11 ADMINISTRATIVE AGENT 79       Section 11.1
Appointment and Duties. 79 Section 11.2 Binding Effect 80 Section 11.3 Use of
Discretion. 81 Section 11.4 Delegation of Rights and Duties 81 Section 11.5
Reliance and Liability. 81 Section 11.6 Administrative Agent Individually 82
Section 11.7 Lender Credit Decision 83 Section 11.8 Expenses; Indemnities. 83
Section 11.9 Resignation of Administrative Agent. 84 Section 11.10 Additional
Secured Parties 85

 



LOAN AGREEMENT – Page iii

[Heritage Woods]

 

 

      ARTICLE 12 MISCELLANEOUS 85       Section 12.1 Notices 85 Section 12.2
Amendments and Waivers. 87 Section 12.3 Assignments and Participations; Binding
Effect. 89 Section 12.4 Indemnities. 91 Section 12.5 Lender-Creditor
Relationship 92 Section 12.6 Right of Setoff 93 Section 12.7 Sharing of
Payments, Etc 93 Section 12.8 Marshaling; Payments Set Aside 93 Section 12.9
Limitation on Interest 94 Section 12.10 Invalid Provisions 94 Section 12.11
Reimbursement of Expenses. 95 Section 12.12 Approvals; Third Parties; Conditions
96 Section 12.13 Administrative Agent and Lenders Not in Control; No Partnership
96 Section 12.14 Contest of Certain Claims 97 Section 12.15 Time of the Essence
97 Section 12.16 Successors and Assigns 97 Section 12.17 Renewal, Extension or
Rearrangement 97 Section 12.18 Waivers. 97 Section 12.19 Cumulative Rights;
Joint and Several Liability 98 Section 12.20 Singular and Plural 98 Section
12.21 Exhibits and Schedules 102 Section 12.22 Titles of Articles, Sections and
Subsections 102 Section 12.23 Promotional Material 103 Section 12.24 Survival
103 Section 12.25 WAIVER OF JURY TRIAL 103 Section 12.26 Waiver of Punitive or
Consequential Damages 103 Section 12.27 Governing Law 103 Section 12.28 Entire
Agreement 104 Section 12.29 Counterparts 104 Section 12.30 Consents and
Approvals 104 Section 12.31 Right of First Refusal 104 Section 12.32
Effectiveness of Facsimile Documents and Signatures 105 Section 12.33 Venue 105
Section 12.34 Important Information Regarding Procedures for Requesting Credit
105 Section 12.35 Method of Payment 105 Section 12.36 Non-Public Information;
Confidentiality; Disclosure 106 Section 12.37 Post-Closing Obligations of
Borrower 106 Section 12.38 Release and Waiver Regarding Special Audits 106      
ARTICLE 13 LIMITATIONS ON LIABILITY 107       Section 13.1 Limitation on
Liability. 107 Section 13.2 Limitation on Liability of Lender’s Officers,
Employees, etc 110

 



LOAN AGREEMENT – Page iv

[Heritage Woods]

 

 

      ARTICLE 14 CROSS-GUARANTY 110       Section 14.1 Cross-Guaranty 110
Section 14.2 Waivers By Borrower 111 Section 14.3 Benefit of Guaranty 111
Section 14.4 Waiver of Subrogation, Etc 111 Section 14.5 Election of Remedies
112 Section 14.6 Limitation 112 Section 14.7 Contribution with respect to
Guarantee Obligations. 113 Section 14.8 Liability Cumulative 113

 

Exhibits and Schedules 

Exhibit A Description of Projects; Allocated Loan Amounts Exhibit B Reserved
Exhibit C Loan Commitments Exhibit D Master Tenants Exhibit E Property Managers
Schedule 2.1 Conditions to Advance of Loan Proceeds Schedule 2.3(a) Amortization
Schedule Schedule 2.5(b) Required Repairs Schedule 2.7 Sources and Uses Schedule
6.1 Organizational Information; Organizational Chart Schedule 6.22 Disclosures
Regarding Healthcare Matters Schedule 6.22(a) Third Party Payor Programs
Schedule 6.22(b) Primary Licenses Schedule 7.2 Form of Compliance Certificate
Schedule 12.37 Post-Closing Obligations

 



LOAN AGREEMENT – Page v

[Heritage Woods]

 

 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is entered into as of July 2, 2013 by and
among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE
Capital”), as Administrative Agent and collateral agent for the Lenders (as
defined herein) (in such capacity and together with its successors and permitted
assigns, the “Administrative Agent”), THE FINANCIAL INSTITUTIONS WHO ARE OR
HEREAFTER BECOME PARTIES TO THIS AGREEMENT as Lenders (together with their
successors and permitted assigns, each a “Lender” and collectively, the
“Lenders”), and HP ALEDO, LLC, a Delaware limited liability company, whose
organization number is 5285962 (“Initial Borrower” and, together with each
Affiliate of Initial Borrower who becomes party hereto by execution of a joinder
agreement, individually or collectively, as the context may require,
“Borrower”).

 

ARTICLE 1
DEFINITIONS

 

Section 1.1 Certain Definitions. As used herein, the following terms have the
meanings indicated:

 

“Acceleration Prepayment Premium” has the meaning assigned in Section 2.4(b).

 

“Acceptance Notice” has the meaning assigned in Section 11.25.

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“ACH” has the meaning assigned in Section 2.6(c).

 

“Additional Advance” has the meaning assigned in Section 2.1(b).

 

“Additional Advance Conditions” has the meaning assigned in Section 2.1(b).

 

“Additional Advance Request” has the meaning assigned in Section 2.1(b).

 

“Additional Advance Period” means the period commencing on the Closing Date and
ending twelve (12) months thereafter.

 

“Additional Borrower” means any entity joined as a Borrower hereunder.

 

“Additional Project” means any Eligible Project acquired by an Additional
Borrower, including the Land, the facilities located on such Land estate and all
related facilities, amenities, fixtures, and personal property owned by such
Additional Borrower that comprise such Eligible Project.

 

“Adjusted Expenses” means actual operating expenses related to the Projects,
excluding any rent and interest paid and depreciation recorded by Operating
Tenant on a stabilized accrual basis for the previous twelve (12) month period
(as reasonably adjusted by Administrative Agent), including: (i) recurring
expenses as determined under GAAP, (ii) real estate taxes, (iii) management fees
(whether paid or not) in an amount not less than five percent (5%) of effective
gross income (or the actual management fee paid, if higher) and (iv) a
replacement reserve (whether reserved or not) of not less than Three Hundred and
No/100 Dollars ($300) per Residential Unit.

 



LOAN AGREEMENT – Page 1

[Heritage Woods]

 

 

“Adjusted Net Operating Income” or “ANOI” means annualized Adjusted Revenue less
Adjusted Expenses, based upon the financial reports provided by Borrower under
Article 7 and approved by Administrative Agent in its reasonable discretion.

 

“Adjusted Revenue” means revenues generated by the Operators at the Projects for
the period in question (and if none specified, then for the most current twelve
(12) months), as determined under GAAP, but excluding (a) nonrecurring income
and non-property related income (as determined by Administrative Agent in its
sole discretion) and income from tenants that is classified as “bad debt” under
GAAP, and (b) late fees and interest income; provided, however, if actual
occupancy of the Projects, taken as a whole, exceeds 95%, Adjusted Revenue shall
be proportionately reduced assuming an occupancy of 95%.

 

“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.

 

“Affected Lender” has the meaning assigned in Section 2.13(a).

 

“Affiliate” means, with respect to a particular Person, (a) any corporation in
which such Person or any partner, shareholder, director, officer, member, or
manager of such Person directly or indirectly owns or controls more than ten
percent (10%) of the beneficial interest, (b) any partnership, joint venture or
limited liability company in which such Person or any partner, shareholder,
director, officer, member, or manager of such Person is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person is a trustee or
beneficiary, (d) any Person which is directly or indirectly owned or controlled
by such Person or any partner, shareholder, director, officer, member or manager
of such Person, (e) any partner, shareholder, director, officer, member, manager
or employee of such Person, (f) any Person related by birth, adoption or
marriage to any partner, shareholder, director, officer, member, manager, or
employee of such Person. Any Borrower Party shall be deemed an Affiliate of
Borrower.

 

“Affiliated Manager” shall mean any property manager in which Borrower, or any
Affiliate of Borrower has, directly or indirectly, any legal, beneficial or
economic interest.

 

“Agreement” means this Loan Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Allocated Loan Amount” has the meaning assigned in Section 12.20.

 

“Aledo Project” means the Land described on Part A of Exhibit A hereto, together
with the facilities located thereon and all related facilities, amenities,
fixtures, and personal property owned by Borrower.

 



LOAN AGREEMENT – Page 2

[Heritage Woods]

 

 

“Anti-Money Laundering Laws” means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1, et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701, et seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

“Approved Fund” means, with respect to Administrative Agent or any Lender, any
Person (other than a natural Person) that (a) is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and (b) is advised
or managed by (i) Administrative Agent or such Lender, (ii) any Affiliate of
Administrative Agent or such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages Administrative Agent or such Lender.

 

“Approved Insurer” means any insurer (other than Medicaid/Medicare/TRICARE) as
may be approved by Administrative Agent from time to time in its sole
discretion.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 12.3 (with the consent of any party whose consent is required by Section
12.3), accepted by the Administrative Agent, in form and substance satisfactory
to Administrative Agent.

 

“Assignment of Hedge Agreement” means any collateral assignment of Hedge
Agreement, executed and delivered by Borrower and the counterparty under a Hedge
Agreement to Administrative Agent (on behalf of itself and the Lenders), as
amended, restated, supplemented or otherwise modified from time to time.

 

“Assignment of Leases and Rents” means any Assignment of Leases and Rents
(whether one or more), executed by a Borrower for the benefit of Administrative
Agent (on behalf of itself and the Lenders), and pertaining to the Leases, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Assignment of Membership Interests” means any Assignment of Membership
Interests, executed by the sole member of a Borrower for the benefit of
Administrative Agent (on behalf of the Lenders), and pertaining to all of the
membership interests in such Borrower, as amended, restated, supplemented or
otherwise modified from time to time.

 

“ASTM” means the American Society for Testing and Materials.

 

“Award” has the meaning assigned in Section 3.3.

 



LOAN AGREEMENT – Page 3

[Heritage Woods]

 

 

“Bankruptcy Party” has the meaning assigned in Section 9.7.

 

“Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Section 5311, et seq.

 

“Borrower” has the meaning assigned in the preamble to this Agreement.

 

“Borrower Formation Documents” has the meaning assigned in Section 6.1(b).

 

“Borrower Party” means any Guarantor, any general partner of a Borrower, and any
general partner in any partnership that is a general partner of a Borrower, any
manager or managing member of a Borrower, and any manager or managing member in
any limited liability company that is a managing member of a Borrower.

 

“Borrower’s Knowledge” means the knowledge of any Borrower after diligent
inquiry including, without limitation, review of existing reports (e.g.,
environmental and property condition reports) regarding the Projects and inquiry
of the current operator of the Projects.

 

“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of Illinois are not open for
general banking business.

 

“Cash Management Agreement” means any agreement existing as of the date hereof
or from time to time during the term of the Loan among Administrative Agent (on
behalf of itself and the Lenders), a Borrower, a Master Tenant (and any
combination of the foregoing persons) and a bank approved by Administrative
Agent regarding the establishment and operation of a lockbox account, blocked
account or similar account into which rents and other Revenue are to be
deposited, and includes the Deposit Account Control Agreement.

 

“Casualty” has the meaning assigned in Section 3.2.

 

“Census Report” means, with respect to any Project, a report in a form
reasonably acceptable to Administrative Agent that records the number of
licensed beds for such Project, as well as, with respect to any Project that is
used as a skilled nursing facility, the number of patients and patient census
days by Third Party Payor source, or, with respect to any Project that is used
as a memory care or assisted living facility, the average daily number of
occupied Residential Units for the applicable period, together with such
additional information as Administrative Agent may reasonably request.

 

“Closing Date” means the date on which the Initial Funding is advanced by the
Lenders.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means all real and personal property with respect to which Liens in
favor of Administrative Agent are executed, identified or purported to be
granted pursuant to the Loan Documents and which secure the Obligations
described in the Loan Documents and the Secured Hedge Agreement, and includes,
without limitation, all of a Borrower’s right, title and interest in, to and
under all personal property, real property, and other assets that arise from,
are used in connection with, are related to or are located at the Projects,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of a Borrower (including all personal property and other assets owned or
acquired under any trade names, styles or derivations thereof), and whether
owned or consigned by or to, or leased from or to, Borrower, and regardless of
where located.

 



LOAN AGREEMENT – Page 4

[Heritage Woods]

 

 

“Collateral Assignment” means any Collateral Assignment and Subordination of
Management Agreement executed by a Master Tenant and a Property Manager in favor
of the Administrative Agent (on behalf of itself and the Lenders), as amended,
restated, supplemented or otherwise modified from time to time.

 

“Commercial Lease” means any non-residential Lease of any portion of a Project
(excluding each Master Lease).

 

“Compliance Certificate” means the compliance certificate in the form of
Schedule 7.2 attached hereto.

 

“CON” means a certificate of need or similar certificate, license or approval
issued by the State Regulator for the requisite number of Residential Units in
each of the Projects.

 

“Condemnation” has the meaning assigned in Section 3.3.

 

“Contest” has the meaning assigned in Section 13.1(b).

 

“Contract Rate” has the meaning assigned in Section 2.2.

 

“Control” or “controls” means, when used with respect to any specified Person,
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract, by its position with such Person as general
partner or managing member, or otherwise; and the terms “Controlling” and
“Controlled” have the meanings correlative to the foregoing.

 

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person or any of its assets is liable or subject,
and (f) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person or
any of its assets is liable or subject contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss.

 



LOAN AGREEMENT – Page 5

[Heritage Woods]

 

 

“Debt Service” means, for any particular period, the aggregate interest, fixed
principal (if applicable), and other payments due during such period under the
Loan and under any other permitted Debt relating to the Projects expressly
approved by Administrative Agent (but not including payments applied to escrows
or reserves required by Administrative Agent or the Lenders. In the event that
Debt Service for a period of twelve (12) months (or other calculation period) is
not available, Administrative Agent shall annualize the Debt Service for such
period of time as is available.

 

“Debt Service Coverage Ratio” means the ratio of (i) Adjusted Net Operating
Income for the Projects for a particular period, to (ii) Debt Service for such
period.

 

“Default Rate” means the lesser of (a) the maximum rate of interest allowed by
applicable law, and (b) five percent (5%) per annum in excess of the Contract
Rate.

 

“Defaulting Lender” means a Lender that (a) has given written notice to
Borrower, Administrative Agent, or any other Lender that it will fail to fund
any amounts to be funded by such Lender after the Closing Date under this
Agreement or otherwise fails to fund such amount under this Agreement; (b) is in
default for failing to make payments under one or more syndicated credit
facilities (unless subject to a good faith dispute); (c) has declared (or the
holding company of such Lender has declared) bankruptcy or is otherwise involved
in a liquidation proceeding and Administrative Agent has determined such Lender
is reasonably likely to become a Defaulting Lender or (d) is the subject of a
receivership.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of a Borrower.

 

“Deposit Account Bank” means each bank in which a Borrower maintains a Deposit
Account.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Administrative Agent, among Administrative Agent, a Borrower and
the Deposit Account Bank, which agreement provides that (a) such bank shall
comply with instructions originated by Administrative Agent directing
disposition of the funds in such Deposit Account without further consent by
Borrower, and (b) such bank shall agree that it shall have no Lien on, or right
of setoff or recoupment against, such Deposit Account or the contents thereof,
other than in respect of commercially reasonable fees and other items, in each
such case expressly consented to by Administrative Agent, and containing such
other terms and conditions as Administrative Agent may require, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Determination Date” has the meaning assigned in Section 8.15(a).

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 



LOAN AGREEMENT – Page 6

[Heritage Woods]

 

 

“Electronic Transmission” means any process of communication that does not
directly involve the physical transfer of paper and that is suitable for the
retention, retrieval and reproduction of information by the recipient.

 

“Eligible Project” means an assisted living, skilled nursing, Alzheimer’s or
other senior citizen healthcare facility approved by Administrative Agent, which
is or will be owned by a Borrower at the time the Additional Advance is made and
satisfies the following criteria: (i) such facility has not had its operating
license revoked or its admissions limited within the immediately preceding
twelve (12) months; (ii) such facility is owed in fee simple by a Borrower and
is not subject to a ground lease; (iii) such facility is open for business;
(iv) such facility is operated or managed by a Property Manager reasonably
acceptable to Agent pursuant to a property management agreement that is
reasonably acceptable to Administrative Agent; (v) such facility is leased to a
Master Tenant reasonably acceptable to Agent pursuant to a master lease that is
reasonably acceptable to Administrative Agent; (vi) such facility is not subject
to non-residential Leases other than those approved by Administrative Agent;
(vii) [reserved]; (viii) such facility complies with the applicable
representations, warranties and covenants of this Agreement and the other Loan
Documents applicable to Borrower; and (ix) such facility, its Master Tenant and
its Property Manager otherwise comply with Administrative Agent’s and Lenders’
then prevailing underwriting criteria for facilities similar to the facility.

 

“Environmental Indemnity Agreement” means that certain Hazardous Materials
Indemnity Agreement, dated as of the Closing Date, made by Borrower and
Guarantor in favor of Administrative Agent with respect to the Projects, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws (a) governing or regulating the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) governing or regulating the transfer of property upon a negative declaration
or other approval of a Governmental Authority of the environmental condition of
such property, or (c) requiring notification or disclosure of releases of
Hazardous Materials or other environmental conditions whether or not in
connection with a transfer of title to or interest in property.

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means each Restricted Party and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Party, are (or were at
any time in the past six years) treated as a single employer under Section 414
of the Internal Revenue Code.

 

“Event of Default” has the meaning assigned in Article 9.

 



LOAN AGREEMENT – Page 7

[Heritage Woods]

 

 

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to Section 1471(b)(1)
of the Code and any applicable intergovernmental agreements with respect
thereto.

 

“Federal Bankruptcy Code” means Chapter 11 of Title II of the United States Code
(11 U.S.C. § 101, et seq.), as amended.

 

“Financial Institution” means a United States Financial Institution as defined
in 31 U.S.C. 5312, as amended from time to time.

 

“Financing Notice” has the meaning assigned in Section 12.32.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act,
as the same may be amended from time to time, and any successor statutes
thereto.

 

“Funds” means, collectively, the Replacement Escrow Fund, the HUD Fund and the
Master Lease Fund.

 

“GAAP” means general accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable on the date so
indicated and consistently applied.

 

“GE Capital” has the meaning assigned in the Preamble to this Agreement.

 

“GECB” has the meaning assigned in Section 12.3.

 

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority, including, without limitation, Medicare and Medicaid.

 

“Governmental Approvals” means, collectively, all consents, licenses and permits
and all other authorizations or approvals required from any Governmental
Authority to operate the Projects.

 

“Governmental Authority” means any federal, state, county or municipal
government or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body (including, without limitation, the State
Regulator), or any court, administrative tribunal, or public body.

 

“Guarantor” means Cornerstone Core Properties REIT, Inc., a Maryland
corporation, and any other Person who executes and delivers a Recourse Guaranty
to Administrative Agent.

 

“Guarantor Payment” has the meaning assigned in Section 14.7.

 

“Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by-product thereof,
(b) asbestos or asbestos-containing materials, (c) polychlorinated biphenyls
(pcbs), (d) radon gas, (e) underground storage tanks, (f)any explosive or
radioactive substances, (g) lead or lead-based paint, (h) any other substance,
material, waste or mixture which is or shall be listed, defined, or otherwise
determined by any Governmental Authority to be hazardous, toxic, dangerous or
otherwise regulated, controlled or giving rise to liability under any
Environmental Laws, (i) any excessive moisture, mildews, mold or other fungi in
quantities and/or concentrations that could reasonably be expected to pose a
risk to human health or the environment, or negatively impact the value of the
Projects or (j) any elements, material, compounds, mixtures, chemicals, wastes,
pollutants, contaminants or substances known to cause cancer or reproductive
toxicity, that, because of its quantity, concentration or physical or chemical
characteristics, exposure is limited or regulated by any Governmental Authority
having jurisdiction over human health and safety, natural resources or the
environment, or which poses a significant present or potential hazard to human
health and safety, or to the environment, if released into the workplace or the
environment.

 



LOAN AGREEMENT – Page 8

[Heritage Woods]

 

 

“Healthcare Investigations” means any inquiries, investigations, probes, audits
or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of Borrower, Guarantor or any Operator (including,
without limitation, inquiries involving the Comprehensive Error Rate Testing and
any inquiries, investigations, probes, audit or procedures initiated by Fiscal
Intermediary/Medicare Administrator Contractor, Medicaid Integrity Contractor,
Recovery Audit Contractor, Program Safeguard Contractor, Zone Program Integrity
Contractor, Attorney General, Office of Inspector General, Department of Justice
or similar governmental agencies or contractors for such agencies).

 

“Healthcare Laws” means all applicable state and federal statutes, codes,
ordinances, orders, rules, regulations, and guidance relating to patient
healthcare and/or patient healthcare information, including HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Projects or any part
thereof as a long term acute care hospital facility, rehabilitation hospital
facility, skilled nursing facility, assisted living facility, memory care
facility or other healthcare or senior living facility, and all conditions of
participation pursuant to Medicare and/or Medicaid certification; fraud and
abuse, including without limitation, Section 1128B(b) of the Social Security
Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties Involving
Medicare or State Health Care Programs), commonly referred to as the “Federal
Anti-Kickback Statute,” and the Social Security Act, as amended, Section 1877,
42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals), commonly
referred to as the “Stark Statute”, 31 U.S.C Section 3729-33, and the “False
Claims Act”.

 

“Hedge Agreement” means any and all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements or other similar agreements
pertaining to fluctuations in interest rates, now or hereafter entered into by a
Borrower pursuant to Section 2.9 of this Agreement, as the same may be renewed,
extended, amended or replaced from time to time.

 



LOAN AGREEMENT – Page 9

[Heritage Woods]

 

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

 

“HIPAA Compliance Plan” has the meaning assigned in Section 8.16(a).

 

“HIPAA Compliance Date” has the meaning assigned in Section 8.16(b).

 

“HIPAA Compliant” has the meaning assigned in Section 8.16(a).

 

“HUD” means the United States Department of Housing and Urban Development.

 

“HUD Commitment” means a commitment letter or letter of intent entered into on
or before July 2, 2014, by a lender insured by HUD and Borrower that
contemplates the funding of a HUD Loan, in an amount sufficient to repay the
Loan in full, to Borrower on or before July 2, 2015.

 

“HUD Conditions” means (a) no Event of Default has occurred and is continuing;
(b) Borrower has delivered the HUD Commitment to Administrative Agent; (c) the
HUD Commitment remains in full force and effect; and (d) the HUD Commitment has
not been amended or modified in a manner that would reduce the funds available
to Borrower to prepay the Loan to be less than the amount required to repay the
Obligations in full.

 

“HUD Fund” has the meaning assigned in Section 2.5.

 

“HUD Loan” means a loan to be advanced to Borrower by a lender insured by HUD,
the proceeds of which shall be sufficient to repay the Obligations in full.

 

“Indebtedness” means all payment obligations of Borrower or any Borrower Party
to Administrative Agent or to any Lender under the Loan or any of the Loan
Documents, including, without limitation, any and all interest, whether or not
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or similar proceeding, and whether or not a claim
for post-filing or post petition interest is allowed in any such proceeding.

 

“Indemnitee” has the meaning assigned in Section 11.3.

 

“Initial Borrower” has the meaning assigned in the introductory paragraph
hereof.

 

“Initial Funding” has the meaning assigned in Section 2.1(a).

 

“Insurance Impound” has the meaning assigned in Section 3.4.

 

“Insurance Premiums” has the meaning assigned in Section 3.1(c).

 

“Interest Only Period” means the first twelve (12) Payment Dates commencing with
the first Payment Date on August 1, 2013, and ending on the Payment Date on July
1, 2014.

 

“Land” means the real property described in Exhibit A hereto.

 



LOAN AGREEMENT – Page 10

[Heritage Woods]

 

 

“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations and guidances and judicial opinions or
presidential authority in the applicable jurisdiction, including quality and
safety standards, accreditation standards and requirements of any Governmental
Authority or State Regulator having jurisdiction over Borrower or the ownership,
use, occupancy or operations of a Project, each as it may be amended from time
to time.

 

“Lease Party” means the party to any Lease that grants to the other party the
right to use or occupy any portion of a Project, whether it be Borrower or any
Operator.

 

“Leases” means all leases of, subleases of and occupancy agreements affecting a
Project or any part thereof now existing or hereafter executed (including all
patient and resident care agreements and service agreements which include an
occupancy agreement) and all amendments, modifications or supplements thereto.

 

“Lender” has the meaning assigned in the preamble to this Agreement. In addition
to the foregoing, solely for the purpose of identifying the Persons entitled to
share in payments and collections from the Collateral and the benefit of any
guarantees of the Obligations as more fully set forth in this Agreement and the
other Loan Documents, the term “Lender” shall include Secured Hedge Providers.
For the avoidance of doubt, any Person to whom any Obligations in respect of a
Secured Hedge Agreement are owed and which does not hold any portion of the Loan
or commitments hereunder shall not be entitled to any other rights as a “Lender”
under this Agreement or the other Loan Documents.

 

“Lender Transferee” has the meaning assigned in Section 12.3(f).

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“Libor Breakage Amount” means an amount, as reasonably calculated by any Lender,
equal to the amount of any losses, expenses and liabilities (including, without
limitation, any loss (including interest paid) and lost opportunity cost in
connection with the re-employment of such funds) that such Lender or any of its
Affiliates may sustain as a result of any payment of the Loan (or any portion
thereof) on any day that is not the last day of the Libor Interest Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise).

 

“Libor Interest Period” means each period commencing on the first day of a
calendar month and ending on the last day of the month that is three months
thereafter; provided, any Libor Interest Period that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date.

 



LOAN AGREEMENT – Page 11

[Heritage Woods]

 

 

“Libor Rate” means the greater of (a) five-tenths percent (0.50%) per annum or
(b) for each Libor Interest Period, the rate determined by the Administrative
Agent to be the offered rate for deposits in Dollars for the applicable Libor
Interest Period appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m.
(London time) two (2) Business Days prior to the next preceding first day of
each Libor Interest Period. In the event that such rate does not appear on the
Reuters Screen LIBOR01 page at such time, the “Libor Rate” shall be determined
by reference to such other comparable publicly available service for displaying
the offered rate for deposit in Dollars in the London interbank market as may be
selected by the Administrative Agent and, in the absence of availability, such
other method to determine such offered rate as may be selected by the
Administrative Agent in its sole discretion.

 

“Lien” means any interest, or claim thereof, in a Project securing an obligation
owed to, or a claim by, any Person other than the owner of such Project, whether
such interest is based on common law, statute or contract, including the lien or
security interest arising from a deed of trust, mortgage, assignment,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes. The term “Lien” shall
include reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other title exceptions and
encumbrances affecting such Project.

 

“Loan” means the loan made by the Lenders to Borrower under this Agreement
(which may be made in one or more advances), together with all other amounts
secured by the Loan Documents.

 

“Loan Commitment” means, with respect to each Lender, the commitment of such
Lender to make its Pro Rata Share of the Loan to Borrower, which commitment is
in the amount set forth opposite such Lender’s name on Exhibit C under the
caption “Lender’s Loan Commitment.” The aggregate amount of the Loan Commitments
on the Closing Date is $6,750,000.

 

“Loan Documents” means: (a) this Agreement, (b) the Note, (c) the Mortgage,
(d) the Assignment of Leases and Rents, (e) Uniform Commercial Code financing
statements, (f) such assignments of management agreements, contracts and other
rights as may be required under the Term Sheet or otherwise requested by
Administrative Agent or the Lenders, (g) the Business Associate Agreement, (h)
the Recourse Guaranty Agreement, (i) Collateral Assignment of Membership
Interests, (j) the Security Agreement, (k) the Cash Management Agreement,
(l) [reserved], (m) Acknowledgment of Property Manager, (n) all other documents
evidencing, securing, governing or otherwise pertaining to the Loan, (o) any
letter of credit provided to Administrative Agent (for itself and on behalf of
the Lenders) in connection with the Loan, and (p) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing; provided
however, in no event shall the term “Loan Documents” include the Environmental
Indemnity Agreement.

 

“Lockout Period” means the period beginning on the Closing Date and ending on
the last day of the calendar month that is twelve (12) months thereafter.

 



LOAN AGREEMENT – Page 12

[Heritage Woods]

 

 

“Management Agreement” means any agreement, in the form approved by
Administrative Agent, between a Master Tenant and a Property Manager pursuant to
which such Property Manager is engaged to manage a Project.

 

“Master Lease” means a lease (whether one or more), in the form approved by
Administrative Agent, between Borrower, as landlord, and a Master Tenant, as
tenant, demising a Project in its entirety, together with all amendments,
restatements, supplements and modifications thereto permitted under Section
5.3(b) hereof.

 

“Master Lease Fund” has the meaning assigned in Section 2.5.

 

“Master Lease Subordination Agreement” means a Subordination Agreement (whether
one or more), in the form approved by Administrative Agent, executed by Master
Tenant, Borrower and Administrative Agent with respect to the Master Lease.

 

“Master Tenant” means each Person identified on Exhibit D as the “Master Tenant”
of a Project and any successor thereto approved by Administrative Agent.

 

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have a Borrower or any Borrower Party be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against a Borrower or any Borrower Party,
to file a petition seeking, or consent to, reorganization or relief with respect
to a Borrower or any Borrower Party under any applicable federal or state law
relating to bankruptcy or insolvency, to seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for a Borrower or any Borrower Party or a substantial part of its
respective property, to make any assignment for the benefit of creditors of a
Borrower or any Borrower Party, the admission in writing of a Borrower or any
Borrower Party of such Person’s inability to pay its debts generally as they
become due, or to take action in furtherance of any of the foregoing.

 

“Material Adverse Change” or “material adverse change” means, in Administrative
Agent’s reasonable discretion, the business prospects, operations or financial
condition of a Person or property has changed in a manner which could impair the
value of the Collateral, prevent timely repayment of the Loan or otherwise
prevent the applicable Person from timely performing any of its material
obligations under the Loan Documents or Environmental Indemnity Agreement.

 

“Material Adverse Effect” or “material adverse effect” means, in Administrative
Agent’s reasonable discretion, a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of a Borrower, (ii) the ability of a Borrower to perform any material obligation
under the Loan Documents, (iii) the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents, (iv) the ability of a Borrower
or the Operators to operate all or a material portion of a Project or (v) the
ability of Master Tenant to make the required rental payments under a Master
Lease.

 



LOAN AGREEMENT – Page 13

[Heritage Woods]

 

 

“Maturity Date” means, as applicable, the earlier of (a) July 2, 2018, or
(b) the date on which the Obligations are otherwise required to be paid in full,
by acceleration or otherwise, under this Agreement or any of the other Loan
Documents.

 

“Medicaid” means Title XIX of the Social Security Act, which was enacted in 1965
to provide a cooperative federal-state program for low income and medically
indigent persons, which is partially funded by the federal government and
administered by the states.

 

“Medicare” means Title XVIII of the Social Security Act, which was enacted in
1965 to provide a federally funded and administered health program for the aged
and certain disabled persons.

 

“Mortgage” means, collectively (whether one or more), as applicable, the
Mortgage(s), Assignment of Leases and Rents, Security Agreement and Fixture
Filing, the Deed(s) of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, the Deed(s) to Secure Debt, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, or any similar security agreement
encumbering a Project executed by a Borrower in favor of Administrative Agent
(for itself and on behalf of the Lenders), as amended, restated, supplemented or
otherwise modified from time to time.

 

“Non-U.S. Lender Party” means each of the Administrative Agent, the Lenders and
each participant, in each case that is not a Domestic Person.

 

“Note” and “Notes” means, respectively, (a) each Promissory Note executed at any
time by a Borrower and payable to the order of a Lender in evidence of the Loan
of such Lender and (b) all such Promissory Notes, together with all renewals,
modifications and extensions thereof and any replacement or additional notes
executed by a Borrower pursuant to the terms hereof.

 

“Obligations” means the Indebtedness and all other obligations of Borrower
hereunder and under the other Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

 

“Operational Default” has the meaning assigned in Section 9.2.

 

“Operational Default Forbearance Period” has the meaning assigned in Section
9.2.

 

“Operator”, individually, and “Operators”, collectively, means the applicable
Property Manager, Master Tenant, property sublessee and/or operator under any
Operating Agreement, approved by Administrative Agent and any successor to such
Operator approved by Administrative Agent. If there exists a Property Manager,
Master Tenant and a property sublessee, or any combination thereof, with respect
to a Project, then “Operator” shall refer to all such entities, collectively and
individually as applicable and as the context may require.

 

“Operators’ Agreements” means, collectively, the Master Lease, the Management
Agreement and/or other similar agreement regarding the management and operation
of a Project between a Borrower and a Master Tenant and/or a Master Tenant and a
Property Manager.

 



LOAN AGREEMENT – Page 14

[Heritage Woods]

 

 

“Other Taxes” has the meaning assigned in Section 2.16(c).

 

“Overpaying Borrower” has the meaning assigned in Section 12.20.

 

“Overpayment Amount” has the meaning assigned in Section 12.20.

 

“Patriot Act” means the USA Patriot Act of 2001, Pub. L. No. 107-56.

 

“Payment Date” has the meaning assigned in Section 2.3(a), and is the date that
a regularly scheduled payment of interest during the Interest Only Period, and
principal and interest after the expiration of the Interest Only Period, is due.

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or permission from, and any other
contractual obligations with, any Governmental Authority, in each case whether
or not having the force of law and applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Permitted Exceptions” means the exceptions to title contained in the Title
Policy insuring the liens created pursuant to the Mortgages and any other title
matter to which Administrative Agent consents in writing.

 

“Permitted Transfer” means (a) a Sale or Pledge expressly permitted under
Section 8.1(c) or (b) a Prohibited Transfer approved by the Required Lenders
pursuant to Section 8.1(d) or 8.1(e).

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

“Post Closing Obligations” means the post closing obligations described on
Schedule 12.37.

 

“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Primary Licenses” means, with respect to a Project or Person operating a
Project, as the case may be, the CON, permit or license to operate as a skilled
nursing, assisted living or Alzheimer’s facility, as applicable, and each
Medicaid/Medicare/TRICARE provider agreement.

 

“Prohibited Transfer” has the meaning assigned in Section 8.1(a).

 

“Project” or “Projects” means the Aledo Project and each Additional Project,
together with all related facilities, amenities, fixtures, and personal property
owned by Borrower and any improvements now or hereafter located on the Land
comprising the Aledo Project and any Additional Project and any other real
property and facilities owned by a Borrower that may from time to time be
encumbered by a Mortgage.

 



LOAN AGREEMENT – Page 15

[Heritage Woods]

 

 

“Project Yield” means the ratio, as of any particular date, expressed as a
percentage, of (a) annualized Adjusted Net Operating Income from the Project, as
determined by Administrative Agent as of such date, to (b) the outstanding
principal balance of the Loan as of such date.

 

“Property Condition Report” means a current engineering report or architect’s
certificate with respect to a Project, covering, among other matters, inspection
of heating and cooling systems, roof and structural details and showing no
failure of compliance with building plans and specifications, applicable legal
requirements (including requirements of the Americans with Disabilities Act) and
fire, safety and health standards.

 

“Property Manager” means each Person identified on Exhibit E as the “Property
Manager” of a Project and any successor thereto approved by Administrative
Agent.

 

“Pro Rata Outstandings” means, with respect to any Lender at any time, the
outstanding principal amount of the Loan owing to such Lender at such time.

 

“Pro Rata Share” means, with respect to any Lender at any time (a) on or prior
to the Closing Date, the percentage obtained by dividing (i) the Loan Commitment
of such Lender then in effect by (ii) the sum of the Loan Commitments and (b)
after the making of the Loan, the percentage obtained by dividing (i) the Pro
Rata Outstandings of such Lender by (ii) the total outstanding principal amount
of the Loan; provided, however, that, if there are no Loan Commitments and no
Pro Rata Outstandings, such Lender’s Pro Rata Share shall be determined based on
the Pro Rata Share most recently in effect, after giving effect to any
subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to the terms of this Agreement.

 

“Prorated Interest” has the meaning assigned in Section 2.4(b).

 

“Rating Agencies” means each of Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., Moody’s Investors Service, Inc., and Fitch, Inc., or any
other nationally-recognized statistical rating agency which has been approved by
Administrative Agent to the extent that any of the foregoing have been or will
be engaged by Administrative Agent or its designees.

 

“Rating Agency Confirmation” means a written affirmation from each of the Rating
Agencies (unless otherwise agreed by Administrative Agent) that an action or
event shall not result in the qualification, downgrade or withdrawal of any
credit rating by such Rating Agency.

 

“Recipient” has the meaning assigned in Section 12.38.

 

“Recourse Guaranty Agreement” means that certain Guaranty of Recourse
Obligations executed by Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Register” has the meaning assigned in Section 2.12(b).

 



LOAN AGREEMENT – Page 16

[Heritage Woods]

 

 

“Related Persons” means, with respect to any Person, each of such Person’s
Affiliates, officers, directors, employees, agents, trustees, representatives,
attorneys, accountants, and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with Section 11.4
or any comparable provision of any Loan Document or the Environmental Indemnity
Agreement.

 

“Replacement Escrow Fund” has the meaning assigned in Section 2.5.

 

“Replacement Treasury Yield” means the rate of interest equal to the yield to
maturity of the most recently issued U.S. Treasury security as quoted in the
Wall Street Journal on any prepayment date. If the remaining term is less than
one year, the Replacement Treasury Yield will equal the yield for 1-Year
Treasury’s. If the remaining term of the Loan is 1-Year, 2-Year, etc., then the
Replacement Treasury Yield will equal the yield for the Treasury’s with a
maturity equaling the remaining term. If the remaining term of the Loan is
longer than one year but does not equal one of the maturities being quoted, then
the Replacement Treasury Yield will equal the yield for Treasury’s with a
maturity closest to but not exceeding the remaining term. If the Wall Street
Journal (i) quotes more than one such rate, the highest of such quotes shall
apply, or (ii) ceases to publish such quotes, the U.S. Treasury security shall
be determined from such financial reporting service or source as Administrative
Agent shall determine.

 

“Reports” has the meaning assigned in Section 12.39.

 

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares at such
time are in excess of 50% in the aggregate; provided, however, the Loan
Commitment of, and the portion of the Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Repairs” means the repairs described on Schedule 2.5(b).

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Residential Units” means, collectively, (a) each skilled nursing bed,
Alzheimer’s unit and/or assisted living unit authorized under the Primary
Licenses and (b) each independent living unit comprising the Projects.

 

“Restoration Threshold” means, as of any date, the lesser of (a) two and
one-half percent (2.5%) of the replacement value of the improvements at the
affected Project as of such date, and (b) $500,000.00.

 



LOAN AGREEMENT – Page 17

[Heritage Woods]

 

 

“Restricted Party” means Borrower, any Affiliated Manager, Guarantor or any
shareholder, partner, member or non-member manager of Borrower or of any
Affiliated Manager, or of any direct or indirect legal or beneficial owner of
Borrower, of any Affiliated Manager or of any shareholder, partner, member or
any non-member manager hereof.

 

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, mortgage,
grant, bargain, master lease, encumbrance, pledge, assignment, grant of any
options with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) a legal or beneficial interest.

 

“Secured Hedge Agreement” means any Hedge Agreement between a Borrower (or
Affiliate of Borrower) and a Secured Hedge Provider.

 

“Secured Hedge Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with any
Borrower, or (ii) a Person with whom Borrower has entered into a Hedge Agreement
provided or arranged by GE Capital or an Affiliate of GE Capital or for which GE
Capital or an Affiliate of GE Capital has provided credit enhancement through
either an assignment right to a letter of credit in favor of such Person, and
any assignee thereof.

 

“Secured Parties” means the Lenders and the Administrative Agent and each such
Person’s Related Persons.

 

“Security” means all of the real and personal property securing the Obligations
described in the Loan Documents and the Secured Hedge Agreements.

 

“Security Agreement” means, collectively, the Security Agreement(s) executed by
Borrower in favor of Administrative Agent (for itself and on behalf of the
Lenders) covering certain personal property described therein, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Security Deposits” means any and all security deposits and entrance fees from
any tenant or occupant of a Project collected or held by Borrower or any
Operator.

 

“Single Purpose Entity” means a Person (other than an individual, a government
or any agency or political subdivision thereof), which exists solely for the
purpose of owning and leasing a Project, observes corporate, company or
partnership formalities, as applicable, independent of any other entity, and
which otherwise complies with the covenants set forth in Section 6.17 hereof.

 

“Site Assessment” means an environmental engineering report for a Project
prepared at Borrower’s expense by an engineer engaged by Borrower or by
Administrative Agent on behalf of Borrower, and approved by Administrative
Agent, and in a manner reasonably satisfactory to Administrative Agent, based
upon an investigation relating to and making appropriate inquiries concerning
the existence of Hazardous Materials on or about such Project, and the past or
present discharge, disposal, release or escape of any such substances, all
consistent with ASTM Standard E1527-05 (or any successor thereto published by
ASTM) and good customary and commercial practice.

 



LOAN AGREEMENT – Page 18

[Heritage Woods]

 

 

“Social Security Act” means 42 U.S.C. 401 et seq., as enacted in 1935, and
amended, restated or otherwise supplemented thereafter from time to time and all
rules and regulations promulgated thereunder.

 

“SPE Party” has the meaning assigned in Section 6.17(d) .

 

“Specially Designated National and Blocked Persons” means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

 

“State Regulator” has the meaning assigned in Section 8.14(a).

 

“Substitute Lender” has the meaning assigned in Section 2.13(a).

 

“Survey” means a current “as built” survey of a Project, dated or updated to a
date not earlier than forty-five (45) days prior to the Closing Date or, with
respect to an Additional Project, the date on which the Additional Advance is
made, prepared by a registered land surveyor in accordance with the American
Land Title Association/ American Congress on Surveying and Mapping Standards and
containing Administrative Agent’s approved form of certification in favor of
Administrative Agent (on behalf of itself and the Lenders) and the title
insurer.

 

“Tax Impound” has the meaning assigned to such term in Section 3.5.

 

“Taxes” has the meaning assigned in Section 8.2.

 

“Tenant” means any tenant or occupant of a Project under a Lease.

 

“Term Sheet” means that certain letter agreement dated February 6, 2013, from
Administrative Agent and accepted by and on behalf of Borrower on February 11,
2013.

 

“Third Party Payor Programs” means any participation or provider agreements with
any third party payor, including Medicare, Medicaid, TRICARE and any Approved
Insurer, and any other private commercial insurance managed care and employee
assistance program, to which Borrower or any Operator may be subject with
respect to a Project.

 

“Title Policy” means an ALTA (or equivalent) mortgagee policy or policies of
title insurance in the maximum principal amount of the Loan, with reinsurance,
if required by Administrative Agent, and such endorsements as Administrative
Agent may require, containing no exceptions to title (printed or otherwise) that
are unacceptable to Administrative Agent and insuring that the Mortgage
described therein creates a first-priority Lien on a Project and related
collateral encumbered thereby.

 



LOAN AGREEMENT – Page 19

[Heritage Woods]

 

 

“Transferee” has the meaning assigned in Section 8.1(d).

 

“TWEA” has the meaning assigned in Section 6.19(f).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Illinois; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Administrative Agent’s or any other
Lender’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of Illinois, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

 

“U.S. Lender Party” means each of Administrative Agent, the Lenders, and each
participant of a Lender, in each case that is a U.S. Person.

 

“U.S. Person” means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.

 

“Withholding Taxes” has the meaning assigned in Section 2.16.

 

“Zoning Report” means a zoning letter from the applicable municipal agency with
respect to a Project or a zoning report that verifies the zoning classification
of a Project and such Project’s compliance with such zoning classification.

 

Section 1.2 Definitions. All terms defined in Section 1.1 above or otherwise in
this Agreement shall, unless otherwise defined therein, have the same meanings
when used in any other Loan Document or Environmental Indemnity Agreement, or
any certificate or other document made or delivered pursuant hereto. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole. The words “include” and
“include(s)” when used in this Agreement and the other Loan Documents or
Environmental Indemnity Agreement means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”

 

Section 1.3 Phrases. When used in this Agreement and the other Loan Documents or
Environmental Indemnity Agreement, the phrases “satisfactory to Administrative
Agent,” “satisfactory to Lenders,” and “satisfactory to Required Lenders” shall
mean “in form and substance satisfactory to the applicable Person in all
respects”, the phrases “with Administrative Agent’s consent,” “with the Lenders’
consent,” and “with the Required Lenders’ consent,” or “with Administrative
Agent’s approval,” “with the Lenders’ approval,” and “with the Required Lenders’
approval” shall mean such consent or approval at such Person’s sole discretion,
and the phrases “acceptable to Administrative Agent,” “acceptable to Lenders,”
and “acceptable to the Required Lenders” shall mean “acceptable to such Person
at such Person’s sole discretion” unless otherwise specified in this Agreement.

 



LOAN AGREEMENT – Page 20

[Heritage Woods]

 

 

ARTICLE 2
LOAN TERMS

 

Section 2.1 The Loan. Upon satisfaction of all the terms and conditions set
forth in Schedule 2.1 attached, Lenders agree to make a Loan of up to the amount
of Six Million Seven Hundred Fifty Thousand and No/100 Dollars ($6,750,000.00)
to Borrower, which shall be funded in one or more advances and repaid in
accordance with the terms of this Agreement and the Note. Borrower hereby agrees
to accept the Loan on the Closing Date, subject to and upon the terms and
conditions set forth herein. The Loan will be advanced as follows:

 

(a) Initial Funding Amount. On the Closing Date, upon satisfaction of each of
the conditions specified in Part A of Schedule 2.1, Administrative Agent shall
disburse to Borrower from the proceeds of the Loan the amount of Five Million
Eight Hundred Fifty Thousand and No/100 Dollars ($5,850,000.00) (the “Initial
Funding”). The proceeds of the Initial Funding shall be used by Borrower solely
for the purpose of purchasing the Project.

 

(b) Additional Advance. During the Additional Advance Period, Borrower may
request Lenders to make an additional Loan disbursement to Borrower in an amount
not to exceed the lesser of (i) seventy-five percent (75%) of the appraised
value of the proposed Additional Project, as determined by Administrative Agent,
(ii) the purchase price of such proposed Additional Project (excluding capital
improvements) and (iii)  Nine Hundred Thousand and No/100 Dollars ($900,000.00)
(the “Additional Advance”), which may be used by Borrower for the sole purpose
of acquiring an Additional Project, and Lenders shall disburse the Additional
Advance to Borrower, in a single advance, upon satisfaction of each of the
following conditions (the “Additional Advance Conditions”):

 

(i) No more than sixty (60) and no less than thirty (30) days prior to the date
of the disbursement of the Additional Advance, Borrower shall submit a written
request (the “Additional Advance Request”) to Administrative Agent for
disbursement of the Additional Advance, which shall specify the date upon which
the Additional Advance is to be made and the amount of the Additional Advance
requested, along with the following:

 

(A) Information identifying the Additional Borrower that will take title to the
Additional Project and copies of the formation and organizational documents of
Additional Borrower, which Additional Borrower shall be an Affiliate of Borrower
that has been formed for the sole purpose of acquiring, owning and operating an
Eligible Project;

 

(B) A Compliance Certificate, executed by Borrower, certifying that (1) the “Pro
Forma Project Yield” for the twelve-month period ending on the last day of the
most recently ended month for which financial statements are required pursuant
to Section 7.1(a)(ii) would have been equal to or greater than 11.0% (with “Pro
Forma Project Yield” being the Project Yield that would have existed on a
consolidated basis if the Additional Advance had been made on the last day of
the relevant twelve-month period and the Additional Project had been owned by
Borrower commencing on the first day of such twelve-month period, as adjusted by
Administrative Agent in its discretion); and (2) no Potential Default or Event
of Default is in existence as of the date of the Additional Advance Request;

 



LOAN AGREEMENT – Page 21

[Heritage Woods]

 

 

(C) Operating statements for the Project and the Additional Project from which
Adjusted Net Operating Income may be calculated;

 

(D) a current census report for the Additional Project, certified by Borrower or
by the current owner of the Additional Project, which census report shall
include such information as reasonably required by Administrative Agent to
calculate the occupancy of the Additional Project as of a date that is no more
than five (5) Business Days prior to the date of the Additional Advance Request;

 

(ii) Each of the conditions precedent specified in Part B of Schedule 2.1 to
this Agreement shall have been satisfied;

 

(iii) Borrower shall have paid to Administrative Agent an origination fee in the
amount of 1.0% of the Additional Advance made by Lenders in accordance with
Section 2.11; and

 

(iv) Borrower shall have reimbursed Administrative Agent and Lenders for their
fees and expenses incurred in connection with underwriting, documenting, and
making the Additional Advance, including fees and expenses of Administrative
Agent’s and such Lender’s inspecting engineers, consultants and counsel.

 

Section 2.2 Interest Rate; Late Charge; Default Rate. The outstanding principal
balance of the Loan shall bear interest at a floating rate of interest equal to
four and five hundredths percent (4.50%) per annum in excess of the Libor Rate
(the “Contract Rate”). If Borrower fails to pay any installment of interest or
principal within five (5) days after the date on which the same is due excluding
the final installment due on the Maturity Date, Borrower shall pay to
Administrative Agent, for the account of the Lenders (other than any Defaulting
Lender), a late charge on such past due amount, as liquidated damages and not as
a penalty, equal to five percent (5%) of such amount, but not in excess of the
maximum amount of interest allowed by applicable law. The Administrative Agent
shall pay to each Lender (other than any Defaulting Lender) its portion of the
late charge based on each Lender’s Pro Rata Share of the Loan in accordance with
Section 2.6. The foregoing late charge is intended to compensate each Lender for
the expenses incident to handling any such delinquent payment and for the losses
incurred by each Lender as a result of such delinquent payment. Borrower agrees
that, considering all of the circumstances existing on the date this Agreement
is executed, the late charge represents a reasonable estimate of the costs and
losses each Lender will incur by reason of late payment. Borrower and each
Lender further agree that proof of actual losses would be costly, inconvenient,
impracticable and extremely difficult to fix. Acceptance of the late charge
shall not constitute a waiver of the Event of Default arising from the overdue
installment, and shall not prevent any Lender from exercising any other rights
or remedies available to such Lender with respect to such Event of Default.
While any Event of Default exists, the Loan shall bear interest at the Default
Rate.

 



LOAN AGREEMENT – Page 22

[Heritage Woods]

 

 

Section 2.3 Terms of Payment. The Loan shall be payable as follows:

 

(a) Interest and Principal.

 

(i)Commencing on August 1, 2013, and continuing on the first (1st) day of each
calendar month thereafter (each such date, a “Payment Date”) thereafter during
the Interest Only Period, Borrower shall pay to Administrative Agent for the
account of the Lenders (other than a Defaulting Lender), interest only in
arrears computed at the Contract Rate on the outstanding principal balance of
the Loan.

 

(ii)Thereafter, commencing on the thirteenth (13th) Payment Date, and continuing
on each Payment Date thereafter through and including the Payment Date
immediately prior to the Maturity Date, Borrower shall pay to Administrative
Agent for the account of the Lenders (other than a Defaulting Lender)
(A) interest in arrears computed at the Contract Rate on the outstanding
principal balance of the Loan and (B) installments of principal in accordance
with the amortization schedule attached hereto as Schedule 2.3(a). Each of such
payments shall be applied (i) to the payment of interest computed at the
Contract Rate and (ii) the balance applied toward reduction of the principal
sum. The constant payment required hereunder is based on a twenty-five (25)-year
amortization schedule with an assumed interest rate of 6.0% per annum.

 

(b) Recalculation of Payments. If the Additional Advance is made, Administrative
Agent shall recalculate the amount of the monthly payment set forth in Section
2.3(a), based upon the then outstanding principal balance of the Loan, the
Contract Rate and assuming an amortization period of twenty-five (25) years,
less the number of full or partial months elapsed since the Closing Date, using
an assumed interest rate of 6.0% per annum, and shall notify Borrower of the new
amount. Such recalculated monthly payment shall be due and payable commencing on
the first (1st) day of the month following the month in which the Additional
Advance is made and continuing on each Payment Date thereafter until the
Maturity Date. If the first (1st) day of a month is not a Business Day, then the
applicable payment due hereunder shall be made on the first Business Day
immediately following the first (1st) day of such month. The Additional Advance
shall commence bearing interest in accordance with Section 2.2 on the date upon
which the Additional Advance is made.

 

(c) Maturity. On the Maturity Date, Borrower shall pay to Administrative Agent
for the account of the Lenders (other than a Defaulting Lender), all outstanding
principal, accrued and unpaid interest, default interest, late charges, the
Acceleration Prepayment Premium (if applicable) and any and all other amounts
due under the Loan Documents.

 

Section 2.4 Prepayment.

 

(a) Voluntary Prepayment. The Loan may be prepaid in whole or in part on a
Payment Date at any time after the expiration of the Lockout Period, provided
Borrower provides not less than ten (10) Business Days’ notice to Administrative
Agent of such prepayment and pays to Administrative Agent the full outstanding
amount of all Obligations, including principal, accrued interest and Prorated
Interest (if applicable).

 



LOAN AGREEMENT – Page 23

[Heritage Woods]

 

 

(b) Prepayment Not Made on a Payment Date. If for any reason the Loan or any
portion thereof is prepaid on a day other than a scheduled monthly Payment Date,
interest shall be prorated through the date of prepayment (the “Prorated
Interest”). On the prepayment date, Borrower shall pay to Administrative Agent,
for the account of Lenders, the outstanding principal amount of the Loan,
Prorated Interest and any other amounts, if any, required under this Agreement.

 

(c) Involuntary Prepayment. If the Loan is accelerated for any reason other than
casualty or condemnation, and the Loan is otherwise closed to prepayment,
Borrower shall pay to Administrative Agent, for the account of the Lenders, in
addition to all other amounts outstanding under the Loan Documents, a prepayment
premium equal to the sum of (i) the Libor Breakage Amount and (ii) two percent
(2%) of the outstanding balance of the Loan (the “Acceleration Prepayment
Premium”).

 

(d) Prepayment Due to Casualty or Condemnation. In the event of a prepayment
resulting from the application of insurance or condemnation proceeds pursuant to
Article 3 hereof, no prepayment penalty or premium shall be imposed.

 

(e) Character of Acceleration Prepayment Premium. The Acceleration Prepayment
Premium does not constitute a penalty, but rather represents the reasonable
estimate, agreed to between Borrower and each Lender, of fair compensation for
the loss that may be sustained by such Lender due to the payment of the
principal Indebtedness prior to the Maturity Date and/or the increased cost and
expense to such Lender resulting from an acceleration of the Loan. Any
Acceleration Prepayment Premium shall be paid without prejudice to the right of
any Lender to collect on its behalf any of the amounts owing under the Note,
this Loan Agreement or the other Loan Documents or otherwise, to enforce any of
its rights or remedies arising out of an Event of Default.

 

(f) Partial Prepayment. If the Loan is prepaid in part, Borrower shall pay, in
addition to the principal amount prepaid, pro-rated interest on the amount of
such prepayment.

 

Section 2.5 Security; Establishment of Funds.

 

(a) Security. The Loan shall be secured by the Mortgage creating a first lien on
the Projects, the Assignment of Leases and Rents and the other Loan Documents.

 

(b) Establishment of Replacement Escrow Fund; Disbursements from Replacement
Escrow Fund.

 

(i)Borrower shall deposit with Administrative Agent on each Payment Date, the
product of Thirty Dollars ($30) multiplied by the number of Residential Units in
the Projects, which shall be held by Administrative Agent for replacements and
repairs required to be made to the Projects during the term of the Loan (the
“Replacement Escrow Fund”).

 



LOAN AGREEMENT – Page 24

[Heritage Woods]

 

 

(ii)Administrative Agent shall make disbursements from the Replacement Escrow
Fund as requested by Borrower, and approved by Administrative Agent in its
reasonable discretion, on a monthly basis in increments of no less than
$5,000.00 upon delivery by Borrower of Administrative Agent’s standard form of
draw request accompanied by copies of paid invoices for the amounts requested
and, if required by Administrative Agent, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment. Administrative Agent may require an inspection of the Projects at
Borrower’s expense prior to making a monthly disbursement in order to verify
completion of replacements and repairs for which reimbursement is sought.

 

(iii)Establishment of HUD Fund. If, on or before July 2, 2014, Borrower provides
Administrative Agent with a HUD Commitment, then Administrative Agent shall
place, following receipt thereof, the scheduled installment of principal due and
payable with respect to the Loan on August 1, 2014, into a reserve (the “HUD
Fund”) in lieu of releasing such installment to Lenders for application to the
outstanding principal balance of the Loan, provided the HUD Conditions are
satisfied on such date. Commencing on August 1, 2014, and continuing thereafter
through and including July 1, 2015, Administrative Agent, following receipt of
each scheduled installment of principal due and payable with respect to the
Loan, shall place such payment into the HUD Fund, provided the HUD Conditions
are satisfied on such date. If, on or before July 2, 2015, the Obligations are
repaid in full, the funds contained in the HUD Fund shall be released to
Borrower in connection with such repayment. If the Obligations are not repaid in
full on or before July 2, 2015, or if at any time the HUD Conditions cease to be
satisfied, the funds then contained in the HUD Fund shall be released to Lenders
and applied to the outstanding principal balance of the Loan on July 2, 2015 or,
if sooner, at any time following the date upon which the HUD Conditions cease to
be satisfied. For avoidance of doubt, the outstanding principal balance of the
Loan, unreduced by the funds contained in HUD Fund, shall bear interest in
accordance with Section 2.2.

 

(iv)Establishment of Master Lease Fund. Borrower hereby agrees to the
establishment of a reserve for the Project (each, a “Master Lease Fund”), into
which, at Administrative Agent’s option, during any period in which the Project
is not in compliance with the “Minimum Rent Coverage” (as defined under the
Master Lease applicable to the Project) specified for the Project in the Master
Lease, Borrower shall deposit an amount equal to the additional monthly deposit
required under the Master Lease to be deposited with Borrower by the Master
Tenant. Upon such time as the Borrower delivers evidence reasonably satisfactory
to Administrative Agent (and Administrative Agent confirms to its reasonable
satisfaction) that the Project has been in compliance with the “Minimum Rent
Coverage” applicable thereto for a period of six (6) consecutive months, and
provided no Event of Default is then in existence, the funds contained in the
Master Lease Fund shall be released to Borrower (or, at the option of
Administrative Agent, directly to Master Tenant).

 



LOAN AGREEMENT – Page 25

[Heritage Woods]

 

 

(c) Funds, Generally; Pledge of Security Interest. Borrower hereby pledges to
Administrative Agent and the Lenders, and grants a security interest in, any and
all monies now or hereafter deposited in the Funds as additional security for
the payment of the Loan. Administrative Agent shall hold the Funds, and any and
all other impounds or reserves otherwise provided for in this Agreement, for the
benefit of all Lenders. The Lenders and Borrower acknowledge and agree that the
Funds may be commingled with Administrative Agent’s own funds at financial
institutions selected by Administrative Agent in its reasonable discretion and,
except as otherwise expressly provided herein, shall be held without interest in
Administrative Agent’s name. Upon the occurrence of an Event of Default,
Administrative Agent may (and at the direction of the Required Lenders shall)
apply any sums then present in the Funds to the payment of the Loan in any order
in the reasonable discretion of Administrative Agent. Until expended or applied
as above provided, the Funds shall constitute additional security for the Loan.
Administrative Agent shall have no obligation to release any of the Funds while
any Event of Default or Potential Default exists or any Material Adverse Change
has occurred in Borrower or any Borrower Party or the Projects. All costs and
expenses reasonably incurred by Administrative Agent in the disbursement of any
of the Funds shall be paid by Borrower promptly upon demand or, at
Administrative Agent’s sole discretion, deducted from the Funds.

 

Section 2.6 Application of Payments.

 

(a) Waterfall. Prior to the occurrence of an Event of Default, all payments
received by Administrative Agent under the Loan Documents shall be applied, (i)
first, to pay Obligations in respect of any cost or expense reimbursements, fees
or indemnities then due to the Administrative Agent pursuant to this Agreement,
any Loan Document or the Environmental Indemnity Agreement, (ii) second, to pay
interest then due and payable to the Lenders (other than a Defaulting Lender) in
respect of the Loan calculated at the Contract Rate, (iii) third, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders (other than a Defaulting Lender) in respect
of the Loan pursuant to this Agreement, any Loan Document or the Environmental
Indemnity Agreement, (iv) fourth, subject to Section 2.5(b), to principal
payments due under the Loan owing to the Lenders (other than a Defaulting
Lender) and to the Obligations under the Secured Hedge Agreements, (v) fifth, to
any reserves, escrows or other impounds required to be maintained pursuant to
the Loan Documents, (vi) sixth, to any Acceleration Prepayment Premium then due,
(vii) seventh, to the ratable payment of all other Obligations (other than
Obligations owing to a Defaulting Lender); and (viii) eighth, to repay all other
Obligations owing to a Defaulting Lender. Upon the occurrence of an Event of
Default, all payments shall be applied in such order as the Administrative Agent
shall determine in its sole discretion. Notwithstanding anything herein to the
contrary, if at any time following an Event of Default or acceleration of the
Obligations or on or after the Maturity Date, the Administrative Agent applies
any payments received or the proceeds of any Collateral to principal payments on
the Loan, the Administrative Agent shall apply such payments or proceeds pro
rata between such principal payments on the Loan and the Obligations under the
Secured Hedge Agreements based on the outstanding principal balance of the Loan
and the Obligations under Secured Hedge Agreements.

 



LOAN AGREEMENT – Page 26

[Heritage Woods]

 

 

(b) Application of Payments Generally. All repayments of the Loan shall be
applied to reduce ratably the remaining installments of such outstanding
principal amounts of the Loan in the inverse order of maturity. If sufficient
amounts are not available to repay all outstanding Obligations described in any
priority level set forth in this Section 2.6, the available amounts shall be
applied, unless otherwise expressly specified herein, to such Obligations
ratably based on the proportion of the Secured Parties’ interest in such
Obligations. Any priority level set forth in this Section 2.6 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding. All prepayments of
principal shall be applied in the inverse order of maturity.

 

(c) Payments and Computations. Borrower shall make each payment under any Loan
Document not later than 1:00 p.m. (Eastern Standard or Daylight Savings time) on
the day when due to the Administrative Agent by wire transfer or Automated
Clearing House (“ACH”) transfer (which shall be the exclusive means of payment
hereunder) to the following account (or at such other account or by such other
means to such other address as the Administrative Agent shall have notified
Borrower in writing within a reasonable time prior to such payment) in
immediately available Dollars and without setoff or counterclaim:

 

Bank name:  Bank of America, NA

Routing #:  026009593

Acct. #:  4427600445

Acct. name:  GE Capital Bank Collection Account

Reference:  Heritage Woods; 07-0004468

 

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.6(a) on the same Business Day as funds are deemed received. Payments
received by the Administrative Agent after 1:00 p.m. (Eastern Standard or
Daylight Savings time) shall be deemed to be received on the next Business Day.

 

(d) Computations of Interest and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a fraction, the
denominator of which is three hundred sixty (360) and the numerator of which is
the actual number of days elapsed from the Closing Date (or, with respect to the
Additional Advance, the date on which the Additional Advance is made) or the
date of the preceding Payment Date, as the case may be, to the date of the next
Payment Date or the Maturity Date. Each determination of an interest rate or the
amount of a fee hereunder shall be made by the Administrative Agent and shall be
conclusive, binding and final for all purposes, absent manifest error.

 

(e) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees.

 



LOAN AGREEMENT – Page 27

[Heritage Woods]

 

 

(f) Advancing Payments. Unless the Administrative Agent shall have received
notice from Borrower prior to the date on which any payment is due hereunder
that Borrower will not make such payment in full, the Administrative Agent may
assume that Borrower has made such payment in full to the Administrative Agent
on such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that Borrower shall not have
made such payment in full to the Administrative Agent, each Lender shall repay
to the Administrative Agent on demand such amount distributed to such Lender
together with interest thereon (at the Contract Rate) for each day from the date
such amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent.

 

Section 2.7 Sources and Uses. The sources and uses of funds for the contemplated
transaction are as described on Schedule 2.7 attached hereto. Borrower shall
deliver such information and documentation as Administrative Agent shall request
to verify that the sources and uses are as indicated on Schedule 2.7. A
reduction in the amounts necessary for any of the uses may, at Administrative
Agent’s election, shall result in an equal reduction in the amount of the Loan.
The proceeds of the Loan are intended and will be used for agricultural,
business and/or commercial purposes and are not intended and will not be used
for personal, family or household purposes.

 

Section 2.8 Capital Adequacy; Increased Costs; Illegality.

 

(a) If any Lender determines that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by such
Lender with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law),
in each case, adopted after the Closing Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by Lender
and thereby reducing the rate of return on such Lender's capital as a
consequence of its obligations hereunder, then Borrower shall from time to time
upon demand by such Lender, pay to Lender, additional amounts sufficient to
compensate Lender for such reduction. A certificate as to the amount of that
reduction and showing the basis of the computation thereof submitted by the
affected Lender to Borrower shall, absent manifest error, be final, conclusive
and binding for all purposes. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, such Lender shall, to the extent not
inconsistent with such Lender's internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrower pursuant to this Section 2.8(a).

 

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof other than changes in
income taxes) or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in each case adopted after the Closing Date, there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
the Loan, then Borrower shall from time to time, upon demand by such Lender, pay
to such Lender, additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to Borrower by such Lender, shall be conclusive and binding on Borrower for all
purposes, absent manifest error. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, such Lender shall, to the extent not
inconsistent with such Lender's internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrower pursuant to this Section 2.8(b).

 



LOAN AGREEMENT – Page 28

[Heritage Woods]

 

 

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any Loan bearing interest
computed by reference to the Libor Rate, then, unless such Lender is able to
make or to continue to fund or to maintain the Loan at another office of such
Lender without, in such Lender's opinion, adversely affecting it or its Loan or
the income obtained therefrom, on notice thereof and demand therefor by such
Lender to Borrower, (i) the obligation of such Lender to agree to make or to
make or to continue to fund or maintain the Loan shall terminate and
(ii) Borrower shall prepay in full such Lender’s Pro Rata Share of the Loan,
together with interest accrued thereon, but without payment of any Acceleration
Prepayment Premium, within thirty (30) days following such Lender's demand for
payment unless such Lender determines a replacement index and spread to
approximate the Contract Rate before such change in law or regulation. Each
Lender will use its best efforts to determine such replacement index and spread
and will notify Borrower of the index and spread to be used and the same shall
be applied to the Loan effective as of the date such Lender determined that the
Libor Rate was no longer available.

 

(d) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law under subsection (b) above and/or a change in
capital adequacy requirements under subsection (a) above, as applicable,
regardless of the date enacted, adopted or issued.

 

Section 2.9 Interest Rate Protection. Borrower, at its sole cost and expense,
may obtain and maintain, at its option and otherwise in compliance with this
Section, an interest rate cap for the benefit of Borrower pursuant to one or
more Hedge Agreements reasonably satisfactory to the Administrative Agent. The
Hedge Agreement shall, at Administrative Agent’s request, be collaterally
assigned to Administrative Agent (for the benefit of Lenders). Any such Hedge
Agreement shall be provided by either Administrative Agent or any Lender (or an
Affiliate of such Person) or a bank or other financial institution whose
long-term debt rating is equal to or greater than “A”. Upon repayment of the
Obligations in full, Administrative Agent shall assign the Hedge Agreement back
to Borrower or an Affiliate of Borrower. Except in connection with a Secured
Hedge Agreement, the Projects shall not be pledged or encumbered in any manner
to secure any obligation under the Hedge Agreement. Borrower shall not enter
into any interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement or other similar agreement pertaining to fluctuations in
interest rates, or any swaps, caps or collar agreements or similar arrangements
providing for protection against fluctuations in currency exchange rates, either
generally or under specific contingencies, other than the Hedge Agreement
contemplated by this Section 2.9, and not for speculative purposes.

 



LOAN AGREEMENT – Page 29

[Heritage Woods]

 

 

Section 2.10 Libor Breakage Amount. Upon any payment of the Loan (or any portion
thereof) on any day that is not the last day of the Libor Interest Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise), Borrower shall pay to Administrative
Agent, for the account of Lenders (other than a Defaulting Lender) the Libor
Breakage Amount. For purposes of calculating the Libor Breakage Amount payable
to a Lender under this Section 2.10, each Lender shall be deemed to have
actually funded the Loan through the purchase of a deposit bearing interest at
the Libor Rate in an amount equal to the amount of the Loan and having a
maturity and repricing characteristics comparable to the relevant Libor Interest
Period; provided, however, that each Lender may fund its Pro Rata Share of the
Loan in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this Section 2.10.]

 

Section 2.11 Origination Fee. Borrower shall to Lender an origination fee in the
amount of 1.0% of the Loan that (a) with respect to the Initial Funding Amount,
shall be fully earned and due and payable on the Closing Date and (b) with
respect to the Additional Advance, shall be fully earned and due and payable on
the date on which the Additional Advance is made.

 

Section 2.12 Evidence of Debt.

 

(a) Records of Lenders. Each Lender shall maintain in accordance with its usual
practice accounts evidencing the Indebtedness of Borrower to each Lender
resulting from the Pro Rata Share of the Loan of such Lender from time to time
outstanding, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement. In addition, with respect to
each Lender having sold a participation interest in any of the Obligations owing
to it, such Lender, acting as agent of Borrower solely for this purpose and
solely for tax purposes, shall establish and maintain at its address referred to
in Section 12.1 (or at such other address as Administrative Agent shall notify
Borrower) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interest or
obligation of each such participant in any Obligation owing to such Lender, in
any Loan Commitment or any portion of the Loan and in any right of such Lender
to receive any payment hereunder.

 

(b) Records of Administrative Agent. The Administrative Agent, acting as agent
of Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.12, shall establish and maintain at its address
referred to in Section 12.1 (or at such other address as the Administrative
Agent may notify Borrower) (i) a record of ownership (the “Register”) in which
the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of each Lender in the Loan
and the Pro Rata Outstandings, and any assignment of any such interest,
obligation or right and (ii) accounts in the Register in accordance with its
usual practice in which it shall record (A) the names and addresses of the
Lenders (and each change thereto pursuant to Section 2.13 (Substitution of
Lenders) and Section 12.3 (Assignments and Participations; Binding Effect)), (B)
the Loan Commitments of each Lender, (C) the amount of each of the Pro Rata
Outstandings and any assignment of a Lender’s Pro Rata Share of the Loan, (D)
the amount of any principal or interest due and payable or paid, and (E) any
other payment received by the Administrative Agent from Borrower and its
application to the Obligations.

 



LOAN AGREEMENT – Page 30

[Heritage Woods]

 

 

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loan (including any Notes evidencing the Loan) shall
constitute a registered obligation, the right, title and interest of the Lenders
and their assignees in and to the Loan shall be transferable only upon notation
of such transfer in the Register and no assignment thereof shall be effective
until recorded therein. This Section 2.12 and Section 12.3 shall be construed so
that the Loan is at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions).

 

(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) of this Section 2.12 shall, to the
extent permitted by applicable Requirements of Law, be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided,
however, that no error in such account and no failure of any Lender or the
Administrative Agent to maintain any such account shall affect the obligations
of Borrower or any Borrower Party to repay the Loan in accordance with its
terms. In addition, Borrower, the Administrative Agent, and the Lenders shall
treat each Person whose name is recorded in the Register as a Lender for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender shall be available for access by Borrower, the Administrative
Agent and such Lender at any reasonable time and from time to time upon
reasonable prior notice. No Lender shall have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by the Administrative Agent.

 

Section 2.13 Substitution of Lenders.

 

(a) In the event that any Lender that is not an Affiliate of the Administrative
Agent (an “Affected Lender”), (i) makes a claim under Section 2.8 or notifies
Borrower and the Administrative Agent pursuant to Section 2.8 that it becomes
illegal for such Lender to continue to fund or maintain its Pro Rata Share of
the Loan using the Libor Rate or (ii) does not consent to any amendment, waiver
or consent to any Loan Document for which the consent of the Required Lenders is
obtained but that requires the consent of other Lenders, Borrower, without
regard to the Lock Out Period, may either pay in full such Affected Lender with
respect to amounts due with the consent of the Administrative Agent or
substitute for such Affected Lender any Lender or any Affiliate or Approved Fund
of any Lender or any other Person acceptable (which acceptance shall not be
unreasonably withheld or delayed) to the Administrative Agent (in each case, a
“Substitute Lender”).

 



LOAN AGREEMENT – Page 31

[Heritage Woods]

 

 

 

(b) To substitute such Affected Lender or pay in full the Obligations owed to
such Affected Lender, Borrower shall deliver a notice to the Administrative
Agent and such Affected Lender. The effectiveness of such payment or
substitution shall be subject to the delivery to the Administrative Agent by
Borrower (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
payment or substitution, all Obligations owing to such Affected Lender
(including those that will be owed because of such payment and all Obligations
that would be owed to such Lender if it was solely a Lender), and (ii) in the
case of a substitution, (A) payment of the assignment fee set forth in Section
12.3 and (B) an assumption agreement in form and substance satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Loan
Commitment of the Affected Lender.

 

(c) Upon satisfaction of the conditions set forth in clause (b) above, the
Administrative Agent shall record such substitution or payment in the Register,
whereupon (i) in the case of any payment in full, such Affected Lender’s Loan
Commitments shall be terminated and (ii) in the case of any substitution, (A)
the Affected Lender shall sell and be relieved of, and the Substitute Lender
shall purchase and assume, all rights and claims of such Affected Lender under
the Loan Documents with respect to the Loan, except that the Affected Lender
shall retain such rights expressly providing that they survive the repayment of
the Obligations and the termination of the Loan Commitments, (B) the Substitute
Lender shall become a “Lender” hereunder having a Loan Commitment in the amount
of such Affected Lender’s Loan Commitment and (C) the Affected Lender shall
execute and deliver to the Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession; provided, however, that the
failure of any Affected Lender to execute any such Assignment or deliver any
such Note shall not render such sale and purchase (or the corresponding
assignment) invalid.

 

Section 2.14 Defaulting Lenders.

 

(a) Cure of Defaulting Lender Status. A Defaulting Lender may regain its status
as a non-defaulting Lender hereunder upon satisfaction of each of the following
conditions, as applicable: (i) payment by such Defaulting Lender of all amounts
owing hereunder (whether to the Administrative Agent for indemnity purposes or
otherwise); (ii) receipt by Administrative Agent of (A) a written revocation by
Defaulting Lender of any written notice by Defaulting Lender to Borrower,
Administrative Agent, or any other Lender that such Defaulting Lender will fail
to fund under this Agreement, or (B) evidence satisfactory to Administrative
Agent (in consultation with the Required Lenders) that such Defaulting Lender
has publicly revoked any public announcement of the same; (iii) evidence
satisfactory to Administrative Agent (in consultation with the Required Lenders)
that such Defaulting Lender is no long in default for failing to make payments
under one or more syndicated credit facilities; and (iv) evidence satisfactory
to Administrative Agent (in consultation with the Required Lenders) that such
Defaulting Lender (or the holding company of such Defaulting Lender) is no
longer the subject of a bankruptcy proceeding and is not otherwise involved in
any liquidation proceeding, and Administrative Agent has determined such
Defaulting Lender is able to meet its obligations hereunder.

 



LOAN AGREEMENT – Page 32

[Heritage Woods]

 

 

(b) Right of Offset. Anything herein to the contrary notwithstanding, upon
receipt of any payment from Borrower hereunder for the account of the Lenders,
Administrative Agent may, in its discretion, offset against a Defaulting
Lender’s Pro Rata Share of such payment, the amount of any unfunded
reimbursement obligations of such Defaulting Lender.

 

(c) Replacement of Defaulting Lender. If any Lender is a Defaulting Lender, the
Administrative Agent may, upon notice to such Lender and Borrower, replace such
Lender by causing such Lender to assign its Loan (with the related assignment
fee to be paid by such Defaulting Lender) pursuant to Section 12.3 to one or
more Persons eligible under such Section procured by the Administrative Agent.
Borrower shall pay in full all principal, interest, fees and other amounts owing
to such Defaulting Lender through the date of replacement. Any Defaulting Lender
being replaced under this Section 2.14(c) shall execute and deliver an
Assignment with respect to such Lender’s Loan.

 

Section 2.15 Fees and Expenses. Borrower agrees to pay to the Administrative
Agent for the benefit of the Lenders the fees and expenses provided in the Term
Sheet.

 

Section 2.16 Withholding Taxes.

 

(a) Payments Free and Clear of Withholding Taxes. Except as otherwise provided
in this Section 2.16, each payment by Borrower under any Loan Document or the
Environmental Indemnity Agreement shall be made free and clear of all present or
future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding the taxes set forth in clauses (i) and (ii) below,
the “Withholding Taxes”) other than for (i) taxes measured by net income
(including branch profits taxes) and franchise taxes imposed in lieu of net
income taxes, in each case imposed on any Lender as a result of a connection
between such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than such connection arising solely from any Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
any Loan Document or the Environmental Indemnity Agreement), (ii) Withholding
Taxes to the extent that the obligation to withhold amounts existed on the date
that such Lender became a “Lender” under this Agreement in the capacity under
which such Lender makes a claim under this clause (b), except in each case to
the extent such Lender is a direct or indirect assignee (other than pursuant to
Section 2.13 (Substitution of Lenders)) of any other Lender that was entitled,
at the time the assignment of such other Lender became effective, to receive
additional amounts under Section 2.16(b), (iii) taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Lender to deliver the documentation required to be
delivered pursuant to clause (f) below and (iv) any United States federal
withholding Taxes imposed under FATCA (the taxes described in subsections (i)
through (iv) herein called “Excluded Taxes”).

 

(b) Gross-Up. If any Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document or the
Environmental Indemnity Agreement to any Lender and such Taxes are Withholding
Taxes, (i) such amount payable shall be increased as necessary to ensure that,
after all required deductions for Withholding Taxes are made (including
deductions applicable to any increases to any amount under this Section 2.16),
such Lender receives the amount it would have received had no such deductions
been made, (ii) the relevant Borrower Party shall make such deductions, (iii)
the relevant Lender shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, Borrower shall
deliver to Administrative Agent an original or certified copy of a receipt
evidencing such payment.

 



LOAN AGREEMENT – Page 33

[Heritage Woods]

 

 

(c) Other Taxes. In addition, Borrower agrees to pay or cause to be paid and
authorizes Administrative Agent to pay in its name, any stamp, documentary,
excise or property tax, charges or similar levies imposed by any applicable
Requirement of Law or Governmental Authority and all Liabilities with respect
thereto (including by reason of any delay in payment thereof), in each case
arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document, the Environmental Indemnity Agreement or any
transaction contemplated therein (collectively, “Other Taxes”). Within thirty
(30) days after the date of any payment of Withholding Taxes or Other Taxes by
Borrower, Borrower shall furnish to Administrative Agent, at its address
referred to in Section 12.1, the original or a certified copy of a receipt
evidencing payment thereof.

 

(d) Indemnification. Borrower shall reimburse and indemnify, within thirty (30)
days after receipt of demand therefor (with copy to Administrative Agent), each
Lender for all Withholding Taxes and Other Taxes (including any Withholding
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.16) paid by such Lender and any Liabilities arising therefrom or with
respect thereto, whether or not such Withholding Taxes or Other Taxes were
correctly or legally asserted. A certificate of the Lender (or of Administrative
Agent on behalf of such Lender) claiming any compensation under this clause (d),
setting forth the amounts to be paid thereunder and delivered to Borrower with
copy to Administrative Agent, shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, Administrative
Agent and such Lender may use any reasonable averaging and attribution methods.

 

(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.16 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

 

(f) Tax Forms.

 

(i) Each Non-U.S. Lender Party that, at any of the following times, is entitled
to an exemption from United States withholding Tax or, after a change in any
Requirement of Law, is subject to such withholding Tax at a reduced rate under
an applicable tax treaty, shall (w) on or prior to the date such Non-U.S. Lender
Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date
on which any such form or certification expires or becomes obsolete, (y) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and (z)
from time to time if requested by Borrower or Administrative Agent (or, in the
case of a participant or SPV, the relevant Lender), provide Administrative Agent
and Borrower (or, in the case of a participant or SPV, the relevant Lender) with
two completed originals of each of the following, as applicable: (A) Forms
W-8ECI (claiming exemption from U.S. withholding tax because the income is
effectively connected with a U.S. trade or business), W-8BEN (claiming exemption
from, or a reduction of, U.S. withholding tax under an income tax treaty) and/or
W-8IMY (together with appropriate forms, certifications and supporting
statements) or any successor forms, (B) in the case of a Non-U.S. Lender Party
claiming exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN
(claiming exemption from U.S. withholding tax under the portfolio interest
exemption) or any successor form and a certificate in form and substance
acceptable to Administrative Agent that such Non-U.S. Lender Party is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code
or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code or (C) any other applicable document prescribed by the IRS certifying
as to the entitlement of such Non-U.S. Lender Party to such exemption from
United States withholding tax or reduced rate with respect to all payments to be
made to such Non-U.S. Lender Party under the Loan Documents. Unless Borrower and
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-U.S. Lender
Party are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, Borrower and Administrative
Agent shall withhold amounts required to be withheld by applicable Requirements
of Law from such payments at the applicable statutory rate.

 



LOAN AGREEMENT – Page 34

[Heritage Woods]

 

 

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by Borrower or Administrative Agent (or, in the
case of a participant, the relevant Lender), provide Administrative Agent and
Borrower (or, in the case of a participant, the relevant Lender) with two
completed originals of Form W-9 (certifying that such U.S. Lender Party is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.

 

(iii) Each Lender having sold a participation in any of its Obligations shall
collect from such participant the documents described in this clause (f) and
provide them to Administrative Agent.

 

(iv) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding Tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower’s Agent any
documentation under any Requirement of Law or reasonably requested by
Administrative Agent or Borrower’s Agent sufficient for Administrative Agent or
Borrower to comply with their obligations under FATCA and to determine that such
Non-U.S. Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this clause (iv), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 



LOAN AGREEMENT – Page 35

[Heritage Woods]

 

 

(g) Refunds. If a Lender has received a refund of (or tax credit with respect
to) any Withholding Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 2.16, it shall pay over such refund (or the benefit realized as
a result of such tax credit) to Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.16
with respect to the Withholding Taxes or Other Taxes giving rise to such
refund), net of all out of pocket expenses of the Lender (including any
Withholding Taxes imposed with respect to such refund) as is determined by the
Lender in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
Borrower, upon the request of the Lender, agree to repay as soon as reasonably
practicable the amount paid over to Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender in
the event the Lender is required to repay such refund to such Governmental
Authority. This Section 2.16 shall not be construed to require the Lender to
make available its tax returns (or any other information relating to its
Withholding Taxes or Other Taxes which it deems in good faith to be
confidential) to Borrower or any other person.

 

ARTICLE 3
INSURANCE, CONDEMNATION, AND IMPOUNDS

 

Section 3.1 Insurance. Borrower shall maintain (or cause to be maintained)
insurance as follows:

 

(a) Casualty; Business Interruption. Borrower shall keep (or cause to be kept)
the Project insured against damage by fire and the other hazards covered by a
standard extended coverage and all-risk insurance policy for the full insurable
value thereof on a replacement cost claim recovery basis (without reduction for
depreciation or co-insurance and without any exclusions or reduction of policy
limits for acts of domestic and foreign terrorism and other specified
action/inaction), and shall maintain boiler and machinery insurance, acts of
domestic and foreign terrorism endorsement coverage and such other casualty
insurance as reasonably required by Administrative Agent. Administrative Agent
reserves the right to require from time to time the following additional
insurance: flood; earthquake/sinkhole; windstorm; worker’s compensation; and/or
building law or ordinance. Borrower shall keep a Project insured against loss by
flood if such Project is located currently or at any time in the future in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994 (as such acts may from
time to time be amended) in an amount at least equal to the lesser of (i) the
maximum amount of the Loan (or, if there is more than one Project, the portion
of the Loan allocated to such Project by Administrative Agent, acting in its
reasonable discretion) or (ii) the maximum limit of coverage available under
said acts. Any such flood insurance policy shall be issued in accordance with
the requirements and current guidelines of the Federal Insurance Administration.
Borrower shall maintain business interruption insurance, including use and
occupancy, rental income loss and extra expense, for all periods covered by
Borrower’s property insurance for a limit equal to twelve (12) calendar months’
exposure, all without any exclusions or reduction of policy limits for acts of
domestic and foreign terrorism or other specified action/inaction. Borrower
shall not maintain any separate or additional insurance which is contributing in
the event of loss unless it is properly endorsed and otherwise reasonably
satisfactory to Administrative Agent in all respects. The proceeds of insurance
paid on account of any damage or destruction to a Project shall be paid to
Administrative Agent, on behalf of the Lenders, to be applied as provided in
Section 3.2.

 



LOAN AGREEMENT – Page 36

[Heritage Woods]

 

 

(b) Liability. Borrower shall maintain (or cause to be maintained) (i)
commercial general liability insurance with respect to each Project providing
for limits of liability in the amount approved by Administrative Agent for both
injury to or death of a person and for property damage per occurrence, (ii)
umbrella liability coverage in the amount and to the extent required by
Administrative Agent, and (iii) other liability insurance as reasonably required
by Administrative Agent. In addition, Borrower shall cause each Operator to
maintain (A) worker’s compensation insurance and employer’s liability insurance
covering employees at each Project employed by such Operator (in the amounts
required by applicable Laws) and (B) professional liability insurance. In no
event shall Borrower consent to any decrease in the amount or scope of coverage
or increase the deductibles from those previously approved by Administrative
Agent.

 

(c) Form and Quality. All insurance policies shall be endorsed in form and
substance acceptable to Administrative Agent to name Administrative Agent as an
additional insured, loss payee or mortgagee thereunder, as its interest may
appear, with loss payable to Administrative Agent, without contribution, under a
standard New York (or local equivalent) mortgagee clause and shall not contain a
Protective Safeguard Endorsement. Administrative Agent shall act on behalf of
the Lenders in respect of insurance matters. All such insurance policies and
endorsements shall be fully paid for and contain such provisions and expiration
dates and be in such form and issued by such insurance companies licensed to do
business in the state in which the applicable Project is located, with a rating
of “AX” or better as established by Best’s Rating Guide with respect to property
and casualty insurance and a rating of “AX” or better as established by Best’s
Rating Guide or “A” or better by Standard & Poor’s Ratings Group with respect to
liability insurance. Each policy shall provide that such policy may not be
canceled or materially changed except upon thirty (30) days’ prior written
notice of intention of non-renewal, cancellation or material change to
Administrative Agent and that no act or thing done by Borrower shall invalidate
any policy as against Administrative Agent. Blanket policies shall be permitted
only if (i) Administrative Agent receives appropriate endorsements and/or
duplicate policies containing Administrative Agent’s right to continue coverage
on a pro rata pass-through basis and that coverage will not be affected by any
loss on other properties covered by the policies and (ii) the policy contains a
sublimit equal to the replacement cost of the Projects in an amount approved by
Administrative Agent which is expressly allocated for each Project, and any such
policy shall in all other respects comply with the requirements of this Section.
Borrower authorizes Administrative Agent to pay the premiums for such policies
(the “Insurance Premiums”) from the Insurance Impound as the same become due and
payable annually in advance. If Borrower fails to deposit funds into the
Insurance Impound sufficient to permit Administrative Agent to pay the Insurance
Premiums when due, Administrative Agent may obtain such insurance and pay the
premium therefor and Borrower shall, on demand, reimburse Administrative Agent
for all expenses incurred in connection therewith.

 



LOAN AGREEMENT – Page 37

[Heritage Woods]

 

 

(d) Assignment; Delivery of Certificates and Policies. Borrower shall assign (or
cause to be assigned) the policies or proofs of insurance to Administrative
Agent (for the benefit of the Lenders), in such manner and form that
Administrative Agent and its successors and assigns shall at all times have and
hold the same as security for the payment of the Loan. With respect to the
property and casualty insurance required under this Section 3.1, Borrower shall
provide (i) on or before the Closing Date, an ACORD 25 along with a policy
binder which is valid for at least 60 days following the Effective Date, (ii)
endorsements required by Lender within thirty (30) days following the Closing
Date if not provided on or before the Closing Date and (iii) a copy of the full
policy within sixty (60) days following the Closing Date or prior to expiration
of the binder. With respect to the liability insurance required under this
Section 3.1, Borrower shall provide (i) on or before the Closing Date, an ACORD
25 along with evidence of 30-day notice of cancellation of coverage, (ii)
endorsements required by Lender within thirty (30) days following the Closing
Date if not provided on or before the Closing Date and (c) a copy of the full
policy within sixty (60) days following the Closing Date. If Borrower elects to
obtain any insurance which is not required under this Agreement, all related
insurance policies shall be endorsed in compliance with Section 3.1(c), and such
additional insurance shall not be canceled without prior notice to
Administrative Agent . From time to time upon Administrative Agent’s request,
Borrower shall identify to Administrative Agent all insurance maintained by
Borrower or Operator with respect to the Projects. The proceeds of insurance
policies coming into the possession of Administrative Agent shall not be deemed
trust funds, and Administrative Agent shall be entitled to apply such proceeds
as herein provided.

 

(e) Adjustments. Borrower shall give (or cause to be given) immediate written
notice of any loss to the insurance carrier and to Administrative Agent.
Borrower hereby irrevocably authorizes and empowers Administrative Agent, as
attorney in fact for Borrower coupled with an interest, to notify any of
Borrower’s insurance carriers to add Administrative Agent (for itself and the
benefit of the Lenders) as a loss payee, mortgagee insured or additional
insured, as the case may be, to any policy maintained by Borrower (regardless of
whether such policy is required under this Agreement), to make proof of loss, to
adjust and compromise any claim under insurance policies, to appear in and
prosecute any action arising from such insurance policies, to collect and
receive insurance proceeds, and to deduct therefrom Administrative Agent’s
reasonable expenses incurred in the collection of such proceeds. Nothing
contained in this Section 3.1(e), however, shall require Administrative Agent to
incur any expense or take any action hereunder.

 

(f) WARNING REGARDING RIGHT OF ADMINISTRATIVE AGENT TO PURCHASE INSURANCE: If
Borrower fails to provide Administrative Agent with evidence of the insurance
coverages required by this Agreement, Administrative Agent may purchase
insurance at Borrower’s expense to protect the interest of Administrative Agent
and Lenders. This insurance may, but need not, also protect Borrower’s interest.
If the Collateral becomes damaged, the coverage Administrative Agent purchases
may not pay any claim Borrower makes or any claim made against Borrower.
Borrower may later cancel this coverage by providing evidence that the required
property coverage was purchased elsewhere. Borrower is responsible for the cost
of any insurance purchased pursuant to this provision and such cost is payable
on demand; if Borrower fails to pay such cost, it may be added to the
Indebtedness and bear interest at the Default Rate. The effective date of
coverage may be the date Borrower’s prior coverage lapsed or the date Borrower
failed to provide proof of coverage. The coverage Administrative Agent purchases
may be considerably more expensive than insurance Borrower can obtain and may
not satisfy any need for property damage coverage or any mandatory liability
insurance imposed by applicable Laws.

 



LOAN AGREEMENT – Page 38

[Heritage Woods]

 

 

Section 3.2 Use and Application of Insurance Proceeds.

 

(a) Notice; Repair Obligation. If any Project shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt notice thereof to Administrative Agent. Following the occurrence of a
Casualty, Borrower, regardless of whether insurance proceeds are available,
shall promptly proceed to restore, repair, replace or rebuild the same to be of
at least equal value and of substantially the same character as prior to such
damage or destruction, all to be effected in accordance with applicable law.

 

(b) Application of Insurance Proceeds. Administrative Agent shall make insurance
proceeds available to Borrower for application to the costs of restoring the
affected Project or to the payment of the Loan as follows:

 

(i) if the loss is less than or equal to the Restoration Threshold,
Administrative Agent shall make the insurance proceeds available to Borrower,
which proceeds shall be used by Borrower for the restoration of the affected
Project provided (A) no Event of Default or Potential Default exists, and (B)
Borrower promptly commences and is diligently pursuing restoration of the
affected Project;

 

(ii) if the loss exceeds the Restoration Threshold but is not more than 25% of
the replacement value of the improvements constructed on the affected Project,
Administrative Agent shall disburse the insurance proceeds to Borrower, which
proceeds shall be used by Borrower for the restoration of the affected Project
provided that (A) at all times during such restoration no Event of Default or
Potential Default exists; (B) Administrative Agent determines throughout the
restoration that there are sufficient funds available to restore and repair the
Project to a condition approved by Administrative Agent, and, if Administrative
Agent reasonably determines there is any such insufficiency, Borrower provides
additional security to address such insufficiency to Administrative Agent’s
satisfaction; (C) Administrative Agent determines that the Adjusted Net
Operating Income of the Projects (including the affected Project) during
restoration, taking into account rent loss or business interruption insurance,
will be sufficient to pay Debt Service; (D) Administrative Agent determines that
the ratio of the outstanding principal balance of the Loan to appraised value of
the Projects (including the affected Project) after restoration will not exceed
the loan-to-value ratio that existed on the Closing Date with respect to the
Aledo Project and on the date the Additional Advance was made with respect to
any Additional Project; (E) Administrative Agent determines that after
restoration of the affected Project and Borrower will comply with the financial
covenants in Section 8.15; (F) Administrative Agent determines that restoration
and repair of the affected Project to a condition approved by Administrative
Agent will be completed within six months after the date of loss or casualty and
in any event ninety (90) days prior to the Maturity Date; (G) Borrower promptly
commences and is diligently pursuing restoration of the affected Project; and
(H) the affected Project after the restoration will be in compliance with and
permitted under all applicable zoning, building and land use laws, rules,
regulations and ordinances; and

 



LOAN AGREEMENT – Page 39

[Heritage Woods]

 

 

(iii) if the conditions set forth in (i) and (ii) above are not satisfied or the
loss exceeds the maximum amount specified in Section 3.2(b)(ii) above, (A) if no
Event of Default exists hereunder, in Required Lenders’ reasonable discretion,
Required Lenders may direct Administrative Agent to apply any insurance proceeds
Administrative Agent receives as a prepayment of the Loan pursuant to Section
2.4(e), or allow all or a portion of such proceeds to be used for the
restoration of the affected Project and (B) if an Event of Default exists
hereunder, Administrative Agent shall apply any insurance proceeds
Administrative Agent receives as a prepayment of the Loan pursuant to Section
2.4(e), unless the Required Lenders otherwise consent in writing to allow all or
a portion of the proceeds to be used for the restoration of the affected
Project.

 

(c) Disbursement of Insurance Proceeds. Insurance proceeds received by
Administrative Agent and to be applied to restoration pursuant to the terms of
this Section 3.2 will be disbursed by Administrative Agent to Borrower on a
monthly basis, commencing within ten (10) Business Days following receipt by
Administrative Agent of plans and specifications, contracts and subcontracts,
schedules, budgets, lien waivers and architects’ certificates all in form
reasonably satisfactory to Administrative Agent, and otherwise in accordance
with prudent commercial construction lending practices for construction loan
advances (including appropriate retainages to ensure that all work is completed
in a workmanlike manner).

 

Section 3.3 Condemnation Awards. Borrower shall promptly give Administrative
Agent written notice of the actual or threatened commencement of any
condemnation or eminent domain proceeding affecting a Project (a “Condemnation”)
and shall deliver to Administrative Agent copies of any and all papers served in
connection with such Condemnation. Following the occurrence of a Condemnation,
Borrower, regardless of whether any award or compensation (an “Award”) is
available, shall promptly proceed to restore, repair, replace or rebuild the
same to the extent practicable to be of at least equal value and of
substantially the same character as prior to such Condemnation, all to be
effected in accordance with applicable law. Administrative Agent may participate
in any such proceeding (for itself and on behalf of the Lenders) and Borrower
will deliver to Administrative Agent all instruments necessary or required by
Administrative Agent to permit such participation. Without Administrative
Agent’s prior consent, Borrower (a) shall not agree to any Award, and (b) shall
not take any action or fail to take any action which would cause the Award to be
determined. All Awards for the taking or purchase in lieu of condemnation of a
Project or any part thereof are hereby assigned to and shall be paid to
Administrative Agent. Administrative Agent is hereby irrevocably appointed as
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any Award and to make any compromise or settlement
in connection with any such Condemnation and to give proper receipts and
acquittances therefor, and in Administrative Agent’s sole discretion (in
consultation with the Required Lenders) to apply the same toward the payment of
the Loan, notwithstanding that the Loan may not then be due and payable, or to
the restoration of the applicable Project; provided, however, if the Award is
less than or equal to $100,000 and Borrower requests that such proceeds be used
for nonstructural site improvements (such as landscape, driveway, walkway and
parking area repairs) required to be made as a result of such Condemnation,
Administrative Agent will apply the Award to such restoration in accordance with
disbursement procedures applicable to insurance proceeds provided there exists
no Potential Default or Event of Default. Borrower, upon request by
Administrative Agent, shall execute all instruments requested to confirm the
assignment of the Awards to Administrative Agent, free and clear of all liens,
charges or encumbrances. Anything herein to the contrary notwithstanding, if a
Potential Default or Event of Default exists, Administrative Agent is authorized
to adjust such Award without the consent of Borrower and to collect such Award
in the name of Administrative Agent (on behalf of itself and the Lenders) and
Borrower.

 



LOAN AGREEMENT – Page 40

[Heritage Woods]

 

 

Section 3.4 Insurance Impounds. Borrower shall deposit (or cause to be
deposited) with Administrative Agent, monthly on each Payment Date, a sum of
money (the “Insurance Impound”) equal to one-twelfth (l/12th) of the annual
charges for the Insurance Premiums. At or before the initial advance of the
Loan, Borrower shall deposit (or cause to be deposited) with Administrative
Agent a sum of money which together with the monthly installments will be
sufficient to make each of such payments thirty (30) days prior to the date any
delinquency or penalty becomes due with respect to such payments. Deposits shall
be made on the basis of Administrative Agent’s estimate from time to time of the
Insurance Premiums for the current year. All funds so deposited shall be held by
Administrative Agent. These sums may be commingled with the general funds of
Administrative Agent, and shall not be deemed to be held in trust for the
benefit of Borrower. Borrower hereby grants to Administrative Agent (for its
benefit and the benefit of the Lenders) a security interest in all funds so
deposited with Administrative Agent for the purpose of securing the Loan. Until
an Event of Default exists, Administrative Agent shall apply the funds deposited
to pay Insurance Premiums as provided herein. While an Event of Default exists,
the funds deposited may be applied in payment of the Insurance Premiums for
which such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Administrative Agent, as Administrative Agent
may elect, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Administrative Agent.
Borrower shall furnish Administrative Agent with bills for the Insurance
Premiums for which such deposits are required at least thirty (30) days prior to
the date on which the Insurance Premiums first become payable. If at any time
the amount on deposit with Administrative Agent, together with amounts to be
deposited by Borrower or Operator before such Insurance Premiums are payable, is
insufficient to pay such Insurance Premiums, Borrower shall deposit (or cause to
be deposited) any deficiency with Administrative Agent immediately upon demand.
Administrative Agent shall pay such Insurance Premiums when the amount on
deposit with Administrative Agent is sufficient to pay such Insurance Premiums
and Administrative Agent has received a bill for such Insurance Premiums. On the
Maturity Date, the monies then remaining on deposit with Administrative Agent
under this Section 3.4 shall, at Administrative Agent’s option, be applied
against the Indebtedness or if no Event of Default exists hereunder, returned to
Borrower. Notwithstanding the foregoing, if, with respect to a Project, the
Insurance Premiums are paid via a premium financing arrangement to which
Administrative Agent has given its written consent, then (i) the amount to be
escrowed with Administrative Agent at any given time in respect of such
Insurance Premiums payable with respect to such Project (as determined by
Administrative Agent in its reasonable discretion) shall be an amount equal to
three months of the allocated amounts payable under such premium finance
arrangement, (ii) at Administrative Agent’s request, Borrower shall tender to
Administrative Agent evidence reasonably satisfactory to Administrative Agent
that such Borrower or the applicable Master Tenant (or the owner of the policy
if the applicable Borrower or the applicable Master Tenant shares in a blanket
policy) has paid the applicable premium finance amount due for the preceding
month, and (iii) Administrative Agent shall have no obligation to remit such
escrowed sums in payment of the premium finance amounts.

 



LOAN AGREEMENT – Page 41

[Heritage Woods]

 

 

Section 3.5 Real Estate Tax Impounds. Borrower shall deposit (or cause to be
deposited) with Administrative Agent, monthly on each Payment Date, a sum of
money (the “Tax Impound”) equal to one-twelfth (1/12th) of the annual Taxes. At
or before the initial advance of the Loan, Borrower shall deposit (or cause to
be deposited) with Administrative Agent a sum of money which together with the
monthly installments will be sufficient to make each of such payments thirty
(30) days prior to the date any delinquency or penalty becomes due with respect
to such payments. Deposits shall be made on the basis of Administrative Agent’s
estimate from time to time of the Taxes for the current year (after giving
effect to any reassessment or, at Administrative Agent’s election, on the basis
of the Taxes for the prior year, with adjustments when the Taxes are fixed for
the then current year). All funds so deposited shall be held by Administrative
Agent. Borrower and Lenders acknowledge and agree that these sums may be
commingled with Administrative Agent’s general funds and shall not be deemed to
be held in trust for the benefit of Borrower. Borrower hereby grants to
Administrative Agent (for its benefit and the benefit of the Lenders) a security
interest in all funds so deposited with Administrative Agent for the purpose of
securing the Loan. Until an Event of Default exists, Administrative Agent shall
apply the funds deposited to pay the Taxes as provided herein. While an Event of
Default exists, the funds deposited may be applied in payment of the charges for
which such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Administrative Agent, as Administrative Agent
may elect, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Administrative Agent.
Borrower shall furnish Administrative Agent with bills for the Taxes for which
such deposits are required at least thirty (30) days prior to the date on which
the Taxes first become payable. If at any time the amount on deposit with
Administrative Agent, together with amounts to be deposited by Borrower or
Operator before such Taxes are payable, is insufficient to pay such Taxes,
Borrower shall deposit (or cause to be deposited) any deficiency with
Administrative Agent immediately upon demand. Administrative Agent shall pay
such Taxes when the amount on deposit with Administrative Agent is sufficient to
pay such Taxes and Administrative Agent has received a bill for such Taxes. The
obligation of Borrower to pay the Taxes, as set forth in the Loan Documents, is
not affected or modified by the provision of this paragraph; provided, however,
that Borrower shall not be in default under the Loan for failure to pay Taxes if
and to the extent there are sufficient funds on deposit in the Tax Impound to
timely pay such Taxes. On the Maturity Date, the monies then remaining on
deposit with Administrative Agent under this Section 3.5 shall, at
Administrative Agent’s option, be applied against the Indebtedness or if no
Event of Default exists hereunder, returned to Borrower.

 



LOAN AGREEMENT – Page 42

[Heritage Woods]

 

 

ARTICLE 4
ENVIRONMENTAL MATTERS

 

Section 4.1 Representations and Warranties on Environmental Matters. To
Borrower’s Knowledge, except as set forth in the Site Assessment, (a) no
Hazardous Material is now or was formerly used, stored, generated, manufactured,
installed, treated, discharged, disposed of or otherwise present at or about any
Projects or any property adjacent to any Project (except for cleaning and other
products currently used in connection with the routine maintenance or repair of
the Projects in full compliance with Environmental Laws) and no Hazardous
Material was removed or transported from any Project, (b) all permits, licenses,
approvals and filings required by Environmental Laws have been obtained, and the
use, operation and condition of each Project does not, and did not previously,
violate any Environmental Laws, (c) no civil, criminal or administrative action,
suit, claim, hearing, investigation or proceeding is pending or threatened, nor
have any settlements been reached by or with any parties or any liens imposed in
connection with any Project concerning Hazardous Materials or Environmental
Laws; (d) no underground storage tanks exist on any part of any Project; and (e)
Borrower has not received and no prior owner or current or prior tenant,
subtenant, or other occupant of all or any part of any Project has received, any
notice from any Person, public or private, alleging any violation of or
potential liability under any Environmental Law with regard to any Project, nor
has Borrower, nor have any of the third-parties described above, received any
administrative order or entered into any administrative consent order with any
governmental agency with respect to Hazardous Materials on or at any Project.

 

Section 4.2 Covenants on Environmental Matters.

 

(a) Borrower shall (i) comply strictly and in all respects with applicable
Environmental Laws; (ii) notify Administrative Agent immediately upon Borrower’s
discovery of any spill, discharge, release or presence of any Hazardous Material
at, upon, under, within, contiguous to or otherwise affecting any Project; (iii)
promptly remove such Hazardous Materials and remediate the applicable Project in
full compliance with Environmental Laws or as reasonably required by
Administrative Agent based upon the recommendations and specifications of an
independent environmental consultant approved by Administrative Agent; and (iv)
promptly forward to Administrative Agent copies of all orders, notices, permits,
applications or other communications and reports in connection with any spill,
discharge, release or the presence of any Hazardous Material or any other
matters relating to the Environmental Laws or any similar laws or regulations,
as they may affect any Project or Borrower.

 

(b) Borrower shall not cause and shall prohibit any other Person from (i)
causing any spill, discharge or release, or the use, storage, generation,
manufacture, installation, or disposal, of any Hazardous Materials at, upon,
under, within or about any Project or the transportation of any Hazardous
Materials to or from any Project (except for cleaning and other products used in
connection with routine maintenance or repair of any Project in full compliance
with Environmental Laws), (ii) installing any underground storage tanks at any
Project, or (iii) conducting any activity that requires a permit or other
authorization under Environmental Laws.

 



LOAN AGREEMENT – Page 43

[Heritage Woods]

 

 

(c) Borrower shall provide to Administrative Agent, at Borrower’s expense
promptly upon the written request of Administrative Agent from time to time, a
Site Assessment or, if required by Administrative Agent, an update to any
existing Site Assessment for the applicable Project, to assess the presence or
absence of any Hazardous Materials and the potential costs in connection with
abatement, cleanup or removal of any Hazardous Materials found on, under, at or
within any Project. Borrower shall pay the cost of no more than one such Site
Assessment or update for a Project in any twelve (12) month period, unless
Administrative Agent’s request for a Site Assessment is based on information
provided under Section 4.2(a), a reasonable suspicion of Hazardous Materials at
or near such Project, a breach of representations under Section 4.1, or an Event
of Default, in which case any such Site Assessment or update shall be at
Borrower’s expense.

 

(d) Each Borrower covenants and agrees that it shall comply in all material
respects with the terms and conditions of each operation and maintenance program
reasonably required by the Administrative Agent and/or Lenders to be maintained
with respect to any Project.

 

Section 4.3 Allocation of Risks and Indemnity. As between Borrower and
Administrative Agent and each Lender, all risk of loss associated with
non-compliance with Environmental Laws, or with the presence of any Hazardous
Material at, upon, within, contiguous to or otherwise affecting a Project, shall
lie solely with Borrower. Accordingly, Borrower shall bear all risks and costs
associated with any loss (including any loss in value attributable to Hazardous
Materials), damage or liability therefrom, including all costs of removal of
Hazardous Materials or other remediation required by Administrative Agent or by
law. Borrower shall indemnify, defend and hold Administrative Agent and each
Lender and their respective shareholders, directors, officers, employees and
agents harmless from and against all loss, liabilities, damages, claims, costs
and expenses (including reasonable costs of defense and consultant fees,
investigation and laboratory fees, court costs, and other litigation expenses)
arising out of or associated, in any way, with (a) the non-compliance with
Environmental Laws, or (b) the existence of Hazardous Materials in, on, or about
any Project, (c) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to Hazardous Materials; (d)
any lawsuit brought or threatened, settlement reached, or government order
relating to such Hazardous Materials, (e) a breach of any representation,
warranty or covenant contained in this Article 4, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, or (f) the imposition of any environmental lien encumbering any
Project; provided, however, Borrower shall not be liable under such
indemnification to the extent such loss, liability, damage, claim, cost or
expense results solely from such indemnified Person’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. Borrower’s obligations under this Section 4.3 shall
arise whether or not any Governmental Authority has taken or threatened any
action in connection with the presence of any Hazardous Material, and whether or
not the existence of any such Hazardous Material or potential liability on
account thereof is disclosed in the Site Assessment and shall continue
notwithstanding the repayment of the Loan or any transfer or sale of any right,
title and interest in any Project (by foreclosure, deed in lieu of foreclosure
or otherwise).

 



LOAN AGREEMENT – Page 44

[Heritage Woods]

 

 

Section 4.4 Administrative Agent’s Right to Protect Collateral. If any discharge
of Hazardous Materials or the threat of any discharge of Hazardous Materials
affecting any Project occurs or Borrower fails to comply with any Environmental
Laws and Borrower has not, within ten (10) Business Days of the occurrence of
such event, taken commercially reasonable steps to begin the remediation of such
condition as required by Section 4.3, Administrative Agent may (but shall not be
obligated to) give such notices and take such actions as it deems necessary or
advisable at the expense of Borrower in order to abate the discharge of any
Hazardous Materials or remove the Hazardous Materials. Any amounts payable to
Administrative Agent by reason of the application of this Section 4.4 shall
become immediately due and payable and shall bear interest at the Default Rate
from the date loss or damage is sustained by Administrative Agent until paid.
The obligations and liabilities of Borrower under this Section 4.4 shall survive
any termination, satisfaction, assignment, entry of a judgment of foreclosure or
delivery of a deed in lieu of foreclosure.

 

Section 4.5 No Waiver. Notwithstanding any provision in this Article 4 or
elsewhere in the Loan Documents, or any rights or remedies granted by the
Environmental Indemnity Agreement or the Loan Documents, neither Administrative
Agent nor any Lender waives and each of them expressly reserves all rights and
benefits now or hereafter accruing to Administrative Agent and the Lenders under
the “security interest” or “secured creditor” exception under applicable
Environmental Laws, as the same may be amended. No action taken by
Administrative Agent or any Lender pursuant to the Environmental Indemnity
Agreement or the Loan Documents shall be deemed or construed to be a waiver or
relinquishment of any such rights or benefits under the “security interest
exception.”

 

ARTICLE 5
LEASING MATTERS

 

Section 5.1 Representations and Warranties on Leases.

 

(a) Leases. Borrower represents and warrants to Administrative Agent and the
Lenders with respect to the Leases for residential occupancy, (i) the rent roll
or Census Report for each Project delivered to Administrative Agent is true and
correct; (ii) such Leases are valid and in and full force and effect; and (iii)
the interests of the landlord and the rents under such Leases have not been
assigned or pledged. Borrower represents and warrants to Administrative Agent
and Lenders with respect to the Commercial Leases, if any, (i) the rent roll
with respect to such Commercial Leases, if any, delivered to Administrative
Agent is true and correct; (ii) such Commercial Leases are in full force and
effect; (iii) the Commercial Leases (including amendments) are in writing, and
there are no oral agreements with respect thereto; (iv) the copies of the Leases
delivered to Administrative Agent are true and complete; (v) neither the
landlord nor any tenant is in default under any of the Commercial Leases; (vi)
Borrower has no knowledge of any notice of termination or default with respect
to any Commercial Lease; (vii) Borrower has not assigned or pledged any of the
Commercial Leases, the rents or any interests therein except to Administrative
Agent and the Lender; (viii) no Tenant or other party has an option to purchase
all or any portion of any Project; (ix) no Tenant has the right to terminate its
Commercial Lease prior to expiration of the stated term of such Commercial
Lease; (x) no Tenant has prepaid more than one month’s rent in advance (except
for bona fide security deposits not in excess of an amount equal to two months’
rent); and (xi) all existing Commercial Leases are subordinate to the Mortgage
either pursuant to their terms or a recorded subordination agreement.

 



LOAN AGREEMENT – Page 45

[Heritage Woods]

 

 

(b) Master Lease. Borrower represents and warrants to Administrative Agent and
the Lenders with respect to the Master Lease to which such Borrower is party
that: (i) such Master Lease is valid and in and full force and effect; (ii) such
Master Lease (including amendments) is in writing, and there are no oral
agreements with respect thereto; (iii) the copy of such Master Lease delivered
to Administrative Agent is true and complete; (iv) neither Borrower nor the
Master Tenant party to such Master Lease is (or as to the other party is, to
such party’s knowledge), in default under such Master Lease; (v) neither
Borrower nor the Master Tenant party to such Lease has any knowledge of any
notice of termination or default with respect to such Master Lease; (vi)
Borrower has not assigned or pledged such Master Lease, the rents or any
interests therein, except to Administrative Agent and the Lenders or except in
connection with a Permitted Transfer; (vii) Master Tenant does not have an
option to purchase all or any portion of a Project; (viii) except as set forth
in such Master Lease, Master Tenant does not have the right to terminate such
Master Lease prior to expiration of the stated term thereof (unless due to
casualty or condemnation of the Project demised thereunder); and (ix) Master
Tenant has not prepaid in advance more than one month’s rent under such Master
Lease.

 

Section 5.2 [Reserved]

 

Section 5.3 Covenants.

 

(a) Leases. Borrower shall (or cause Operator to) (i) perform the obligations
which any Lease Party is required to perform under the Leases; (ii) enforce the
obligations to be performed by the Tenants under the Leases; (iii) promptly
furnish to Administrative Agent any notice of default or termination received by
Borrower from any Tenant under a Commercial Lease, and any notice of default or
termination given by any Borrower to any Tenant under a Commercial Lease; (iv)
not collect any rents for more than one month in advance of the time when the
same shall become due, except for bona fide Security Deposits not in excess of
an amount equal to two month’s rent; (v) not enter into any ground lease or
master lease of any part of any Project other than the Master Lease; (vi) not
further assign or encumber any Lease; (vii) not, except with Administrative
Agent’s prior written consent, cancel or accept surrender or termination of any
Commercial Lease; (viii) not, except with Administrative Agent’s prior written
consent, modify or amend any Lease (except for minor modifications and
amendments entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
Lease); and (ix) assign to Administrative Agent any letter of credit evidencing
a security deposit on such terms as may be required by Administrative Agent and
shall deliver the original of such letter(s) of credit to Administrative Agent.
Any action in violation of clauses (v), (vi), (vii), and (viii) of this Section
5.3(a) shall be void at the election of Administrative Agent. Borrower and
Operator, as applicable, will not suffer or permit any breach or default to
occur in any of any Lease Party’s obligations under any of the Leases, nor
suffer or permit the same to terminate by reason of any failure of Lease Party
to meet any requirement of any Lease.

 



LOAN AGREEMENT – Page 46

[Heritage Woods]

 

 

(b) Master Lease. With respect to the Master Lease to which it is party,
Borrower shall (i) perform the obligations which Borrower is required to perform
under such Master Lease; (ii) enforce the material obligations to be performed
by the Master Tenant under the Master Lease; (iii) promptly furnish to
Administrative Agent any notice of default or termination received by Borrower
from such Master Tenant, and any notice of default or termination given by
Borrower to such Master Tenant under such Master Lease; (iv) not collect any
rents for more than one month in advance of the time when the same shall become
due under the Master Lease, except for bona fide security deposits not in excess
of an amount equal to two months rent; (v) not enter into any ground lease or
master lease of any part of the Project other than the Master Lease; (vi) not
further assign or encumber the Master Lease; (vii) not, except with
Administrative Agent’s prior written consent, cancel or accept surrender or
termination of the Master Lease; and (viii) not, except with Administrative
Agent’s prior written consent, modify or amend the Master Lease, and any action
in violation of clauses (v), (vi), (vii), and (viii) of this Section 5.3(b)
shall be void at the election of Administrative Agent. Borrower will not suffer
or permit any breach or default to occur in any of Borrower’s obligations under
the Master Lease to which it is party nor suffer or permit the same to terminate
by reason of any failure of Borrower to meet any requirement of such Master
Lease.

 

Section 5.4 Tenant Estoppels.

 

(a) Leases. At Administrative Agent’s request, Borrower shall obtain and furnish
(or cause Operator to obtain and furnish) to Administrative Agent, written
estoppels in form and substance reasonably satisfactory to Administrative Agent,
executed by Tenants under Commercial Leases in excess of 3,000 square feet of a
Project and confirming the term, rent, and other provisions and matters relating
to such Commercial Leases.

 

(b) Master Lease. At Administrative Agent’s request, Master Tenant shall furnish
to Administrative Agent, a written estoppel in form and substance satisfactory
to Administrative Agent, executed by Master Tenant and confirming the term, rent
and other provisions and matters relating to the Master Lease.

 

Section 5.5 Payment of Rents Under Master Lease.

 

(a) Commencing on the Closing Date and continuing so long as the Loan is
outstanding, Borrower shall direct Master Tenant to make all payments of rent
and all other amounts due under the Master Lease (such net amount herein called
the “Master Lease Payments”) to the Deposit Account Bank for deposit in the
account subject to the Deposit Account Control Agreement. So long as no
Potential Default or Event of Default is continuing, Deposit Account Bank shall
be authorized to transfer on a daily basis the funds in the account to the
operating account of Borrower, excluding the Security Deposit and any
supplements thereto and amounts deposited by the Master Tenant in connection
with future payments of Taxes and insurance premiums, which shall remain on
deposit in a Deposit Account subject to a Deposit Account Control Agreement.

 

(b) If a Potential Default or an Event of Default exists, Administrative Agent
shall have the right in its sole discretion to direct the Deposit Account Bank
to disburse all amounts in the account held by the Deposit Account Bank to
Administrative Agent or as otherwise directed by Administrative Agent, and to
the extent disbursed to Administrative Agent. Administrative Agent shall apply
such amounts to the Obligations, in such order as Administrative Agent, in its
sole discretion, may elect.

 



LOAN AGREEMENT – Page 47

[Heritage Woods]

 

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

 

Borrower represents, warrants and covenants to Administrative Agent and Lenders
unless otherwise specified, as of the Closing Date, as of the date on which the
Additional Advance is made, and as of the date of each Compliance Certificate
delivered to Administrative Agent pursuant to Section 7.2 hereof that:

 

Section 6.1 Organization, Power and Authority; Formation Documents.

 

(a) Organization, etc. Borrower and each Borrower Party (a) is duly organized,
validly existing and in good standing under the laws of the state of its
formation or existence and is in compliance with all legal requirements
applicable to doing business in the state in which the Project owned by such
Borrower is located. Borrower is not a “foreign person” within the meaning of
§1445(f)(3) of the Code. Borrower and each Borrower Party has only one state of
incorporation or organization. All other information regarding Borrower and each
Borrower Party contained in Schedule 6.1, including the ownership structure of
Borrower and its constituent entities, is true and correct as of the Closing
Date and as of the date on which the Additional Advance is made.

 

(b) Formation Documents. A true and complete copy of the formation documents
creating Borrower and each Borrower Party and any and all amendments thereto
(collectively, the “Borrower Formation Documents”) has been furnished to
Administrative Agent. The Borrower Formation Documents constitute the entire
agreement regarding Borrower and each Borrower Party among the members of
Borrower and the members, partners or shareholders, as applicable, of each
Borrower Party and are binding upon and enforceable against each of the members,
partners or shareholders, as applicable, in accordance with their terms. No
breach exists under the Borrower Formation Documents and no condition exists
which, with the giving of notice or the passage of time would constitute a
breach under the Borrower Formation Documents.

 

Section 6.2 Validity of Loan Documents. The execution, delivery and performance
by Borrower and each Borrower Party of the Loan Documents and the Environmental
Indemnity Agreement: (a) are duly authorized and do not require the consent or
approval of any other party or Governmental Authority which has not been
obtained; and (b) will not violate any law or result in the imposition of any
lien, charge or encumbrance upon the assets of any such party, except as
contemplated by the Loan Documents and/or the Environmental Indemnity Agreement.
The Loan Documents and/or the Environmental Indemnity Agreement constitute the
legal, valid and binding obligations of Borrower and each Borrower Party who is
a party to such Loan Documents and/or the Environmental Indemnity Agreement,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.

 



LOAN AGREEMENT – Page 48

[Heritage Woods]

 

 

Section 6.3 Liabilities; Litigation.

 

(a) Financial Statements. The financial statements delivered by Borrower and
each Borrower Party are true and correct with no significant change since the
date of preparation. Except as disclosed in such financial statements, there are
no liabilities (fixed or contingent) affecting any Project, Borrower or any
Borrower Party. Except as disclosed in such financial statements, there is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to Borrower’s Knowledge, threatened, against any Project,
Borrower or any Borrower Party which if adversely determined could have a
Material Adverse Effect on such party, any Project or the Loan.

 

(b) Contemplated Actions. None of Borrower nor any Borrower Party is
contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and none of Borrower or any Borrower Party has knowledge
of any Person contemplating the filing of any such petition against it.

 

Section 6.4 Taxes and Assessments. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any Project or any part
thereof, except general real estate taxes not due or payable. Each Project is
comprised of one or more parcels, each of which constitutes a separate tax lot
and none of which constitutes a portion of any other tax lot. There are no
pending or, to Borrower’s Knowledge, proposed, special or other assessments for
public improvements or otherwise affecting any Project, nor are there any
contemplated improvements to any Project that may result in such special or
other assessments.

 

Section 6.5 Other Agreements; Defaults. None of Borrower or any Borrower Party
is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might adversely affect a Project or the
business, operations, or condition (financial or otherwise) of Borrower or any
Borrower Party. None of Borrower nor any Borrower Party is in violation of any
agreement which violation could reasonably be expected to have a Material
Adverse Effect on Borrower or any Borrower Party or Borrower’s or any Borrower
Party’s business, properties, or assets, operations or condition, financial or
otherwise.

 

Section 6.6 Compliance with Laws. Borrower has all requisite Permits to own and
lease the Projects and carry on its business and to Borrower’s Knowledge each
Operator has all requisite Primary Licenses and Permits to operate the Projects
and carry on its business. Except as described in each Zoning Report and
Property Condition Report delivered to Administrative Agent prior to the Closing
Date (or, with respect to any Additional Project, prior to the date on which the
Additional Advance is made), each Project is in compliance with all applicable
zoning and building requirements and is free of structural defects. Except as
described in the Property Condition Report delivered to Administrative Agent
prior to the Closing Date (or, with respect to any Additional Project, prior to
the date on which the Additional Advance is made), all of the building systems
contained in the Project are in good working order, subject to ordinary wear and
tear. Except as set forth in the applicable Zoning Report, no Project
constitutes, in whole or in part, a legally non-conforming use under applicable
legal requirements.

 



LOAN AGREEMENT – Page 49

[Heritage Woods]

 

 

Section 6.7 Condemnation. No condemnation has been commenced or, to Borrower’s
Knowledge, is contemplated with respect to all or any portion of any Project or
for the relocation of roadways providing access to any Project.

 

Section 6.8 Access. Each Project has adequate rights of access to public ways
and is served by adequate water, sewer, sanitary sewer and storm drain
facilities. All public utilities necessary or convenient to the full use and
enjoyment of each Project are located in the public right-of-way abutting the
applicable Project, and all such utilities are connected so as to serve such
Project without passing over other property, except to the extent such other
property is subject to a perpetual easement for such utility benefitting such
Project. All roads necessary for the full utilization of each Project for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities.

 

Section 6.9 Location of Borrower. Borrower’s principal place of business and
chief executive offices are located at the address stated in Schedule 6.1, and,
except as otherwise set forth in Schedule 6.1, Borrower at all times has
maintained its principal place of business and chief executive office at such
location or at other locations within the same state.

 

Section 6.10 ERISA; Employees.

 

(a) As of the Closing Date (or, with respect to any Additional Borrower, as of
the date on which the Additional Advance is made) and throughout the term of the
Loan, (i) Borrower is not and will not be an “employee benefit plan” as defined
in Section 3(3) of ERISA, which is subject to Title I of ERISA, and (ii) the
assets of Borrower do not and will not constitute “plan assets” of one or more
such plans for purposes of Title I of ERISA.

 

(b) As of the Closing Date (or, with respect to any Additional Borrower, as of
the date on which the Additional Advance is made) and throughout the term of the
Loan (i) Borrower is not and will not be a “governmental plan” within the
meaning of Section 3(3) of ERISA and (ii) transactions by or with Borrower are
not and will not be subject to state statutes applicable to Borrower regulating
investments of and fiduciary obligations with respect to governmental plans.

 

(c) Borrower has no employees.

 

Section 6.11 Margin Stock. No part of proceeds of the Loan will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

 

Section 6.12 Forfeiture. There has not been and shall never be committed by
Borrower or any other person in occupancy of or involved with the operation or
use of a Project any act or omission affording the federal government or any
state or local government the right of forfeiture as against such Project or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents or the Environmental Indemnity Agreement. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture.

 



LOAN AGREEMENT – Page 50

[Heritage Woods]

 

 

Section 6.13 Tax Filings. Borrower and each Borrower Party have filed (or have
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and each Borrower Party, respectively. Borrower and each Borrower
Party believe that their respective tax returns properly reflect the income and
taxes of Borrower and each Borrower Party, respectively, for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable tax authority upon audit.

 

Section 6.14 Solvency. After giving effect to the Loan, the fair saleable value
of Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities (provided, however, that, during any
period in which more than one Person is party hereto as a Borrower, each
Borrower’s joint liability hereunder as to portions of the Loan in excess of the
Allocated Loan Amount applicable to the Project owned by such Borrower is not
considered), including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s
probable liabilities based upon the Allocated Loan Amount applicable to the
Project owned by such Borrower. Borrower’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur Debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such Debts as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). Except as expressly disclosed to
Administrative Agent in writing, no petition in bankruptcy has been filed
against Borrower or any Borrower Party in the last seven (7) years, and neither
Borrower nor any Borrower Party in the last seven (7) years has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Neither Borrower nor any Borrower Party is
contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and neither Borrower nor any Borrower Party has
knowledge of any Person contemplating the filing of any such petition against
it.

 

Section 6.15 Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower or any Borrower Party in this Agreement, in any of the other
Loan Documents or the Environmental Indemnity Agreement contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no fact
presently known to Borrower which has not been disclosed to Administrative Agent
which adversely affects, nor as far as Borrower can foresee, might adversely
affect, any Project or the business, operations or condition (financial or
otherwise) of Borrower or any Borrower Party. All information supplied by
Borrower regarding any other Collateral is accurate and complete in all material
respects. All evidence of Borrower’s and each Borrower Party’s identity provided
to Administrative Agent and Lenders is genuine, and all related information is
accurate.

 

Section 6.16 Flood Zone. No portion of the improvements comprising any Project
is located in an area identified by the Secretary of Housing and Urban
Development or any successor thereto as an area having special flood hazards
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1994, as amended,
or any successor law, or, if located within any such area, Borrower has obtained
and will maintain the insurance prescribed in Section 3.1 hereof.

 



LOAN AGREEMENT – Page 51

[Heritage Woods]

 

 

Section 6.17 Single Purpose Entity/Separateness. Borrower represents, warrants
and covenants, from and after the Closing Date (or, with respect to any
Additional Borrower, from and after the date on which the Additional Advance is
made) and for so long as any obligation under the Loan Documents remains
outstanding, as follows:

 

(a) Limited Purpose. The sole purpose conducted or promoted by Borrower is to
engage in the following activities:

 

(i) to acquire, own, hold, lease, operate, manage, maintain, develop and improve
a Project (or an undivided interest therein) and to contract for the operation,
maintenance, management and development of such Project;

 

(ii) to enter into and perform its obligations under the Loan Documents and
Environmental Indemnity Agreement;

 

(iii) to sell, transfer, service, convey, dispose of, pledge, assign, borrow
money against, finance, refinance or otherwise deal with a Project to the extent
permitted under the Loan Documents; and

 

(iv) to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of its
jurisdiction of formation that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above mentioned purposes.

 

(b) Limitations on Debt, Actions. Notwithstanding anything to the contrary in
the Loan Documents or in any other document governing the formation, management
or operation of Borrower, Borrower shall not:

 

(i) guarantee any obligation of any Person, including any Affiliate, or become
obligated for the debts of any other Person or hold out its credit as being
available to pay the obligations of any other Person;

 

(ii) engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Section 6.17;

 

(iii) incur, create or assume any Debt other than (A) the Loan and (B) unsecured
trade payables incurred in the ordinary course of its business that are related
to the ownership and operation of a Project and which shall (1) not exceed two
percent (2%) of the outstanding balance of the Loan, (2) not be evidenced by a
note, (3) be paid within sixty (60) days, and (4) otherwise expressly be
permitted under the Loan Documents;

 



LOAN AGREEMENT – Page 52

[Heritage Woods]

 

 

(iv) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that Borrower may invest
in those investments permitted under the Loan Documents;

 

(v) to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of Borrower’s business;

 

(vi) buy or hold evidence of indebtedness issued by any other Person (other than
cash or investment-grade securities);

 

(vii) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity;

 

(viii) own any asset or property other than a Project (or an undivided interest
therein) and incidental personal property necessary for the ownership or
operation of such Project; or

 

(ix) take any Material Action without the unanimous written approval of all
members of Borrower.

 

(c) Separateness Covenants. In order to maintain its status as a separate entity
and to avoid any confusion or potential consolidation with any Affiliate,
Borrower represents and warrants that in the conduct of its operations since its
organization it has observed, and covenants that it will continue to observe,
the following covenants:

 

(i) maintain books and records and bank accounts separate from those of any
other Person;

 

(ii) maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets;

 

(iii) comply with all organizational formalities necessary to maintain its
separate existence;

 

(iv) hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity;

 

(v) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; except that Borrower’s assets
may be included in a consolidated financial statement of its Affiliate so long
as appropriate notation is made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person;

 



LOAN AGREEMENT – Page 53

[Heritage Woods]

 

 

(vi) other than with respect to the consolidated tax return of its Affiliates,
prepare and file its own tax returns separate from those of any Person to the
extent required by applicable law, and pay any taxes required to be paid by
applicable law;

 

(vii) allocate and charge fairly and reasonably any common employee or overhead
shared with Affiliates;

 

(viii) not enter into any transaction with any Person owned or controlled by an
Affiliate of Borrower except on an arm’s-length basis on terms which are
intrinsically fair and no less favorable than would be available for
unaffiliated third parties, and pursuant to written, enforceable agreements;

 

(ix) conduct business in its own name, and use separate stationery, invoices and
checks;

 

(x) not commingle its assets or funds with those of any other Person other than
as required or permitted by this Agreement;

 

(xi) not assume, guarantee or pay the debts or obligations of any other Person;

 

(xii) correct any known misunderstanding as to its separate identity;

 

(xiii) not permit any Affiliate to guarantee or pay its obligations (other than
limited guarantees and indemnities set forth in the Loan Documents and in the
Environmental Indemnity Agreement);

 

(xiv) not make loans or advances to any other Person;

 

(xv) pay its liabilities and expenses out of and to the extent of its own funds;

 

(xvi) maintain a sufficient number of employees in light of its contemplated
business purpose and pay the salaries of its own employees, if any, only from
its own funds;

 

(xvii) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; provided, however, that the foregoing shall not
require any equity owner to make additional capital contributions to Borrower;

 

(xviii) cause the managers, officers, employees, agents and other
representatives of Borrower to act at all times with respect to Borrower
consistently and in furtherance of the foregoing and in the best interests of
Borrower;

 

(xix) not have any obligation to, and will not, indemnify its partners,
officers, directors or members, as the case may be, unless such an obligation is
fully subordinated to the Indebtedness and will not constitute a claim against
it in the event that cash flow in excess of the amount required to pay the
Indebtedness is insufficient to pay such obligation;

 



LOAN AGREEMENT – Page 54

[Heritage Woods]

 

 

(xx) not pledge its assets for the benefit of any other Person other than to
Administrative Agent and Lenders in connection with the Loan; and

 

(xxi) observe all partnership, corporate or limited liability company
formalities, as applicable.

 

Failure of Borrower to comply with any of the foregoing covenants or any other
covenants contained in this Agreement shall not affect the status of Borrower as
a separate legal entity.

 

(d) SPE Party. So long as any obligation under the Loan Documents remains
outstanding, Borrower shall at all times have a corporate or limited liability
company member having provisions in its organizational documents limiting its
purpose and authority (“SPE Party”), which provisions shall be acceptable to
Administrative Agent.

 

Section 6.18 Compliance With International Trade Control Laws and OFAC
Regulations. Borrower represents, warrants and covenants to Administrative Agent
and Lenders that:

 

(a) No Borrower Party and no Person who owns a direct interest in Borrower is
now nor shall be at any time until after the Loan is fully repaid, a Person with
whom a U.S. Person, including a Financial Institution, is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

 

(b) Each Borrower Party and Person who owns a direct interest in Borrower is
now, and Borrower will remain in compliance (and will cause each Borrower Party
and Person who owns a direct interest in Borrower to remain in compliance) in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by OFAC and all applicable
Anti-Money Laundering Laws.

 

Section 6.19 Borrower’s Funds. Borrower represents, warrants and covenants to
each Lender and the Administrative Agent that:

 

(a) It has taken, and shall continue to take until after the Loan is fully
repaid, such measures as are required by law to verify that the funds invested
in Borrower are derived (i) from transactions that do not violate U.S. law and,
to the extent such funds originate outside the United States, do not violate the
laws of the jurisdiction in which they originated; and (ii) from permissible
sources under U.S. law and to the extent such funds originate outside the United
States, under the laws of the jurisdiction in which they originated.

 

(b) To Borrower’s Knowledge, no Borrower Party, nor any Person who owns a direct
interest in Borrower, nor any Person providing funds to Borrower (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any Anti-Money Laundering Laws; (ii) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws; and
(iii) has had any of its/his/her funds seized or forfeited in any action under
any Anti-Money Laundering Laws.

 



LOAN AGREEMENT – Page 55

[Heritage Woods]

 

 

(c) Borrower shall make payments on the Loan using funds invested in Borrower,
Adjusted Revenues or insurance proceeds unless otherwise agreed to by
Administrative Agent.

 

(d) To Borrower’s Knowledge, as of the Closing Date (or, with respect to any
Additional Project, as of the date on which the Additional Advance is made) and
at all times during the term of the Loan, all revenues arising from the Projects
are and will be derived from lawful business activities of Tenants of the
Projects or other permissible sources under U.S. law.

 

(e) On the Maturity Date, Borrower will take reasonable steps to verify that
funds used to repay the Loan in full (whether in connection with a refinancing,
asset sale or otherwise) are from sources permissible under U.S. law and to the
extent such funds originate outside the United States, permissible under the
laws of the jurisdiction in which they originated.

 

(f) Each Borrower Party and Person who owns a direct interest in Borrower is
now, and Borrower will remain in compliance (and will cause each Borrower Party
and Person who owns a direct interest in Borrower to remain in compliance) with
the Office of Foreign Assets Control sanctions and regulations promulgated under
the authority granted by the Trading with the Enemy Act (“TWEA”), 50 U.S.C. App.
Section 1 et seq., and the International Emergency Economic Powers Act
(“IEEPA”), 50 U.S.C. Section 1701 et seq., as the TWEA and the IEEPA may apply
to Borrower’s activities;

 

(g) Each Borrower Party and Person who owns a direct interest in Borrower is
now, and Borrower will remain in compliance (and will cause each Borrower Party
and Person who owns a direct interest in Borrower to remain in compliance) with
(i) the Patriot Act and all rules and regulations promulgated under the Patriot
Act applicable to Borrower and (ii) other federal or state laws relating to
“know your customer” and other anti-money laundering rules and regulations; and

 

(h) Each Borrower Party and Person who owns a direct interest in Borrower i) is
not now, nor has ever been, under investigation by any Governmental Authority
for, nor has been charged with or convicted for a crime under, 18 U.S.C.
Sections 1956 or 1957 or any predicate offense thereunder, or a violation of the
Bank Secrecy Act; ii) has never been assessed a civil penalty under any
Anti-Money Laundering Laws or predicate offenses thereunder; iii) has not had
any of its funds seized, frozen or forfeited in any action relating to any
Anti-Money Laundering Laws or predicate offenses thereunder; iv) has taken such
steps and implemented such policies as are reasonably necessary to ensure that
such party is not promoting, facilitating or otherwise furthering, intentionally
or unintentionally, the transfer, deposit or withdrawal of criminally derived
property, or of money or monetary instruments which are (or which such party
suspects or has reason to believe are) the proceeds of any illegal activity or
which are intended to be used to promote or further any illegal activity; and v)
has taken such steps and implemented such policies as are reasonably necessary
to ensure that such party is in compliance with all laws and regulations
applicable to its business for the prevention of money laundering and with
anti-terrorism laws and regulations, with respect both to the source of funds
from its investors and from its operations, and that such steps include the
development and implementation of an anti-money laundering compliance program
within the meaning of Section 352 of the Patriot Act, to the extent any such
party is required to develop such a programs under the rules and regulations
promulgated pursuant to Section 352 of the Patriot Act.

 



LOAN AGREEMENT – Page 56

[Heritage Woods]

 

 

Section 6.20 Operators’ Agreements. A true, correct and complete copy of each of
the Operators’ Agreements, together with all amendments thereto, have been
delivered to Administrative Agent; and the Operators’ Agreements and all
amendments thereto are in full force and effect as of the Closing Date (or, with
respect to any Operators’ Agreement that affects an Additional Project, as of
the date on which the Additional Advance is made).

 

Section 6.21 Physical Condition. Except as specifically set forth in the
applicable Property Condition Report, to Borrower’s Knowledge, (a) the Projects,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; and (b) there exists
no structural or other material defects or damages in any Project, whether
latent or otherwise. Borrower has not received written notice from any insurance
company or bonding company of any defects or inadequacies in any Project, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

 

Section 6.22 Healthcare Representations. Borrower represents and warrants to
Administrative Agent and Lenders that:

 

(a) Each Project (i) is being operated as an assisted living facility, skilled
nursing facility or intermediate care facility having the number of Residential
Units as set forth on Exhibit A, attached hereto, (ii) if applicable, has a
current provider agreement that is in full force and effect under Medicare and
Medicaid, and (iii) is in all material respects in compliance with all
applicable Requirements of Law (and to the extent that failure to comply with
any such Requirements of Law would materially and adversely affect the operation
of such Project, is in compliance with such Requirement of Law including (A)
staffing requirements, (B) health and fire safety codes, including quality and
safety standards, (C) accepted professional standards and principles that apply
to professionals providing services at such Project; (D) federal, state or local
laws, rules, regulations or published interpretations or policies relating to
the prevention of fraud and abuse, (E) insurance, reimbursement and cost
reporting requirements, (F) government payment program requirements and
disclosure of ownership and related information requirements, (G) requirements
of applicable Governmental Authorities, including those relating to such
Project’s physical structure and environment, licensing, quality and adequacy of
medical care, distributions of pharmaceuticals, rate setting, equipment,
personnel, operating policies and services and fee splitting, and (H) any other
applicable laws, regulations or agreements for reimbursement for the type of
care or services provided by Operator with respect to such Project. There is no
threatened in writing, existing or pending revocation, suspension, termination,
probation, restriction, limitation, or nonrenewal proceeding by any third-party
payor under a Third Party Payor Program. The Third Party Payor Programs to which
Borrower or any Operator may presently be subject with respect to any Project
are listed on Schedule 6.22(a).

 



LOAN AGREEMENT – Page 57

[Heritage Woods]

 

 

(b) All Primary Licenses necessary for using and operating the Projects for the
uses described in clause (a), above are listed on Schedule 6.22(b), are either
held by, or will be held by Borrower or the applicable Operator, as required
under applicable Law, and are in full force and effect.

 

(c) Except as set forth on Schedule 6.22 hereof, with respect to any Project,
there are no inquiries, investigations, probes, audits or proceedings by any
Governmental Authority or notices thereof, or any other third party or any
patient, employee or resident (including whistleblower suits, or suits brought
pursuant to federal or state “false claims acts” and Medicaid, Medicare or state
fraud and/or abuse laws) that are reasonably likely directly or indirectly, or
with the passage of time (i) to have a material adverse impact on Operators’
ability to accept and/or retain patients or residents or operate such Project
for its current use or result in the imposition of a fine, a sanction, a lower
rate certification or a lower reimbursement rate for services rendered to
eligible patients or residents, (ii) to modify, limit or result in the transfer,
suspension, revocation or imposition of probationary use of any of the Primary
Licenses, (iii) to affect any Operator’s continued participation in the Medicaid
or Medicare programs or any other Third-Party Payor Programs, or any successor
programs thereto at then current rate certifications, or (iv) result in any
other civil or criminal penalty or remedy, or which could result in the
appointment of a receiver.

 

(d) Except as set forth on Schedule 6.22, no Project has received a notice of
violation at a level that under applicable Law requires the immediate or
accelerated filing of a plan of corrections, and no statement of charges or
deficiencies has been made or penalty enforcement action has been undertaken
against any Project, no Operator currently has outstanding any violation, and no
statement of charges or deficiencies has been made or penalty enforcement action
has been undertaken each that remain outstanding against the Project, any
Operator or against any officer, director, partner, member or stockholder of any
Operator, by any Governmental Authority, and there have been no violations
threatened against the Project’s, or any Operator’s certification for
participation in Medicare or Medicaid or the other Third-Party Payor Programs
that remain open or unanswered.

 

(e) There are no current, pending or outstanding Third-Party Payor Programs
reimbursement audits, appeals or recoupment efforts actually pending at the
Project, and there are no years that are subject to an open audit in respect of
any Third-Party Payor Program that would, in each case, adversely affect any
Operator, other than customary audit rights pursuant to
Medicare/Medicaid/TRICARE programs or other Approved Insurer’s programs that
would materially adversely affect Operators or Borrower.

 

(f) Neither Borrower nor any Operator has received federal funds authorized
under the Hill-Burton Act (42 U.S.C. 291, et seq.), as it may be amended.

 

(g) Substantially all of the patient and resident care agreements with respect
to each Project conform in all material respects with the form patient or
resident care agreements that have been delivered to Administrative Agent and
all such agreements are in compliance with Healthcare Laws.

 



LOAN AGREEMENT – Page 58

[Heritage Woods]

 

 

(h) Borrower’s and Operator’s private payor, Medicaid, Medicare, and/or managed
care company, insurance company or other third party insurance accounts
receivable with respect to the Projects are free of any Liens and neither
Borrower nor any Operator has pledged any of their receivables as collateral
security for any loan or indebtedness.

 

(i) Neither Borrower nor any Operator is a party to any collective bargaining
agreement or other labor contract applicable to persons employed by it at any
Project and there are no threatened or pending labor disputes at any Project.

 

Section 6.23 No Change in Facts or Circumstances; Disclosure. To Borrower’s
Knowledge, there has been no material adverse change in any condition, fact,
circumstance or event that would make the financial statements, rent rolls,
reports, certificates or other documents submitted in connection with the Loan
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects the business operations or the
financial condition of any Borrower or the Projects.

 

ARTICLE 7
FINANCIAL REPORTING

 

Section 7.1 Financial Statements. Borrower shall furnish to Administrative Agent
and shall cause each Borrower Party to furnish to Administrative Agent such
financial statements and other financial information as may be required pursuant
to this Article 7 and such other financial information as Administrative Agent
may require pursuant to this Article 7 and such other financial information as
Administrative Agent may reasonably request from time to time. All such
financial statements shall reflect all material contingent liabilities in
accordance with GAAP and shall accurately and fairly present the results of
operations and the financial condition of Borrower at the dates and for the
period indicated and shall be sufficient to permit Administrative Agent and
Lenders to calculate and/or verify Borrower’s calculation of Debt Service
Coverage Ratio, Project Yield and Adjusted Net Operating Income.

 

(a) Financial Information. In furtherance of the foregoing, Borrower will
furnish to Administrative Agent (or cause to be furnished to Administrative
Agent) the following financial information and reports with respect to Borrower,
each Project and/or Operator (as applicable), in each case in form and format
and providing information satisfactory to Administrative Agent in its
discretion:

 

(i) within forty-five (45) days after the end of each calendar month, internally
prepared monthly financial statements (including income statements and balance
sheets) prepared for Borrower and each Project which fairly present the
financial condition for Borrower and each Project for such period;

 

(ii) within forty-five (45) days after the end of each calendar month, (A) a
detailed operating statement (showing monthly activity and year-to-date) stating
operating revenues, operating expenses, operating income and net cash flow for
the calendar month just ended and year-to-date for each Project and (B) a
current Census Report for each Project;

 



LOAN AGREEMENT – Page 59

[Heritage Woods]

 

 

(iii) following Administrative Agent’s request therefor within forty-five (45)
days after the end of each fiscal quarter, a description of the type and amount
of all capital expenditures incurred at the Projects during such period;

 

(iv) within thirty (30) days before the end of each fiscal year, annual
projected (A) profit and loss statements and (B) operating and capital budgets
(each prepared on a monthly basis) for the succeeding fiscal year;

 

(v) within sixty (60) days after the end of each fiscal year, internally
prepared annual financial statements prepared for each Borrower in accordance
with GAAP (except for the absence of footnotes and year-end adjustments) and
based on an accrual basis of accounting consistent with industry standards;

 

(vi) within one hundred twenty (120) days after the end of each fiscal year,
annual consolidated audited financial statements prepared (A) for each Borrower
in accordance with GAAP and prepared by a firm of independent public accountants
reasonably satisfactory to Administrative Agent and (B) for each Project
prepared in accordance with GAAP on an accrual basis and prepared by a firm of
independent public accountants reasonably satisfactory to Administrative Agent;

 

(vii) evidence satisfactory to Administrative Agent that all federal and state
taxes, including, without limitation, payroll taxes, that are due have been paid
in full by each Borrower, and each Borrower Party, to be delivered to
Administrative Agent (A) with respect to federal and state taxes (other than
payroll taxes), within ten (10) days after the required filing date of the
applicable tax return (taking into account available extensions) and (B) with
respect to payroll taxes, within thirty-five (35) days following the end of each
calendar month;

 

(viii) copies of all cost reports and rate letters filed with Medicare and
Medicaid or any other Third Party Payor by Operator and/or Borrower;

 

(ix) [Reserved]

 

(x) within ten (10) days after Administrative Agent’s request, a written
statement, duly acknowledged by Operator, setting forth any right of set-off,
counterclaim or other defense that may exist under any Leases;

 

(xi) copies of state and local health inspection and regulatory surveys
(including complaint surveys), to be provided within twenty-five (25) days after
the completion of such surveys;

 

(xii) [Reserved];

 



LOAN AGREEMENT – Page 60

[Heritage Woods]

 

 

(xiii) within one hundred twenty (120) days after the end of each fiscal year,
annual consolidated audited financial statements prepared for Guarantor in
accordance with GAAP and prepared by a firm of independent public accountants
reasonably satisfactory to Administrative Agent; and

 

(xiv) such additional information, reports or statements regarding Borrower, the
Projects, Guarantor or Operator as Administrative Agent may from time to time
reasonably request.

 

(b) System of Accounting. Borrower will maintain a system of accounting
established and administered in accordance with sound business practices to (i)
permit preparation of financial statements on an accrual basis consistent with
industry standards and substantially in accordance with GAAP, and (ii) provide
the information required to be delivered to Administrative Agent hereunder.

 

(c) Additional Reports. Borrower shall deliver to Administrative Agent as soon
as reasonably available but in no event later than thirty (30) days after such
items become available to Borrower in final form:

 

(i) copies of any final engineering or environmental reports prepared for
Borrower with respect to any Project;

 

(ii) a copy of any notice received by Borrower from any Governmental Authority
with respect to an environmental condition existing or alleged to exist or
emanate from or at any Project;

 

(iii) if requested by Administrative Agent, and to the extent there are
Commercial Leases encumbering a Project, a summary report listing Tenants under
Commercial Leases and square footage occupied by such Tenants;

 

(iv) From time to time, if any Lender determines that obtaining appraisals is
necessary in order for such Lender to comply with applicable Laws (including any
appraisals required to comply with FIRREA), Borrower shall furnish to
Administrative Agent appraisal reports in form and substance and from appraisers
reasonably satisfactory to Administrative Agent stating the then current fair
market value of each Project; provided, however, that such report shall not be
required more frequently than once during the term of the Loan unless (A) a
Potential Default or Event of Default exists or, (B) any Lender is required to
obtain such report under applicable Law more frequently than once during the
term of the Loan or (C) Administrative Agent or any Lender elects to obtain such
report at its cost and expense.

 

(d) Tax Reports. Promptly upon receipt or filing thereof, Borrower shall deliver
to Administrative Agent copies of any reports or notices related to any material
taxes and any other material reports or notices received by Borrower or any
Guarantor from, or filed by Borrower or any Guarantor with, any Governmental
Authority.

 



LOAN AGREEMENT – Page 61

[Heritage Woods]

 

 

Section 7.2 Compliance Certificate. Within forty-five (45) days after the end of
each calendar quarter, Borrower shall deliver and shall cause Guarantor to
deliver such financial reports and information as Administrative Agent shall
require evidencing compliance with the applicable financial covenants, together
with a fully completed Compliance Certificate executed by an officer of Borrower
or Guarantor (or an officer of its manager, managing member or general partner),
and, if requested by Administrative Agent, back-up documentation as
Administrative Agent shall reasonably require evidencing compliance.

 

Section 7.3 Accounting Principles. All financial statements shall be prepared in
accordance with GAAP (or such other accounting basis reasonably acceptable to
Administrative Agent). Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.

 

Section 7.4 Other Information; Access. Borrower shall deliver to Administrative
Agent such additional information regarding Borrower, its subsidiaries, its
business, any Borrower Party, and the Projects within thirty (30) days after
Administrative Agent’s request therefor, including, if requested by
Administrative Agent, (a) copies of the regular monthly bank statements provided
to Borrower or Operator and such other information relating to Borrower’s
operating accounts as shall reasonably be requested by Administrative Agent, in
each case, to the extent such bank has the operational ability to do so, by
providing Administrative Agent with internet access to such statements or
information, (b) cash flow statements for the Operator and (c) an accounts
receivable and accounts payable aging report. Borrower shall permit
Administrative Agent to examine such records, books and papers of Borrower which
reflect upon its financial condition and the income and expenses of the
Projects. In the event that Borrower fails to forward the financial statements
required in this Article 7 within thirty (30) days after written request,
Administrative Agent shall have the right to audit such records, books and
papers at Borrower’s expense.

 

Section 7.5 Annual Budget. At least thirty (30) days prior to the commencement
of each fiscal year, Borrower will provide to Administrative Agent the
Operator’s proposed annual operating and capital improvements budget for the
Projects for such fiscal year for review by Administrative Agent.

 

Section 7.6 Books and Records/Audits. Borrower shall keep and maintain or cause
to be kept and maintained at all times at the Projects, or such other place as
Administrative Agent may approve in writing, complete and accurate books of
accounts and records adequate to reflect the results of the operation of the
Projects and to provide the financial statements required to be provided to
Administrative Agent pursuant to Section 7.1 above and copies of all written
contracts, material correspondence, and other material documents affecting the
Projects. Administrative Agent and its designated agents shall have the right to
inspect and copy any of the foregoing, subject to compliance with Healthcare
Laws. Additionally, if a Potential Default or Event of Default exists or if
Administrative Agent or any Lender has a reasonable basis to believe that
Borrower’s records are materially inaccurate, Administrative Agent and each
Lender may, subject to compliance with Healthcare Laws conduct a joint audit and
determine, in such Person’s reasonable discretion, the accuracy of Borrower’s
records and computations.

 



LOAN AGREEMENT – Page 62

[Heritage Woods]

 

 

ARTICLE 8
COVENANTS

 

Borrower covenants and agrees with each Lender and Administrative Agent as
follows:

 

Section 8.1 Transfers or Encumbrance of Property.

 

(a) Borrower shall not cause or permit a Sale or Pledge of any Project or any
part thereof or any legal or beneficial interest therein nor permit a Sale or
Pledge of an interest in any Restricted Party (in each case, a “Prohibited
Transfer”) without the prior written consent of the Administrative Agent, other
than pursuant to Leases of space in the improvements to Tenants in accordance
with the provisions of Article 5.

 

(b) A Prohibited Transfer shall include, but not be limited to, (i) an
installment sale agreement wherein Borrower agrees to sell any Project or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of any Project for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any rents (other than pursuant to the Master Lease);
(iii) if a Restricted Party is a corporation, any merger, consolidation or Sale
or Pledge of such corporation’s stock or the creation or issuance of new stock
in one or a series of transactions; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of any member or
any profits or proceeds relating to such membership interest; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the Property Manager (including an Affiliated Manager)
other than in accordance with Section 8.3.

 

(c) Notwithstanding the provisions of Section 8.1(b), any of the following
transfers shall not be deemed to be a Prohibited Transfer: (i) a transfer by
devise or descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party; or (ii) the Sale or Pledge, in one or a
series of transactions after the date hereof, of not more than forty-nine
percent (49%) of the stock, limited partnership interests or non-managing
membership interests (as the case may be) in a Restricted Party; provided,
however, any such transfer shall be subject to the following additional
conditions: (A) no such transfers shall result in a change in Control in the
Restricted Party or change in control of any Project, (B) no transfer shall be
made to any Person that is not in compliance with Section 6.18, and (C)
Administrative Agent shall receive not less than thirty (30) days prior written
notice of such proposed transfer; or (iii) any Sale or Pledge of the stock in
any publicly traded company whose shares are listed on the New York Stock
Exchange or such other nationally recognized stock exchange. Notwithstanding the
foregoing, any transfer that results in any Person owning in excess of
forty-nine percent (49%) of the ownership interest in a Restricted Party must
comply with the requirements of Section 8.1(d) hereof.

 



LOAN AGREEMENT – Page 63

[Heritage Woods]

 

 

(d) Administrative Agent’s consent to any proposed Prohibited Transfer will be
conditioned upon satisfaction of the following, it being understood that
Administrative Agent is under no obligation to consent to any proposed
Prohibited Transfer:

 

(i) no Potential Default or Event of Default shall have occurred and remain
uncured;

 

(ii) the proposed transferee (“Transferee”) and its principals, owners, officers
and directors meet all of the eligibility, credit, management and other
standards customarily applied by Administrative Agent and the Required Lenders
at the time of the proposed transfer to the approval of borrowers in connection
with the origination or purchase of similar mortgages on healthcare facilities,
to be determined by Administrative Agent in its sole discretion, including any
standards with respect to (i) previous relationships between Administrative
Agent or any Lender and the Transferee and its principals, (ii) the reputation
for integrity, honesty and veracity of the Transferee and its principals,
owners, officers and directors, and (iii) OFAC, money-laundering,
anti-terrorism, SEC and other similar regulations and activities;

 

(iii) the Transferee and its property manager shall have sufficient experience
in the ownership and management of properties similar to the Projects, and
Administrative Agent shall be provided with reasonable evidence thereof (and
Administrative Agent reserves the right to approve the Transferee without
approving the substitution of the property manager);

 

(iv) If required by Administrative Agent, Administrative Agent shall have
received Rating Agency Confirmation with respect to the transfer and the
Transferee;

 

(v) Administrative Agent shall have received evidence satisfactory to it that
the single purpose nature and bankruptcy remoteness of Borrower and its
shareholders, partners, or members, as the case may be, following such transfer
are in accordance with the standards of the Rating Agencies and the requirements
of Section 6.17;

 

(vi) to the extent that the Transfer results in the Transferee holding fee
simple title to the Projects, the Transferee shall have executed and delivered
to Administrative Agent an assumption agreement in form and substance acceptable
to Administrative Agent, evidencing such Transferee’s agreement to abide and be
bound by the terms of the Note, the Mortgage and the other Loan Documents, and
containing such modification to the Loan Documents as Administrative Agent may
require, together with such legal opinions and title insurance endorsements as
may be reasonably requested by Administrative Agent;

 

(vii) Administrative Agent shall have received on or prior to the date of the
sale or transfer (A) any transfer fee charged by Administrative Agent as a
condition to approving such sale, (B) a rating confirmation fee for each of the
Rating Agencies delivering a Rating Agency Confirmation pursuant to clause (iv)
above, which confirmation fees shall be equal to the then customary fees charged
by each applicable Rating Agency for such confirmation, and (C) the payment of
all costs and expenses reasonably incurred by Administrative Agent and any
Lender in connection with such assumption (including reasonable attorneys’ fees
and costs);

 



LOAN AGREEMENT – Page 64

[Heritage Woods]

 

 

(viii) Administrative Agent shall have received such additional documentation as
Administrative Agent may require in connection with the sale or transfer,
including a new Recourse Guaranty Agreement and Environmental Indemnity
Agreement (substantially in the form delivered to Administrative Agent
contemporaneously herewith) from Persons acceptable to Administrative Agent
affiliated with the Transferee, amendments to financing statements naming the
Transferee as debtor and documentary evidence of the organization and good
standing of the Transferee and authorization of the sale or transfer;

 

(ix) the satisfaction of such other conditions and/or legal opinions as
Administrative Agent shall determine in its sole discretion to be in the
interest of the Lenders; and

 

(x) Without limiting the foregoing, if Administrative Agent shall consent to a
transfer of the Projects, the written assumption agreement described in
Subsection 8.1(e)(vi) above shall provide for the release of Borrower, but only
as to acts or events occurring, or obligations arising, after the closing of
such transfer.

 

(xi) All expenses incurred by Administrative Agent and Lenders shall be payable
by Borrower whether or not the Required Lenders consent to the Prohibited
Transfer. Neither Administrative Agent nor any Lender shall be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Indebtedness immediately due and
payable upon a Prohibited Transfer made without the Required Lenders’ consent.
This provision shall apply to each and every Prohibited Transfer, whether or not
the Required Lenders have consented to any previous Prohibited Transfer.

 

Section 8.2 Taxes; Utility Charges. Except to the extent sums sufficient to pay
all Taxes (defined herein) have been previously deposited with Administrative
Agent as part of the Tax Impound and subject to Borrower’s right to contest in
accordance with Section 12.14 hereof, Borrower shall pay before any fine,
penalty, interest or cost may be added thereto, and shall not enter into any
agreement to defer, any real estate taxes and assessments, franchise taxes and
charges, and other governmental charges (the “Taxes”) that may become a Lien
upon any Project or become payable during the term of the Loan. Borrower’s
compliance with Section 3.4 of this Agreement relating to impounds for Taxes
shall, with respect to payment of such Taxes, be deemed compliance with this
Section 8.2. Borrower shall not suffer or permit the joint assessment of any
Project with any other real property constituting a separate tax lot or with any
other real or personal property. Borrower shall promptly pay for all utility
services provided to each Project.

 

Section 8.3 Management.

 

(a) Borrower acknowledges that the Lenders are making the Loan, in part, based
upon the operational expertise of the Property Manager. Borrower shall not and
shall not permit Master Tenant to surrender, terminate, cancel, modify in any
material respect, renew, amend, or extend the Management Agreement, or enter
into any other agreement relating to the management or operation of the Projects
with Property Manager or any other Person, or consent to the assignment by the
Property Manager of its interest under the Management Agreement, in each case
without the express written consent of Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed and shall be based upon
Administrative Agent’s evaluation of the proposed substitute manager’s and
operator’s financial condition, credit history and credit worthiness, experience
in operating and managing properties similar to the Projects, performance and
compliance history in connection with healthcare facilities, reputation for
honesty and integrity and prior experience with Administrative Agent and the
Lenders; provided, further, however, with respect to a new manager such consent
may be conditioned upon Borrower delivering a Rating Agency Confirmation as to
such new manager and management agreement. If at any time Administrative Agent
consents to the appointment of a new manager, such new manager and Borrower
shall, as a condition of Administrative Agent’s consent, execute a Collateral
Assignment in form and substance similar to the Collateral Assignment executed
by the Property Manager in connection with the Initial Funding (or, with respect
to any Additional Project, as of the date on which the Additional Advance was
made). Any change in ownership or control of the Property Manager shall be cause
for Administrative Agent to re-approve such Property Manager and Management
Agreement. Each Property Manager shall hold and maintain all necessary licenses,
certifications and permits required by law to operate and manage the Project for
which it is providing management services.

 



LOAN AGREEMENT – Page 65

[Heritage Woods]

 

 

(b) Borrower and Master Tenant shall cause Property Manager to manage the
Projects in accordance with the applicable Management Agreement. Borrower and/or
Master Tenant, as the case may be shall (a) diligently perform and observe all
of the terms, covenants and conditions of the applicable Management Agreement on
the part of Borrower or Master Tenant, respectively, to be performed and
observed, (b) promptly notify Administrative Agent of any notice received by
Borrower or Master Tenant of any default by Borrower in the performance or
observance of any of the material terms, covenants or conditions of the
applicable Management Agreement on the part of Borrower or Master Tenant,
respectively, to be performed and observed, and (c) promptly deliver to
Administrative Agent a copy of each financial statement, business plan or
capital expenditures plan received by it under the applicable Management
Agreement. The management fee payable under each Management Agreement shall not
exceed five percent (5%) of rental collections.

 

(c) Administrative Agent shall have the right to require Borrower and/or Master
Tenant to replace the Property Manager with a Person which is not an Affiliate
of, but is chosen by, Borrower and approved by Administrative Agent, such
approval not to be unreasonably withheld or delayed, upon the occurrence of any
one or more of the following events: (a) at any time following the occurrence
and continuance of an Event of Default, and/or (b) if Property Manager shall be
in default under the Management Agreement beyond any applicable notice and cure
period or if at any time the Manager has engaged in gross negligence, fraud or
willful misconduct or if at any time the Manager is insolvent or a debtor in a
bankruptcy proceeding.

 

Section 8.4 Operation; Maintenance; Inspection. Borrower shall observe and
comply with all legal requirements applicable to the ownership, use and
operation of the Projects. Borrower shall maintain each Project in good
condition and promptly repair any damage or casualty, normal wear and tear
excepted. Borrower shall permit Administrative Agent and its agents,
representatives and employees, upon reasonable prior notice to Borrower, to
inspect the Projects and conduct such environmental and engineering studies as
Administrative Agent may require, provided such inspections and studies do not
materially interfere with the use and operation of the Projects.

 



LOAN AGREEMENT – Page 66

[Heritage Woods]

 

 

Section 8.5 Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Administrative Agent or any
Lender. If there shall be enacted any law (a) deducting the Loan from the value
of any Project for the purpose of taxation, (b) affecting any Lien on the
Projects, or (c) changing existing laws of taxation of mortgages, deeds of
trust, security deeds, or debts secured by real property, or changing the manner
of collecting any such taxes, Borrower shall promptly pay to Administrative
Agent, on demand, all taxes, costs and charges for which Administrative Agent or
any Lender is or may be liable as a result thereof; however, if such payment
would be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Administrative Agent may declare all amounts owing
under the Loan Documents to be immediately due and payable.

 

Section 8.6 Legal Existence; Name, Etc. Borrower and each SPE Party shall
preserve and keep in full force and effect its existence as, and at all times
operate as, a Single Purpose Entity, and shall preserve and keep in full force
and effect its entity status, franchises, rights and privileges under the laws
of the state of its formation, and all qualifications, licenses and permits
applicable to the ownership, use and operation of the Projects. Neither Borrower
nor any general partner or managing member of Borrower shall wind up, liquidate,
dissolve, reorganize, merge, or consolidate with or into any Person, or permit
any subsidiary or Affiliate of Borrower to do so. Without limiting the
foregoing, Borrower shall not reincorporate or reorganize itself under the laws
of any jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the Closing Date (or, with respect to any Additional Borrower,
as of the date on which such Person is joined as a Borrower pursuant to a
joinder agreement). Borrower and each general partner or managing member in
Borrower shall conduct business only in its own name and shall not change its
name, identity, state of formation, or organizational structure, or the location
of its chief executive office or principal place of business unless Borrower (a)
shall have obtained the prior written consent of Administrative Agent to such
change, and (b) shall have taken all actions necessary or requested by
Administrative Agent to file or amend any financing statement or continuation
statement to assure perfection and continuation of perfection of security
interests under the Loan Documents. If Borrower does not have an organizational
identification number and later obtains one, such Borrower shall promptly notify
Administrative Agent of its organizational identification number. Borrower (and
each general partner or managing member in Borrower, if any) shall maintain its
separateness as an entity, including maintaining separate books, records, and
accounts and observing corporate and partnership formalities independent of any
other entity, shall pay its obligations with its own funds and shall not
commingle funds or assets with those of any other entity.

 



LOAN AGREEMENT – Page 67

[Heritage Woods]

 

 

Section 8.7 Further Assurances. Borrower shall promptly (a) cure any defects in
the execution and delivery of the Loan Documents and the Environmental Indemnity
Agreement, (b) provide, and cause each Borrower Party to provide, Administrative
Agent such additional information and documentation on Borrower’s and each
Borrower Party’s legal or beneficial ownership, policies, procedures, and
sources of funds as Administrative Agent deems necessary or prudent to enable
Administrative Agent and each Lender to comply with Anti-Money Laundering Laws
as now in existence or hereafter amended, and (c) execute and deliver, or cause
to be executed and delivered, all such other documents, agreements and
instruments as Administrative Agent may reasonably request to further evidence
and more fully describe the Collateral for the Loan, to correct any omissions in
the Loan Documents or the Environmental Indemnity Agreement to perfect, protect
or preserve any liens created under any of the Loan Documents and the
Environmental Indemnity Agreement, or to make any recordings, file any notices,
or obtain any consents, as may be necessary or appropriate in connection
therewith. Borrower grants Administrative Agent an irrevocable power of attorney
coupled with an interest for the purpose of exercising and perfecting any and
all rights and remedies available to Administrative Agent and the Lenders under
the Loan Documents and the Environmental Indemnity Agreement, at law and in
equity, including without limitation such rights and remedies available to
Administrative Agent pursuant to this Section 8.7. From time to time upon the
written request of Administrative Agent, Borrower shall deliver to
Administrative Agent a schedule of the name, legal domicile address and
jurisdiction of organization, if applicable, for each Borrower Party and each
holder of a legal interest in Borrower.

 

Section 8.8 Estoppel Certificates Regarding Loan. Borrower, within ten (10) days
after request, shall furnish to Administrative Agent a written statement, duly
acknowledged, setting forth the amount due on the Loan, the terms of payment of
the Loan, the date to which interest has been paid, whether any offsets or
defenses exist against the Loan and, if any are alleged to exist, the nature
thereof in detail, and such other matters as Administrative Agent reasonably may
request.

 

Section 8.9 Notice of Certain Events. Borrower shall promptly notify
Administrative Agent of (a) any Potential Default or Event of Default, together
with a detailed statement of the steps being taken to cure such Potential
Default or Event of Default; (b) any notice of default received by Borrower
under other obligations relating to the Projects or otherwise material to
Borrower’s business, including any notices of violations of any laws,
regulations, codes or ordinances; (c) any threatened or pending legal, judicial
or regulatory proceedings, including any dispute between Borrower and any
Governmental Authority, materially adversely affecting Borrower, any Borrower
Party or the Projects; (d) a copy of each notice of default or termination given
or made to any Operator by Borrower or received by Borrower from any Operator;
and (e) a copy of each notice of default or termination under any license or
permit necessary for the operation of the Projects in the manner required by
this Agreement; and (f) any threatened or actual ban on admissions as to the
Projects; and in the case of clauses (b), (d) or (e), promptly provide
Administrative Agent with copies of such notices referred to therein.

 

Section 8.10 Indemnification. Borrower shall protect, defend, indemnify and save
harmless Administrative Agent and each Lender, their respective shareholders,
directors, officers, employees and agents (each, an “Indemnified Person”) from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including without limitation reasonable attorneys’
fees and expenses and other costs of investigation, or defense, including those
uncured upon any appeal or in connection with responding to subpoenas, third
parties or otherwise), imposed upon or incurred by or asserted against any
Indemnified Person, whether brought by a third party or any Borrower or any
other Borrower Party, by reason of (a) credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith; (b) ownership of the Mortgage, the Projects or
any interest therein or receipt of any rents and the exercise of rights and
remedies thereunder; (c) any accident, injury to or death of persons or loss of
or damage to property occurring in, on or about the Projects or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (d) any use, nonuse or condition in, on or about the
Projects or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Projects or any part thereof; and (e) the failure of any Person
to file timely with the Internal Revenue Service an accurate Form 1099-B,
Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with this Agreement,
or to supply a copy thereof in a timely fashion to the recipient of the proceeds
of the transaction in connection with which this Agreement is made. Any amounts
payable to Administrative Agent or any Lender by reason of the application of
this Section shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Administrative
Agent or such Lender until paid.

 



LOAN AGREEMENT – Page 68

[Heritage Woods]

 

 

Section 8.11 [Intentionally Omitted].

 

Section 8.12 Payment For Labor and Materials. Subject to Borrower’s right to
contest in accordance with Section 12.14 hereof, Borrower will promptly pay when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Projects and never permit to exist
beyond the due date thereof in respect of any Project or any part thereof any
Lien, even though inferior to the Liens hereof, and in any event never permit to
be created or exist in respect of any Project or any part thereof any other or
additional Lien other than the Liens hereof, except for the Permitted
Encumbrances (defined in the Mortgage).

 

Section 8.13 Use of Proceeds, Revenues. Borrower shall use the proceeds of the
Initial Funding solely for the purposes of acquiring the Aledo Project and the
proceeds of any Additional Advance solely for the purposes of acquiring an
Additional Project. No portion of the proceeds of the Loan shall be used by
Borrower in any manner that might cause the borrowing or the application of such
proceeds to violate Regulation D, Regulation T or Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Act of 1933 or the Securities Exchange Act of 1934. Except as
otherwise specifically provided in the Loan Documents, revenues and other
proceeds from the Projects received by Borrower shall be applied to the
Indebtedness then due and payable, actual operating expenses relating to the
Projects of the type included in the definition of “Adjusted Expenses”, or other
budgeted capital improvements, repairs or replacements for the Projects before
distribution by Borrower to any Borrower Party.

 



LOAN AGREEMENT – Page 69

[Heritage Woods]

 

 

Section 8.14 Compliance with Laws and Contractual Obligations.

 

(a) Borrower will (and will cause Operator to) comply in all material respects
with (or, to the extent that failure to comply could reasonably be expected to
materially and adversely affect the operation of a Project, will comply in all
respects with) (i) the requirements of all applicable laws, rules, regulations
and orders of any Governmental Authority (including, without limitation, laws,
rules, regulations and orders relating to all building, zoning, density, land
use, covenants, conditions and restrictions, subdivision requirements, taxes,
employer and employee contributions, securities, employee retirement and welfare
benefits, environmental protection matters, employee health and safety, quality
and safety standards, accreditation standards and requirements of the applicable
state department of health or other applicable state regulatory agency (each a
“State Regulator”)), as are now in effect and which may be imposed upon Borrower
or Operator or the maintenance, use or operation of the Projects or the
provision of services to the occupants of the Projects and (ii) the obligations,
covenants and conditions contained in all other material contractual obligations
of Borrower, and as they relate to the Projects and Operator.

 

(b) Borrower will obtain and maintain and will cause Operator to obtain and
maintain, all licenses, qualifications and permits now held or hereafter
required to be held by Borrower or Operator for which the loss, suspension,
revocation or failure to obtain or renew, could reasonably be expected to have a
material adverse effect upon the financial condition of Borrower or the ability
to operate the Projects in compliance with the requirements of the Loan
Documents and as it has been operated prior to the date hereof.

 

Section 8.15 Operating and Financial Covenants. The Projects shall satisfy each
of the following covenants as of the end of each calendar quarter (the
“Determination Date”):

 

(a) Occupancy. The Projects shall maintain, on a combined basis, average
occupancy during the calendar quarter prior to each Determination Date of not
less than 81%

 

(b) Debt Service Coverage. The Debt Service Coverage Ratio as to each
Determination Date shall be equal to or greater than 1.50 to 1.00 based upon the
trailing twelve (12) full calendar months prior to the Determination Date;
provided, if on any Determination Date within twelve (12) months following
acquisition by Borrower of a Project, operating statements for the prior twelve
(12) month period are not available for such Project, the operating statements
covering any lesser period of time will be annualized to determine compliance
with this Section 8.15(b).

 

(c) Project Yield. The Project Yield as of each Determination Date shall be
equal to or greater than 10.5% based on the trailing twelve (12) full calendar
months prior to the Determination Date; provided, if on any Determination Date
within twelve (12) months following acquisition by Borrower of a Project,
operating statements for the prior twelve (12)-month period are not available
for such Project, the operating statements covering any lesser period of time
will be annualized to determine compliance with this Section 8.15(c).

 



LOAN AGREEMENT – Page 70

[Heritage Woods]

 

 

Section 8.16 Healthcare Laws and Covenants.

 

(a) Without limiting the generality of any other provision of this Agreement,
Borrower and Operator and their employees and contractors (other than contracted
agencies) in the exercise of their duties on behalf of Borrower or Operator
(with respect to its operation of the Projects) shall be in compliance in all
material respects with all applicable Healthcare Laws. Borrower and Operator
have maintained and shall continue to maintain in all material respects all
records required to be maintained by any Governmental Authority or otherwise
under the Healthcare Laws and to Borrower’s Knowledge there are no presently
existing circumstances which would result or likely would result in material
violations of the Healthcare Laws. Borrower and Operator have and will maintain
all Primary Licenses, Permits and other Governmental Approvals necessary under
applicable Laws to own and/or operate the Projects, as applicable (including
such Governmental Approvals as are required under such Healthcare Laws); or, if
applicable Licenses have been applied for, but not yet issued to, Operator,
Operator has entered into applicable agreements with the prior operator of the
applicable Project to operate such Project under the current Primary Licenses.

 

(b) Borrower represents that it is neither (i) a “covered entity” within the
meaning of HIPAA or submits claims or reimbursement requests to Third Party
Payor Programs “electronically” (within the meaning of HIPAA) or (ii) is subject
to the “Administrative Simplification” provisions of HIPAA. If Borrower or
Operator at any time becomes, and during any period during which Operator is, a
“covered entity” or subject to the “Administrative Simplification” provisions of
HIPAA, then such Person (during any period during which such Person is a covered
entity or subject to the co-called “Administrative Simplification” provisions of
HIPAA) (x) will promptly undertake all necessary surveys, audits, inventories,
reviews, analyses and/or assessments (including any necessary risk assessments)
of all areas of its business and operations required by HIPAA and/or that could
be adversely affected by the failure of such Person(s) to be HIPAA Compliant (as
defined below); (y) will promptly develop a detailed plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) will implement
those provisions of such HIPAA Compliance Plan in all material respects
necessary to ensure that such Person(s) are or become HIPAA Compliant. For
purposes hereof, “HIPAA Compliant” shall mean that Person (A) is or will be in
material compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any party thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”) if and to the extent such Person is subject to such
provisions, rules or regulations, and (B) is not and could not reasonably be
expected to become, as of any date following any such HIPAA Compliance Date, the
subject of any civil or criminal penalty, process, claim, action or proceeding,
or any administrative or other regulatory review, survey, process or proceeding
(other than routine surveys or reviews conducted by any government health plan
or other accreditation entity) that could result in any of the foregoing or that
could reasonably be expected to adversely affect such Person’s business,
operations, assets, properties or condition (financial or otherwise), in
connection with any actual or potential violation by such Person of the then
effective provisions of HIPAA.

 

(c) If and to the extent required under applicable Laws, Borrower and/or each
Operator shall maintain in full force and effect throughout the term of the
Loan, with respect to each Project, (i) a valid Primary License for the
requisite number of Residential Units in such Project, free from restrictions or
known conflicts, and such Primary License shall not be provisional, probationary
or restricted in any manner that would materially impair the use or operation of
such Project for the use described in Section 6.22(a) above, and (ii) a provider
agreement or other required documentation of approved provider status for each
Third-Party Payor Programs, if applicable. Each Project shall be operated in a
manner such that the Primary Licenses for such Project shall remain in full
force and effect.

 



LOAN AGREEMENT – Page 71

[Heritage Woods]

 

 

(d) Neither Borrower nor any Operator shall do (or suffer to be done) any of the
following with respect to any Project without the prior written consent of
Administrative Agent:

 

(i) Transfer the Primary Licenses to any location other than the applicable
Project.

 

(ii) Rescind, withdraw, revoke, or amend the number of Residential Units
permitted under the Primary Licenses, or otherwise amend the Primary Licenses in
such a manner that results in a material adverse effect on the rates charged or
otherwise diminish or impair the nature, tenor or scope of the Primary Licenses
without Administrative Agent’s consent;

 

(iii) Amend or otherwise change any Project’s authorized units/beds capacity
and/or the number of Residential Units approved by the State Regulator, if
applicable;

 

(iv) Replace or transfer all or any part of any Project’s units or beds to
another site or location (other than to another Project); or

 

(v) Voluntarily transfer or encourage the transfer of any resident of any
Project to any other facility (other than to another Project), unless such
transfer is (A) at the request of the resident, (B) for reasons relating to the
health, required level of medical care or safety of the resident to be
transferred or the residents remaining at the facility or (C) as a result of the
disruptive behavior of the transferred resident that is detrimental to the
facility.

 

(e) If and when Borrower or Operator participates in any Medicare or Medicaid or
other Third-Party Payor Programs with respect to the Projects, the Projects will
remain in compliance with all requirements necessary for participation in
Medicare and Medicaid, including the Medicare and Medicaid Patient Protection
Act of 1987, as it may be amended, and such other Third-Party Payor Programs.
Each Project is and will remain in conformance in all material respects with all
insurance, reimbursement and cost reporting requirements, and, if applicable,
have a current provider agreement that is in full force and effect under
Medicare and Medicaid.

 

(f) To Borrower’s Knowledge, there exists no Healthcare Investigations affecting
the Projects. If Borrower becomes aware of any Healthcare Investigation after
the Closing Date (or, with respect to any Additional Borrower, following the
date on which such Person is joined as a Borrower pursuant to a joinder
agreement), Borrower will promptly provide to Administrative Agent the following
information with respect thereto: (i) number of records requested, (ii) dates of
service, (iii) dollars at risk, (iv) date records submitted, (v) determinations,
findings, results and denials (including number, percentage and dollar amount of
claims denied, (vi) additional remedies proposed or imposed, (vii) status
update, including appeals, and (viii) any other pertinent information related
thereto.

 



LOAN AGREEMENT – Page 72

[Heritage Woods]

 

 

Section 8.17 Cooperation Regarding Licenses. From time to time, upon the request
of Administrative Agent, if a Potential Default or Event of Default exists
hereunder, Borrower shall, and shall cause Operator to, complete, execute and
deliver to Administrative Agent any applications, notices, documentation, and
other information necessary or desirable, in Administrative Agent’s judgment, to
permit Administrative Agent or its designee (including a receiver) to obtain,
maintain or renew any one or more of the Primary Licenses for the Projects (or
to become the owner of the existing Primary Licenses for the Projects) and to
the extent permitted by applicable Laws to obtain any other provider agreements
or Governmental Approvals then necessary or desirable for the operation of the
Projects by Administrative Agent or its designee for their current use
(including, without limitation, any applications for change of ownership of the
existing Primary Licenses or change of control of the owner of the existing
Primary Licenses). To the extent permitted by applicable Laws, (i)
Administrative Agent is hereby authorized (without the consent of Borrower or
Operator) to submit any such applications, notices, documentation or other
information which Borrower caused to be delivered to Administrative Agent in
accordance with the above provisions to the applicable Governmental Authorities,
or to take such other steps as Administrative Agent may deem advisable to
obtain, maintain or renew any Primary License or Permits or other Governmental
Approvals in connection with the operation of the Projects for their current
use, and Borrower agrees to cooperate and to cause Operator to cooperate with
Administrative Agent in connection with the same and (ii) Borrower, upon demand
by Administrative Agent, shall take any action and cause Operator to take any
action necessary or desirable, in Administrative Agent’s sole judgment, to
permit Administrative Agent or its designee (including a receiver) to use,
operate and maintain each Project for its current use. If Borrower fails to
comply with the provisions of this Section 8.17 for any reason whatsoever,
Borrower hereby irrevocably appoints Administrative Agent and its designee as
Borrower’s attorney-in-fact, with full power of substitution, to take any action
and execute any documents and instruments necessary or desirable in
Administrative Agent’s sole judgment to permit Administrative Agent or its
designee to undertake Borrower’s obligations under this Section 8.17, including
obtaining any Licenses or Governmental Approvals then required for the operation
of the Projects by Administrative Agent or its designee for their current uses.
The foregoing power of attorney is coupled with an interest and is irrevocable
and Administrative Agent may exercise its rights thereunder in addition to any
other remedies which Administrative Agent may have against Borrower or any
Borrower Party as a result of Borrower’s breach of the obligations contained in
this Section 8.17.

 

Section 8.18 Transactions With Affiliates. Without the prior written consent of
Administrative Agent, Borrower shall not engage in any transaction affecting the
Projects with an Affiliate of Borrower, except as expressly contemplated by this
Agreement.

 

Section 8.19 Representations and Warranties. Borrower shall cause all
representations and warranties in the Loan Documents and Environmental Indemnity
Agreement to remain true and correct at all times while any portion of the Loan
remains outstanding.

 



LOAN AGREEMENT – Page 73

[Heritage Woods]

 

 

Section 8.20 Alterations. Administrative Agent’s prior approval shall be
required in connection with any alterations to the Project (except tenant
improvements under any Lease approved by Administrative Agent or under any Lease
for which approval was not required by Administrative Agent under this
Agreement) (a) that adversely affect the structural components of the Projects,
utilities, HVAC or the exterior of the Projects, (b) that are reasonably likely
to cause a Material Adverse Change or (c) the cost of which (including any
related alteration, improvement or replacement) is reasonably anticipated to
exceed the Restoration Threshold, which approval may be granted or withheld in
Administrative Agent’s sole discretion. If the total unpaid amounts incurred and
to be incurred with respect to such alterations to the Projects shall at any
time exceed the Restoration Threshold, Borrower shall promptly deliver to
Administrative Agent as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (i) cash, (ii) letters of credit, (iii) U.S. Obligations,
(iv) other securities acceptable to Administrative Agent, or (v) a completion
bond in form acceptable to Administrative Agent. Such security shall be in an
amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Projects (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the
Restoration Threshold.

 

Section 8.21 Business and Operations. Borrower will continue to engage only in
the businesses currently conducted by it on the date hereof, as and to the
extent the same are necessary for the ownership and leasing of the Projects.
Borrower shall at all times cause the Projects to be maintained in accordance
with the Projects’ use as a senior housing and healthcare facility.

 

Section 8.22 Severability of Covenants. Any representations, warranties or
covenants made by Borrower regarding such entities or their Affiliates (as
contrasted with the Projects) shall be deemed to have been made solely on behalf
of such entity, and Borrower shall not be deemed to be making such
representations or covenants or warranties regarding any other entity.

 

Section 8.23 Required Repairs and Post Closing Requirements. Borrower shall
provide evidence reasonably satisfactory to Administrative Agent that the
Required Repairs have been completed within the time periods set forth on
Schedule 2.5(b), all of which shall be performed in a manner satisfactory to
Administrative Agent and shall be subject to inspection by Administrative Agent.
Borrower shall also satisfy the Post Closing Requirements within the time
periods set forth on Schedule 12.37.

 

ARTICLE 9
EVENTS OF DEFAULT

 

Section 9.1 Events of Default. Each of the following shall constitute an Event
of Default hereunder and under the Loan:

 

(a) Payments. Failure of Borrower to pay any regularly scheduled installment of
principal, interest or other amount due under the Loan Documents within five (5)
days of (and including) the date when due, or failure of Borrower to pay the
Loan at the Maturity Date, whether by acceleration or otherwise.

 



LOAN AGREEMENT – Page 74

[Heritage Woods]

 

 

(b) Insurance. Borrower’s failure to maintain insurance as required under
Section 3.1 of this Agreement.

 

(c) Sale, Encumbrance, Etc. The sale, transfer, conveyance, pledge, mortgage or
assignment of any part or all of any Project, or any interest therein, or of any
interest in Borrower, in violation of this Agreement.

 

(d) Covenants. Borrower’s failure to perform, observe or comply with any of the
agreements, covenants or provisions contained in this Agreement or in any of the
other Loan Documents or Environmental Indemnity Agreement (other than those
agreements, covenants and provisions referred to elsewhere in this Article 9),
and the continuance of such failure for ten (10) days after notice by
Administrative Agent to Borrower; however, subject to any shorter period for
curing any failure by Borrower as specified in any of the other Loan Documents
or Environmental Indemnity Agreement, Borrower shall have an additional sixty
(60) days to cure such failure if (a)such failure does not involve the failure
to make payments on a monetary obligation; (b)such failure cannot reasonably be
cured within ten (10) days; (c) Borrower is diligently undertaking to cure such
default; and (d) Borrower has provided Administrative Agent with security
reasonably satisfactory to Administrative Agent against any interruption of
payment or impairment of collateral under the Loan Documents as a result of such
continuing failure. The notice and cure provisions of this Section 9.4 do not
apply to the other Events of Default described in this Article 9 or to
Borrower’s failure to perform, observe or comply with any of the agreements,
covenants or provisions referenced elsewhere in this Article 9 (for which no
notice and cure period shall apply).

 

(e) Representations and Warranties. Any representation or warranty made in any
Loan Document or the Environmental Indemnity Agreement or the Compliance
Certificate proves to be untrue in any material respect when made or deemed
made.

 

(f) Other Encumbrances. Any default under any document or instrument, other than
the Loan Documents, evidencing or creating a Lien on any Project or any part
thereof, is not cured within any applicable grace or cure period therein.

 

(g) Involuntary Bankruptcy or Other Proceeding. Commencement of an involuntary
case or other proceeding against Borrower, any Borrower Party or any other
Person having an ownership or security interest in a Project (each, a
“Bankruptcy Party”) which seeks liquidation, reorganization or other relief with
respect to it or its debts or other liabilities under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeks the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
of its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of sixty (60) days; or an order for relief
against a Bankruptcy Party shall be entered in any such case under the Federal
Bankruptcy Code.

 

(h) Voluntary Petitions, etc. Commencement by a Bankruptcy Party of a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its Debts or other liabilities under any bankruptcy,
insolvency or other similar law or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official for it or any of its
property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.

 



LOAN AGREEMENT – Page 75

[Heritage Woods]

 

 

(i) Default Under Operating Agreement. The occurrence of a default by Borrower
under any of the Operators’ Agreements, which remains uncured beyond any
applicable grace or cure periods available to Borrower.

 

(j) Certain Covenants. Borrower’s failure to (i) maintain its status as a Single
Purpose Entity; (ii) timely deliver the Compliance Certificate; (iii) comply
with the provisions of Section 8.15; (iv) comply with the provisions of Section
8.16(c); and (v) provide Administrative Agent with ten (10) days subsequent
written notice of changes of the state of Borrower’s formation or Borrower’s
name.

 

(k) Financial Information. Borrower’s failure to deliver financial statements
and reports as required by Article 7 and the continuance of such failure (i) in
connection with the first such failure, for a period of ten (10) days after
delivery of written notice to Borrower by Administrative Agent of such failure
and (ii) thereafter, for ten (10) days after the required delivery date of such
financial statement or report.

 

(l) Default Under Guaranty. The occurrence of a default under the Recourse
Guaranty Agreement and such default is not cured within any grace or cure
periods provided therein.

 

(m) Criminal Act. Borrower’s or any Borrower Party’s being charged with a felony
crime or a crime involving moral turpitude and the individual charged in
connection therewith is not terminated within five (5) days of Borrower’s
knowledge of such indictment as an officer, employee or director of Borrower or
Borrower Party.

 

(n) Master Lease. The occurrence of a material default under the Master Lease
which continues uncured beyond any applicable notice and grace period provided
under the Master Lease.

 

(o) [Reserved].

 

(p) Environmental Indemnity Agreement. There shall have occurred any default
under the Environmental Indemnity Agreement which remains uncured beyond any
applicable grace or cure periods available under the Environmental Indemnity
Agreement.

 

(q) Required Repairs and Post Closing Requirements. The failure to satisfy the
Post Closing Obligations within the time periods set forth on Schedule 12.37,
provided, however, that, if Borrower has made good faith efforts to satisfy, and
diligently pursued the completion of, such Post Closing Obligations within the
time periods specified on such Schedule, Borrower shall have an additional
thirty (30) days to cure such failure, provided Borrower is diligently pursuing
such cure.

 



LOAN AGREEMENT – Page 76

[Heritage Woods]

 

 

(r) Death of Guarantor. If any Guarantor is an individual, the death of such
Guarantor.

 

(s) Admissions Restrictions. Any Governmental Authority ceases to permit new
residents or tenants to be admitted to any of the Projects or causes the
Operator to discharge any residents or tenants from any of the Projects.

 

(t) Healthcare Investigations. The occurrence of a Healthcare Investigation
affecting any of the Projects that results in a deficiency finding by the
relevant authority.

 

(u) Cash Management Agreement. The occurrence of a default under a Cash
Management Agreement which remains uncured beyond any applicable grace or cure
periods provided therein.

 

Section 9.2 Special Right to Cure with Respect to Operational Defaults.
Notwithstanding anything contained in Section 9.1 to the contrary, if an event
that would otherwise constitute an Event of Default under Section 9.1(t) occurs
solely as a result of an act or omission of a Master Tenant or any Operator (and
such act, omission or failure is outside Borrower’s control and not otherwise
caused by Borrower) (each such failure, an “Operational Default”), such
Operational Default shall not constitute an “Event of Default” under Section
9.1(t) hereunder if (and only if) all of the following conditions are satisfied,
as determined by Administrative Agent in its reasonable discretion:

 

(a) There exists no other Event of Default hereunder.

 

(b) Borrower sends written notice to Administrative Agent describing in
reasonable detail such breach within three (3) Business Days following the date
upon which Borrower becomes aware of such Operational Default.

 

(c) All debt service payments and all other amounts due under the Loan Documents
are paid current at all times (regardless of whether or not there is available
revenue from the Projects or rent from the Master Lease to make such payments).

 

(d) Neither the value of the Collateral nor the ability to operate the Projects
is materially impaired as a result of the act or omission that caused the
Operational Default.

 

(e) Borrower diligently pursues all rights and remedies available to Borrower
under the Master Lease and under applicable Laws to cure (or cause the Operator
to cure) such Operational Default, and if Borrower elects to cure (or cause the
Operator to cure) such Operational Default, such Operational Default is actually
cured within ninety (90) days of the occurrence of such Operational Default
(such ninety (90) day period from the occurrence of the Operational Default is
referred to as the “Operational Default Forbearance Period”).

 

(f) Borrower take commercially reasonable steps to cause the Primary Licenses
required to operate the Projects as assisted living or skilled nursing
facilities and the reimbursement agreements with respect to the Projects to
remain in full force and effect under the Requirements of Law.

 



LOAN AGREEMENT – Page 77

[Heritage Woods]

 

 

(g) Borrower pays all of Administrative Agent’s and each Lender's reasonable
costs and expenses (including, without limitation, reasonable attorneys' fees)
in connection with the matters set forth in this Section 9.2.

 

(h) On a bi-weekly basis during the pendency of the Operational Default
Forbearance Period, Borrower furnishes to Administrative Agent a detailed
written statement summarizing the then current status of Borrower’s attempts to
cure such Operational Default.

 

(i) Borrower at all times during the Operational Default Forbearance Period
takes such additional action and/or executes such additional documents (and/or
causes Operator to take such additional action and/or execute such additional
documents) as Administrative Agent may reasonably require in connection with the
matters set forth in this Section 9.2.

 

Anything herein to the contrary notwithstanding, Administrative Agent and
Lenders shall have no obligation to forbear from exercising remedies by reason
of an Operational Default of any type as to which Borrower elects to cure more
than twice in the aggregate during the term of the Loan or more than once in any
twelve (12) month period during the term of the Loan. For the avoidance of
doubt, Administrative Agent and Lenders shall have no obligation to forbear from
submitting any pleadings in any bankruptcy or other proceeding to the extent
that a failure to do so could result in any prejudice to Lenders, a rejection or
termination of the Master Lease or otherwise adversely affect the Collateral
securing the Loan.

 

ARTICLE 10
REMEDIES

 

Section 10.1 Remedies - Insolvency Events. Upon the occurrence of any Event of
Default described in Sections 9.7 or 9.8, all amounts due under the Loan
Documents immediately shall become due and payable, all without written notice
and without presentment, demand, protest, notice of protest or dishonor, notice
of intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or any other notice of default of any kind, all of which are
hereby expressly waived by Borrower; however, if the Bankruptcy Party under
Section 9.7 or 9.8 is other than Borrower, then all amounts due under the Loan
Documents shall become immediately due and payable at Administrative Agent’s
election, in Administrative Agent’s sole discretion.

 

Section 10.2 Remedies - Other Events. Except as set forth in Section 10.1 above,
while any Event of Default exists, Administrative Agent may and at the direction
of the Required Lenders shall (a) by written notice to Borrower, declare the
entire Loan to be immediately due and payable without presentment, demand,
protest, notice of protest or dishonor, notice of intent to accelerate the
maturity thereof, notice of acceleration of the maturity thereof, or other
notice of default of any kind, all of which are hereby expressly waived by
Borrower, and (b) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity. Notwithstanding anything to the contrary
contained in the Loan Documents or the Environmental Indemnity Agreement, the
enforcement of the obligations of Borrower and Borrower Parties under the Loan
Documents and the Environmental Indemnity Agreement and the exercise of rights
and remedies thereunder shall be undertaken solely by Administrative Agent in
its capacity as agent for the Lenders.

 



LOAN AGREEMENT – Page 78

[Heritage Woods]

 

 

Section 10.3 Administrative Agent’s Right to Perform the Obligations. If
Borrower shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents or the Environmental Indemnity Agreement, then
while any Event of Default exists, and without notice to or demand upon Borrower
and without waiving or releasing any other right, remedy or recourse
Administrative Agent may have because of such Event of Default, Administrative
Agent may (but shall not be obligated to) make such payment or perform such act
for the account of and at the expense of Borrower, and shall have the right to
enter upon the Projects for such purpose and to take all such action thereon and
with respect to the Projects as it may deem necessary or appropriate. If
Administrative Agent shall elect to pay any sum due with reference to the
Projects, Administrative Agent may do so in reliance on any bill, statement or
assessment procured from the appropriate Governmental Authority or other issuer
thereof without inquiring into the accuracy or validity thereof. Similarly, in
making any payments to protect the security intended to be created by the Loan
Documents, Administrative Agent shall not be bound to inquire into the validity
of any apparent or threatened adverse title, lien, encumbrance, claim or charge
before making an advance for the purpose of preventing or removing the same.
Borrower shall indemnify, defend and hold Administrative Agent harmless from and
against any and all losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs, or disbursements of any kind or
nature whatsoever, including reasonable attorneys’ fees, incurred or accruing by
reason of any acts performed by Administrative Agent pursuant to the provisions
of this Section 10.3, including those arising from the joint, concurrent, or
comparative negligence of Administrative Agent , except as a result of
Administrative Agent’s gross negligence or willful misconduct. All sums paid by
Administrative Agent pursuant to this Section 10.3, and all other sums expended
by Administrative Agent to which it shall be entitled to be indemnified,
together with interest thereon at the Default Rate from the date of such payment
or expenditure until paid, shall constitute additions to the Loan, shall be
secured by the Loan Documents and shall be paid by Borrower to Administrative
Agent upon demand.

 

ARTICLE 11
ADMINISTRATIVE AGENT

 

Section 11.1 Appointment and Duties.

 

(a) Each Lender hereby appoints GE Capital (together with any successor
Administrative Agent pursuant to Section 11.9) as the Administrative Agent
hereunder and authorizes the Administrative Agent to (i) execute and deliver the
Loan Documents and the Environmental Indemnity Agreement and accept delivery
thereof on its behalf from Borrower or any Borrower Party, (ii) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Administrative Agent under such Loan
Documents the Environmental Indemnity Agreement, and (iii) exercise such powers
as are reasonably incidental thereto.

 

(b) Without limiting the generality of clause (a) above, the Administrative
Agent shall have the sole and exclusive right and authority (to the exclusion of
the Lenders), and is hereby authorized, to (i) act as the disbursing and
collecting agent for the Lenders with respect to all payments and collections
arising in connection with the Loan Documents and the Environmental Indemnity
Agreement (including in any proceeding described in Section 9.7 or Section 9.8
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document and the Environmental
Indemnity Agreement to any Secured Party is hereby authorized to make such
payment to the Administrative Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of the Secured Parties with
respect to any Obligation in any proceeding described in Section 9.7 or Section
9.8 or any other bankruptcy, insolvency or similar proceeding (but not to vote,
consent or otherwise act on behalf of such Secured Party), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such other
action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Loan Documents, (vi) except
as may be otherwise specified in any Loan Document or the Environmental
Indemnity Agreement, exercise all remedies given to the Administrative Agent and
the other Secured Parties with respect to the Collateral, whether under the Loan
Documents or the Environmental Indemnity Agreement, applicable law or otherwise,
(vii) execute any amendment, consent or waiver under the Loan Documents and the
Environmental Indemnity Agreement on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that the
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for the Administrative Agent and the Lenders for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by Borrower or a Borrower Party with,
and cash and cash equivalents held by, such Lender, and may further authorize
and direct the Lenders to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to the Administrative Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed and (viii) provide each Lender within ten (10) Business Days following
receipt, copies of the reports and financial information received from Borrower
under Article 7 and notices of default delivered by or received by
Administrative Agent under this Agreement.

 



LOAN AGREEMENT – Page 79

[Heritage Woods]

 

 

(c) Under the Loan Documents and the Environmental Indemnity Agreement, the
Administrative Agent (i) is acting solely on behalf of the Lenders (except to
the limited extent provided in Section 2.13(b) with respect to the Register and
in Section 11.10), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document and the Environmental Indemnity Agreement to refer to the
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document or the Environmental Indemnity
Agreement other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document or the Environmental Indemnity Agreement,
and each Lender hereby waives and agrees not to assert any claim against the
Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.

 

Section 11.2 Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents or the Environmental Indemnity Agreement, (ii) any action taken
by the Administrative Agent in reliance upon the instructions of Required
Lenders (or, where so required, such greater proportion) and (iii) the exercise
by the Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

 



LOAN AGREEMENT – Page 80

[Heritage Woods]

 

 

Section 11.3 Use of Discretion.

 

(a) The Administrative Agent shall not be required to exercise any discretion or
take, or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or the Environmental Indemnity Agreement or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).

 

(b) Notwithstanding clause (a) of this Section 11.3, the Administrative Agent
shall not be required to take, or to omit to take, any action (i) unless, upon
demand, the Administrative Agent receives an indemnification satisfactory to it
from the Lenders (or, to the extent applicable and acceptable to the
Administrative Agent, any other Secured Party) against all Liabilities that, by
reason of such action or omission, may be imposed on, incurred by or asserted
against the Administrative Agent or any Related Person thereof or (ii) that is,
in the opinion of the Administrative Agent or its counsel, contrary to any Loan
Document or the Environmental Indemnity Agreement or applicable Requirement of
Law.

 

Section 11.4 Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document or the Environmental Indemnity
Agreement by or through any trustee, co-agent, employee, attorney-in-fact and
any other Person (including any Secured Party). Any such Person shall benefit
from this Article 11 to the extent provided by the Administrative Agent.

 

Section 11.5 Reliance and Liability.

 

(a) The Administrative Agent may, without incurring any liability hereunder, (i)
treat the payee of any Note as its holder until such Note has been assigned in
accordance with Section 12.3, (ii) rely on the Register to the extent set forth
in Section 2.12, (iii) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Borrower or any
Borrower Party) and (iv) rely and act upon any document and information
(including those transmitted by Electronic Transmission) and any telephone
message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 

(b) None of the Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document or the Environmental Indemnity Agreement, and each Lender
and Borrower and Borrower Parties hereby waive and shall not assert any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, the Administrative Agent:

 



LOAN AGREEMENT – Page 81

[Heritage Woods]

 

 

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);

 

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document or the
Environmental Indemnity Agreement;

 

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or Borrower or
any Borrower Party in connection with any Loan Document, the Environmental
Indemnity Agreement or any transaction contemplated therein or any other
document or information with respect to any Borrower or any Borrower Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document or the Environmental Indemnity Agreement to be transmitted to the
Lenders) omitted to be transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents; and

 

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document or the Environmental Indemnity
Agreement, whether any condition set forth in any Loan Document or the
Environmental Indemnity Agreement is satisfied or waived, as to the financial
condition of any Borrower or any Borrower Party or as to the existence or
continuation or possible occurrence or continuation of any Potential Default or
Event of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from a Borrower, any
Lender describing such Potential Default or Event of Default clearly labeled
“notice of default” (in which case the Administrative Agent shall promptly give
notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and Borrower and the Borrower Parties hereby waives and agrees not to
assert any right, claim or cause of action it might have against the
Administrative Agent based thereon.

 

Section 11.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire stock and
stock equivalents of, engage in any kind of business with, Borrower or any
Borrower Party or Affiliate thereof as though it were not acting as
Administrative Agent and may receive separate fees and other payments therefor.
To the extent the Administrative Agent or any of its Affiliates makes any Loan
or otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender,” and “Required Lender,”
and any similar terms shall, except where otherwise expressly provided in any
Loan Document or the Environmental Indemnity Agreement, include, without
limitation, the Administrative Agent or such Affiliate, as the case may be, in
its individual capacity as Lender or as one of the Required Lenders,
respectively.

 



LOAN AGREEMENT – Page 82

[Heritage Woods]

 

 

Section 11.7 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their Related Persons or upon any document solely or in part
because such document was transmitted by the Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of Borrower and each Borrower Party and make and continue
to make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Loan Document or the Environmental Indemnity
Agreement or with respect to any transaction contemplated in any Loan Document
or the Environmental Indemnity Agreement, in each case based on such documents
and information as it shall deem appropriate. Except for documents expressly
required by any Loan Document or the Environmental Indemnity Agreement to be
transmitted by the Administrative Agent to the Lenders, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any Borrower
Party or any Affiliate of Borrower or any Borrower Party that may come into the
possession of the Administrative Agent or any of its Related Persons.

 

Section 11.8 Expenses; Indemnities.

 

(a) Each Lender agrees to reimburse the Administrative Agent and each of its
Related Persons (to the extent not reimbursed by Borrower or any Borrower Party)
promptly upon demand for such Lender’s Pro Rata Share with respect to the Loan
of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and other taxes paid in the name of, or on
behalf of, Borrower or any Borrower Party) that may be incurred by the
Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, any Loan Document and the Environmental Indemnity Agreement.

 

(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by Borrower or any Borrower
Party), from and against such Lender’s aggregate Pro Rata Share with respect to
the Loan of the Liabilities (including taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for
the account of any Lender) that may be imposed on, incurred by or asserted
against the Administrative Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document or the Environmental Indemnity Agreement, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

 



LOAN AGREEMENT – Page 83

[Heritage Woods]

 

 

Section 11.9 Resignation of Administrative Agent.

 

(a) The Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and Borrower, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective. If the Administrative Agent delivers any such notice, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If,
within 30 days after the retiring Administrative Agent having given notice of
resignation, no successor Administrative Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of Borrower, which may not be
unreasonably withheld, but shall not be required during the continuance of a
Potential Default or Event of Default.

 

(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents and the Environmental Indemnity Agreement, (ii) the Lenders shall
assume and perform all of the duties of the Administrative Agent until a
successor Administrative Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Administrative Agent and its Related Persons shall
no longer have the benefit of any provision of any Loan Document or the
Environmental Indemnity Agreement other than with respect to any actions taken
or omitted to be taken while such retiring Administrative Agent was, or because
such Administrative Agent had been, validly acting as Administrative Agent under
the Loan Documents and/or the Environmental Indemnity Agreement and (iv) subject
to its rights under Section 10.3, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan Documents
and the Environmental Indemnity Agreement. Effective immediately upon its
acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents and the Environmental Indemnity Agreement.

 

(c) Administrative Agent may be removed as Administrative Agent upon the request
of all Lenders (other than Affiliates of Administrative Agent) upon the
determination by a court of competent jurisdiction that Administrative Agent has
committed actions constituting gross negligence or willful misconduct under this
Agreement. The provisions of subsection (b) above shall apply upon such removal.

 



LOAN AGREEMENT – Page 84

[Heritage Woods]

 

 

Section 11.10 Additional Secured Parties. The benefit of the provisions of the
Loan Documents and the Environmental Indemnity Agreement directly relating to
the Collateral or any Lien granted thereunder shall extend to and be available
to any Secured Party that is not a Lender as long as, by accepting such
benefits, such Secured Party agrees, as among the Administrative Agent and all
other Secured Parties, that such Secured Party is bound by (and, if requested by
the Administrative Agent, shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article 11, Section 12.6
(Right of Setoff), Section 12.7 (Sharing of Payments, Etc.) and Section 12.36
(Non-Public Information; Confidentiality) and the decisions and actions of the
Administrative Agent and the Required Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of the Lenders) to the same
extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 11.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or similar concept, (b) except as set forth specifically
herein, each of the Administrative Agent and each Lender shall be entitled to
act at its sole discretion, without regard to the interest of such Secured
Party, regardless of whether any Obligation to such Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation and (c) except as
set forth specifically herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document or the
Environmental Indemnity Agreement.

 

ARTICLE 12
MISCELLANEOUS

 

Section 12.1 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by facsimile (provided an identical notice is also sent simultaneously by
mail, overnight courier, or personal delivery as otherwise provided in this
Section 12.1). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below.

 



If to Borrower: HP Aledo, LLC 1920 Main Street, Suite 400 Irvine, California
92614 Attention: General Counsel Facsimile: (949) 250-0592     If to
Administrative   Agent: General Electric Capital Corporation Loan No. 07-0004468
500 West Monroe Street Chicago, Illinois 60661 Attention: Dague Retzlaff, Vice
President Facsimile: (866) 579-3042

 



LOAN AGREEMENT – Page 85

[Heritage Woods]

 

 

with a copy to: General Electric Capital Corporation Loan No. 07-0004468 500
West Monroe Street Chicago, Illinois  60661 Attention: Jeffrey M. Muchmore,
Managing Director Facsimile: (866) 254-1971     with a copy to: General Electric
Capital Corporation Loan No. 07-0004468 5804 Trailridge Drive Austin,
Texas  78731 Attention:  Diana Pennington, Chief Counsel- HFS Real Estate
Facsimile: (866) 221-0433     If to a Lender: To the address set forth on
Exhibit C attached hereto.

 

Any notice or request so addressed and sent by United States mail or overnight
courier shall be deemed to be given on the earliest of (1) when actually
delivered, (2) on the first Business Day after deposit with an overnight air
courier service, or (3) on the third Business Day after deposit in the United
States mail, postage prepaid, in each case to the address of the intended
addressee (except as otherwise provided in the Mortgage). Any notice or request
so delivered in person shall be deemed to be given when receipted for by, or
actually received by Administrative Agent, a Lender, or Borrower, as the case
may be. If given by facsimile, a notice or request shall be deemed given and
received when the facsimile is transmitted to the party’s facsimile number
specified above and confirmation of complete receipt is received by the
transmitting party during normal business hours or on the next Business Day if
not confirmed during normal business hours, and an identical notice is also sent
simultaneously by mail, overnight courier, or personal delivery as otherwise
provided in this Section 12.1. If given by electronic mail, a notice shall be
deemed given and received when the electronic mail is transmitted to the
recipient’s electronic mail address specified above and electronic confirmation
of receipt (either by reply from the recipient or by automated response to a
request for delivery receipt) is received by the sending party during normal
business hours or on the next Business Day if not confirmed during normal
business hours, and an identical notice is also sent simultaneously by mail,
overnight courier or personal delivery as otherwise provided in this Section
12.1. Except for facsimile and electronic mail notices sent as expressly
described above, no notice hereunder shall be effective if sent or delivered by
electronic means. Either party may designate a change of address by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.

 



LOAN AGREEMENT – Page 86

[Heritage Woods]

 

 

Section 12.2 Amendments and Waivers.

 

(a) No amendment or waiver of any provision of the Environmental Indemnity
Agreement or any Loan Document or the Environmental Indemnity Agreement and no
consent to any departure by Borrower or any Borrower Party therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, by the Administrative Agent
and Borrower, (2) in the case of any other waiver or consent, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and (3) in the case of any other amendment, by the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) and
Borrower; provided, however, that no amendment, consent or waiver described in
clause (2) or (3) above shall be effective, unless in writing and signed by each
Lender (or by the Administrative Agent with the consent of the Lenders), in
addition to any other Person the signature of which is otherwise required
pursuant to any Loan Document, and such amendment, consent or waiver does any of
the following:

 

(i) waives any condition precedent to the effectiveness of this Agreement,
except any condition referring to any other provision of any Loan Document;

 

(ii) increases the Loan Commitment of any Lender or subjects any Lender to any
additional obligation or otherwise increases the principal amount of the Loan;

 

(iii) reduces (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of Borrower
to repay (whether or not on a fixed date), any outstanding amount under the Loan
owing to Lenders or (B) any fee or accrued interest payable to any Lender;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to any financial covenant set forth in Article 8 or in any definition set forth
therein or principally used therein;

 

(iv) waives or postpones any scheduled maturity date or other scheduled date
fixed for the payment, in whole or in part, of principal of or interest on the
Loan (including any agreement to forbear that would have the same effect) or fee
owing to such Lender or for the reduction of such Lender’s Loan Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.5(c), or to the
application of any payment, including as set forth in Section 2.7;

 

(v) releases all or substantially all of the Collateral or any Guarantor from
its guaranty of any Obligation of Borrower;

 

(vi) reduces or increases the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders,” “Pro Rata Share,” or “Pro Rata Outstandings”; or

 



LOAN AGREEMENT – Page 87

[Heritage Woods]

 

 

(vii) amends Section 12.7 (Sharing of Payments, Etc.) or this Section 12.2;

 

(b) Anything herein to the contrary notwithstanding, (A) any waiver of any
payment applied pursuant to Section 2.6 (Application of Payments) to, and any
modification of the application of any such payment to the Loan shall require
the consent of the Required Lenders, (B) no amendment, waiver or consent shall
affect the rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article 11 or the
application thereof), and (C) (1) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(x) the Loan Commitment or of such Lender may not be increased or extended
without the consent of such Lender, (y) the outstanding balance of such Lender’s
Pro Rata Share of the Loan may not be forgiven without the consent of such
Lender, and (z) the interest rate on the Loan cannot be reduced unless the
Defaulting Lender is treated the same as all other Lenders; (2) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy or insolvency
reorganization plan that affects the Loan; (3) each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersedes the unanimous
consent provisions set forth herein; and (4) the Required Lenders may consent to
allow a Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding.

 

(c) Each waiver or consent under any Loan Document, the Guaranty or the
Environmental Indemnity Agreement shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Borrower or any Borrower Party shall entitle such Person to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

 

(d) This Agreement and the other Loan Documents and the Environmental Indemnity
Agreement shall not be executed, entered into, altered, amended, or modified by
electronic means. Without limiting the generality of the foregoing, Borrower,
Administrative Agent, and each Lender hereby agree that the transactions
contemplated by this Agreement shall not be conducted by electronic means,
except as specifically set forth in Section 12.1 regarding notices. Any
reference to a Loan Document or the Environmental Indemnity Agreement, whether
in this Agreement or in any other Loan Document or the Environmental Indemnity
Agreement, shall be deemed to be a reference to such Loan Document or the
Environmental Indemnity Agreement as it may hereafter from time to time be
amended, modified, supplemented and restated in accordance with the terms
hereof.

 

(e) Unless also consented to in writing by such Secured Hedge Provider or, in
the case of a Secured Hedge Agreement provided or arranged by GE Capital or an
Affiliate of GE Capital, GE Capital, no such amendment, waiver or consent with
respect to this Credit Agreement or any other Loan Document shall (A) alter the
ratable treatment of Obligations arising under Secured Hedge Agreements such
that such Obligations become junior in right of payment to principal on the Loan
or (B) result in Obligations owing to any Secured Hedge Provider becoming
unsecured (other than releases of Liens applicable to all Lenders and otherwise
permitted in accordance with the terms hereof), in each case in a manner adverse
to such Secured Hedge Provider.

 



LOAN AGREEMENT – Page 88

[Heritage Woods]

 

 

Section 12.3 Assignments and Participations; Binding Effect.

 

(a) This Agreement shall become effective when it shall have been executed by
the Administrative Agent, the Lenders party hereto, and Borrower. Thereafter, it
shall be binding upon and inure to the benefit of Borrower (except for Article
11), the Administrative Agent, each Lender and, to the extent provided in
Section 12.4, each other Indemnitee and Secured Party and, in each case, their
respective successors and permitted assigns. Except as expressly provided in any
Loan Document or the Environmental Indemnity Agreement none of Borrower, the
Master Tenant, or the Administrative Agent shall have the right to assign any
rights or obligations hereunder or any interest herein.

 

(b) Each Lender (other than a Defaulting Lender) may sell, transfer, negotiate
or assign all or a portion of its rights and obligations hereunder (including
all or a portion of its Loan Commitment and its rights and obligations with
respect to the Loan) to (i) any existing Lender (other than a Defaulting
Lender), (ii) any Affiliate or Approved Fund of any existing Lender (so long as
such Person would not, upon acceptance of such rights and obligations hereunder,
constitute a Defaulting Lender) or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent and, provided no Potential Default or Event of Default is in existence, to
Borrower; provided, however, that the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loan
subject to any such sale shall be in a minimum amount of $1,000,000, unless such
sale is made to an existing Lender or an Affiliate or Approved Fund of any
existing Lender, is of the assignor’s (together with its Affiliates and Approved
Funds) entire interest in the Loan or is made with the prior consent of the
Administrative Agent. For purposes of clarification, any sale, transfer,
conveyance or other assignment, however described, by GE Capital to GE Capital
Bank, formerly known as GE Capital Financial Inc. (“GECB”), and/or to any
Affiliate of GECB, and by GECB to any of its Affiliates (including GE Capital)
or to GE Capital, is expressly approved, and each signatory hereto, including
Borrower, acknowledges that no further consent or approval will be required in
connection with any such sale, transfer, conveyance or other assignment. A
Defaulting Lender may not sell, transfer, negotiate or assign all or a portion
of its rights and obligations hereunder except with Administrative Agent’s
consent or at Administrative Agent’s direction in accordance with Section
2.14(c) hereof. A Defaulting Lender (or Person that would constitute a
Defaulting Lender upon acceptance of rights and obligations hereunder) may not
be the recipient of the sale, transfer, negotiation or assignment of any rights
or obligations hereunder except with the consent of the Administrative Agent
and, provided no Potential Default or Event of Default is then in existence,
Borrower.

 

(c) The parties to each transfer or sale made in reliance on clause (b) above
(other than those described in clause (d) or (e) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such transfer or sale, together with any existing Note subject to
such transfer or sale (or any affidavit of loss therefor acceptable to the
Administrative Agent), any tax forms or other forms required to be delivered by
the Administrative Agent, and payment of an assignment fee in the amount of
$3,500, provided that (1) if a transfer or sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such transfer or sale, and (2) if a transfer or
sale by a Lender is made to an assignee that is not an Affiliate or Approved
Fund of such assignor Lender, and concurrently to one or more Affiliates or
Approved Funds of such assignee, then only one assignment fee of $3,500 shall be
due in connection with such transfer or sale. Upon receipt of all the foregoing,
and conditioned upon such receipt and, if such assignment is made in accordance
with Section 12.3(b)(iii), upon the Administrative Agent (and Borrower, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, the Administrative Agent shall record or cause to
be recorded in the Register the information contained in such Assignment.

 



LOAN AGREEMENT – Page 89

[Heritage Woods]

 

 

(d) Subject to the recording of an Assignment by the Administrative Agent in the
Register pursuant to Section 2.13(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents and the Environmental Indemnity Agreement have been assigned to such
assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Loan Commitments and the payment in full of the Obligations) and be released
from its obligations under the Loan Documents and the Environmental Indemnity
Agreement, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents and the Environmental Indemnity Agreement, such Lender shall cease to
be a party hereto except that each Lender agrees to remain bound by Article 11,
Section 12.6 (Right of Setoff), Section 12.7 (Sharing of Payments) and Section
12.36 (Non-Public Information; Confidentiality).

 

(e) In addition to the other rights provided in this Section 12.3, each Lender
may grant a security interest in, or otherwise assign as collateral, any of its
rights under this Agreement, whether now owned or hereafter acquired (including
rights to payments of principal or interest on the Loan), to (A) any federal
reserve bank (pursuant to Regulation A of the Federal Reserve Board), without
notice to the Administrative Agent or (B) any holder of, or trustee for the
benefit of the holders of, such Lender’s securities by notice to the
Administrative Agent; provided, however, that no such holder or trustee, whether
because of such grant or assignment or any foreclosure thereon (unless such
foreclosure is made through an assignment in accordance with clause (b) above),
shall be entitled to any rights of such Lender hereunder and no such Lender
shall be relieved of any of its obligations hereunder.

 

EACH LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ITS PRO
RATA SHARE OF THE LOAN OR ITS NOTE, AND/OR (II) SELL, ASSIGN OR GRANT
PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE
LOAN, ITS NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH
SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “LENDER TRANSFEREE”). Borrower agrees
to cooperate with Lenders in connection with any such restatement, division,
sale, assignment or transfer. Each Lender Transferee shall have all of the
rights and benefits with respect to the Loan, Obligations, any Notes, the
Collateral and/or the Loan Documents and the Environmental Indemnity Agreement
held by it as fully as if the original holder thereof, and either Lender or any
Lender Transferee may be designated as the sole agent to manage the transactions
and obligations contemplated therein. Notwithstanding any other provision of any
Loan Document or the Environmental Indemnity Agreement, a Lender may disclose to
any Lender Transferee all information, reports, financial statements,
certificates and documents obtained under any provision of any Loan Document.

 



LOAN AGREEMENT – Page 90

[Heritage Woods]

 

 

(f) In addition to the other rights provided in this Section 12.3, each Lender
may, without notice to or consent from the Administrative Agent or Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents and the Environmental Indemnity
Agreement; provided, however, that, whether as a result of any term of any Loan
Document or the Environmental Indemnity Agreement or of such grant or
participation, (i) no such participant shall have a commitment, or be deemed to
have made an offer to commit, to make advances of the Loan hereunder, and,
except as provided in the applicable option agreement, none shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Borrower Parties and the
Secured Parties towards such Lender, under any Loan Document and the
Environmental Indemnity Agreement shall remain unchanged and each other party
hereto shall continue to deal solely with such Lender, which shall remain the
holder of the Obligations in the Register, except that (A) each such participant
shall be entitled to the benefit of Sections 2.8 (Capital Adequacy; Increased
Costs; Illegality), 2.9 (Interest Rate Protection), and 2.10 (Libor Breakage
Amount); provided, however, that in no case shall a participant have the right
to enforce any of the terms of any Loan Document or the Environmental Indemnity
Agreement, and (iii) the consent of such participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document and the Environmental Indemnity Agreement or to exercise or refrain
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents and the Environmental Indemnity Agreement (including the
right to enforce or direct enforcement of the Obligations), except for those
described in clauses (iii), (iv), and (v) of Section 12.2(a) with respect to
amounts, or dates fixed for payment of amounts, to which such participant would
otherwise be entitled.

 

Section 12.4 Indemnities.

 

(a) Borrower agrees to indemnify, hold harmless and defend the Administrative
Agent, each Lender, and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, the
Environmental Indemnity Agreement, any Obligation (or the repayment thereof),
any related transaction, or any securities filing of, or with respect to,
Borrower, any Borrower Party or the Projects, (ii) any commitment letter,
proposal letter or term sheet with any Person and any contractual obligation
entered into in connection with any E-Systems or other Electronic Transmissions,
(iii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee or any of its Related Persons, any
holders of securities or creditors (and including attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that Borrower
shall have no liability under this Section 12.4 to any Indemnitee with respect
to any Indemnified Matter, and no Indemnitee shall have any liability with
respect to any Indemnified Matter other than (to the extent otherwise liable),
to the extent such liability has resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, Borrower
and each Borrower Party waives and agrees not to assert against any Indemnitee
any right of contribution with respect to any Liabilities that may be imposed
on, incurred by or asserted against any Related Person.

 



LOAN AGREEMENT – Page 91

[Heritage Woods]

 

 

(b) Without limiting the foregoing, “Indemnified Matters” includes all
environmental Liabilities as set forth in Article 4 whether or not, with respect
to any such environmental Liabilities, any Indemnitee is a mortgagee pursuant to
any leasehold mortgage, a mortgagee in possession, the successor-in-interest to
any Related Person or the owner, lessee or operator of any property of any
Related Person through any foreclosure action, in each case except to the extent
such environmental Liabilities (i) are incurred solely following foreclosure by
any Secured Party or following any Secured Party having become the
successor-in-interest to Borrower or any Borrower Party and (ii) are
attributable solely to acts of such Indemnitee.

 

(c) Any indemnification or other protection provided to any Indemnitee pursuant
to any Loan Document or the Environmental Indemnity Agreement and all
representations and warranties made in any Loan Document or the Environmental
Indemnity Agreement shall (i) survive the termination of the Loan Commitment and
the payment in full of other Obligations and (ii) inure to the benefit of any
Person that at any time held a right thereunder (as an Indemnitee or otherwise)
and, thereafter, its successors and permitted assigns.

 

(d) In no event shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings). Each of Borrower and Borrower Parties
hereby waives, releases and agrees not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

Section 12.5 Lender-Creditor Relationship. The relationship between the Lenders
and the Administrative Agent, on the one hand, and Borrower, on the other hand,
is solely that of lender and creditor. No Secured Party has any fiduciary
relationship or duty to Borrower or Borrower Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and Borrower and Borrower Parties by virtue of, any
Loan Document, the Environmental Indemnity Agreement or any transaction
contemplated therein.

 



LOAN AGREEMENT – Page 92

[Heritage Woods]

 

 

Section 12.6 Right of Setoff. Each of the Administrative Agent, each Lender, and
each Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by
Borrower), at any time and from time to time during the continuance of any Event
of Default and to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final) at any time held and other indebtedness, claims
or other obligations at any time owing by the Administrative Agent, such Lender,
or any of their respective Affiliates to or for the credit or the account of
Borrower against any Obligation of Borrower or any Borrower Party now or
hereafter existing, whether or not any demand was made under any Loan Document
or the Environmental Indemnity Agreement with respect to such Obligation and
even though such Obligation may be unmatured. Each of the Administrative Agent
and each Lender agrees promptly to notify Borrower and the Administrative Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 12.6 are
in addition to any other rights and remedies (including other rights of setoff)
that the Administrative Agent, the Lenders, and their Affiliates and other
Secured Parties may have.

 

Section 12.7 Sharing of Payments, Etc. If any Lender, directly or through an
affiliate or branch office thereof, obtains any payment of any Obligation of
Borrower or any Borrower Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or “proceeds”
(as defined under the applicable UCC) of Collateral) other than pursuant to
Sections 2.8 (Capital Adequacy; Increased Costs; Illegality), 2.9 (Interest Rate
Protection), and 2.10 (Libor Breakage Amount) and such payment exceeds the
amount such Lender would have been entitled to receive if all payments had gone
to, and been distributed by, the Administrative Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Secured Parties such participations in their Obligations as necessary for such
Lender to share such excess payment with such Secured Parties to ensure such
payment is applied as though it had been received by the Administrative Agent
and applied in accordance with this Agreement (or, if such application would
then be at the discretion of Borrower, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender in whole or in part, such purchase shall
be rescinded and the purchase price therefor shall be returned to such Lender
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of Borrower in the amount of such
participation.

 

Section 12.8 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of Borrower or any Borrower Party or
any other party or against or in payment of any Obligation. To the extent that
any Secured Party receives a payment from Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.

 



LOAN AGREEMENT – Page 93

[Heritage Woods]

 

 

Section 12.9 Limitation on Interest. It is the intention of the parties hereto
to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower, Administrative Agent and Lenders with respect to the Loan are
hereby expressly limited so that in no event, whether by reason of acceleration
of maturity or otherwise, shall the amount paid or agreed to be paid to
Administrative Agent and any Lender or charged by Administrative Agent or any
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law (including the laws of the State of Illinois and
the laws of the United States of America), then, notwithstanding anything to the
contrary in the Loan Documents: (a) the aggregate of all consideration which
constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received under the Loan Documents and the Environmental
Indemnity Agreement shall under no circumstances exceed the maximum amount of
interest allowed by applicable law, and any excess shall be credited on the Note
by the holder thereof (or, if the Note has been paid in full, refunded to
Borrower); and (b) if maturity is accelerated by reason of an election by
Administrative Agent, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the maximum amount
allowed by applicable law. In such case, excess interest, if any, provided for
in the Loan Documents and the Environmental Indemnity Agreement or otherwise, to
the extent permitted by applicable law, shall be amortized, prorated, allocated
and spread from the date of advance until payment in full so that the actual
rate of interest is uniform through the term hereof. If such amortization,
proration, allocation and spreading is not permitted under applicable law, then
such excess interest shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
Note (or, if the Note has been paid in full, refunded to Borrower). The terms
and provisions of this Section 12.9 shall control and supersede every other
provision of the Loan Documents. The Loan Documents and the Environmental
Indemnity Agreement are contracts made under and shall be construed in
accordance with and governed by the laws of the State of Illinois, except that
if at any time the laws of the United States of America permit Administrative
Agent or the Lenders to contract for, take, reserve, charge or receive a higher
rate of interest than is allowed by the laws of the State of Illinois (whether
such federal laws directly so provide or refer to the law of any state), then
such federal laws shall to such extent govern as to the rate of interest which
Administrative Agent or the Lenders may contract for, take, reserve, charge or
receive under the Loan Documents and the Environmental Indemnity Agreement.

 

Section 12.10 Invalid Provisions. If any provision of any Loan Document or the
Environmental Indemnity Agreement is held to be illegal, invalid or
unenforceable, such provision shall be fully severable; the Environmental
Indemnity Agreement and the Loan Documents shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
thereof; the remaining provisions thereof shall remain in full effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom; and in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of such Environmental
Indemnity Agreement and/or such Loan Document a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible to be legal,
valid and enforceable.

 



LOAN AGREEMENT – Page 94

[Heritage Woods]

 

 

Section 12.11 Reimbursement of Expenses.

 

(a) Any action taken by Borrower or any Borrower Party under or with respect to
any Loan Document or the Environmental Indemnity Agreement, even if required
under any Loan Document or the Environmental Indemnity Agreement or at the
request of any Secured Party, shall be at the expense of Borrower or such
Borrower Party, and no Secured Party shall be required under any Loan Document
or the Environmental Indemnity Agreement to reimburse any Borrower or Borrower
Party therefor except as expressly provided therein. In addition, Borrower
agrees (and, during any period in which more than one Person is signatory hereto
as “Borrower”, each Borrower, on a joint and several basis, agrees) to pay or
reimburse upon demand (a) the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons in
connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document or the Environmental Indemnity
Agreement, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein (including periodic audits in connection
therewith and environmental audits and assessments), in each case including the
reasonable fees, charges and disbursements of legal counsel to the
Administrative Agent or such Related Persons, fees, costs and expenses incurred
in connection with Intralinks® or any other E-System and allocated to the Loan
by the Administrative Agent in its reasonable discretion and fees, charges and
disbursements of the auditors, appraisers, printers and other of their Related
Persons retained by or on behalf of any of them or any of their Related Persons,
(b) the Administrative Agent and each Lender for all reasonable costs and
expenses incurred by them or any of their Related Persons in connection with
internal audit reviews, field examinations, financial investigation, and
Collateral examinations, including, without limitation, any tax service company
(which shall be reimbursed, in addition to the out-of-pocket costs and expenses
of such examiners, at the per diem rate per individual charged by the
Administrative Agent for its examiners), (c) each of the Administrative Agent,
its Related Persons, and each Lender for all costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, the Environmental
Indemnity Agreement, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to
Borrower or any Borrower Party or Master Tenant, Loan Document, Obligation or
related transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including reasonable fees and
disbursements of counsel (including allocated costs of internal counsel), (d)
costs incurred in connection with settlement of condemnation and casualty
awards, premiums for title insurance and endorsements thereto, and (e) fees and
costs for Uniform Commercial Code and litigation searches and background checks,
and Rating Agency fees and expenses in connection with a Rating Agency
Confirmation, if required.

 



LOAN AGREEMENT – Page 95

[Heritage Woods]

 

 

(b) Borrower shall also pay to Administrative Agent on the first (1st) day of
each month during the term of the Loan, in addition to all other amounts due
under the Loan Documents, the sum of One Hundred Fifty and No/100 Dollars
($150.00) per Project, which Administrative Agent shall apply against the cost
and expenses incurred in connection with the annual on-site audit and inspection
of the Projects.

 

Section 12.12 Approvals; Third Parties; Conditions. All approval rights retained
or exercised by Administrative Agent or the Lenders with respect to the Leases,
contracts, plans, studies and other matters are solely to facilitate
Administrative Agent’s and the Lenders’ credit underwriting, and shall not be
deemed or construed as a determination that Administrative Agent or the Lenders
have passed on the adequacy thereof for any other purpose and may not be relied
upon by Borrower or any other Person. This Agreement is for the sole and
exclusive use of Administrative Agent (and its successors and permitted
assigns), the Lenders (and their successors and permitted assigns and
participants), and Borrower and may not be enforced, nor relied upon, by any
Person other than Administrative Agent (and its successors and permitted
assigns), the Lenders (and their successors and permitted assigns and
participants), and Borrower. All conditions of the obligations of Administrative
Agent and the Lenders hereunder, including the obligation to make advances, are
imposed solely and exclusively for the benefit of Administrative Agent and the
Lenders, its successors and assigns, and no other Person shall have standing to
require satisfaction of such conditions or be entitled to assume that any Lender
will refuse to make advances in the absence of strict compliance with any or all
of such conditions, and no other Person shall, under any circumstances, be
deemed to be a beneficiary of such conditions, any and all of which may be
freely waived in whole or in part by any Lender at any time in such Lender’s
sole discretion.

 

Section 12.13 Administrative Agent and Lenders Not in Control; No Partnership.
None of the covenants or other provisions contained in this Agreement shall, or
shall be deemed to, give Administrative Agent or the Lenders the right or power
to exercise control over the affairs or management of Borrower, the power of
Administrative Agent and the Lenders being limited to the rights to exercise the
remedies referred to in the Environmental Indemnity Agreement or the Loan
Documents. No covenant or provision of the Environmental Indemnity Agreement or
the Loan Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income among
Administrative Agent and the Lenders or any of them, on the one hand, and
Borrower, on the other hand, or to create an equity interest in the Projects in
Administrative Agent or any Lender. None of Administrative Agent nor any Lender
undertakes or assumes any responsibility or duty to Borrower or to any other
Person with respect to the Projects or the Loan, except as expressly provided in
the Environmental Indemnity Agreement and the Loan Documents; and
notwithstanding any other provision of the Environmental Indemnity Agreement or
the Loan Documents: (a) none of Administrative Agent or any Lender are, and
shall not be construed as, a partner, joint venturer, alter ego, manager,
controlling person or other business associate or participant of any kind of
Borrower or its stockholders, members, or partners and Administrative Agent and
the Lenders do not intend to ever assume such status; (b) Administrative Agent
and the Lenders shall in no event be liable for any Debts, expenses or losses
incurred or sustained by Borrower; and (c) Administrative Agent and the Lenders
shall not be deemed responsible for or a participant in any acts, omissions or
decisions of Borrower or its stockholders, members, or partners. Administrative
Agent and the Lenders and Borrower disclaim any intention to create any
partnership, joint venture, agency or common interest in profits or income among
the Administrative Agent and the Lenders or any of them, on the one hand, and
Borrower, on the other hand, or to create an equity interest in the Projects in
Administrative Agent or the Lenders, or any sharing of liabilities, losses,
costs or expenses.

 



LOAN AGREEMENT – Page 96

[Heritage Woods]

 

 

Section 12.14 Contest of Certain Claims. Borrower may contest the validity of
Taxes or any mechanic’s or materialman’s lien asserted against any Project so
long as (a) Borrower notifies Administrative Agent that it intends to contest
such Taxes or liens, as applicable, (b) Borrower provides Administrative Agent
with an indemnity, bond or other security reasonably satisfactory to
Administrative Agent assuring the discharge of Borrower’s obligations for such
Taxes or liens, as applicable, including interest and penalties, (c) Borrower is
diligently contesting the same by appropriate legal proceedings in good faith
and at its own expense and concludes such contest prior to the tenth (10th) day
preceding the earlier to occur of the Maturity Date or the date on which any
Project is scheduled to be sold for non-payment, (d) Borrower promptly upon
final determination thereof pays the amount of any such Taxes or liens, as
applicable, together with all costs, interest and penalties which may be payable
in connection therewith, and (e) notwithstanding the foregoing, Borrower shall
immediately upon request of Administrative Agent pay any such Taxes or liens, as
applicable, notwithstanding such contest if, in the opinion of Administrative
Agent, any Project or any part thereof or interest therein may be in danger of
being sold, forfeited, foreclosed, terminated, canceled or lost. Administrative
Agent may pay over any cash deposit or part thereof to the claimant entitled
thereto at any time when, in the reasonable judgment of Administrative Agent,
the entitlement of such claimant is established.

 

Section 12.15 Time of the Essence. Time is of the essence with respect to this
Agreement.

 

Section 12.16 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Administrative Agent, the Lenders and Borrower and their
respective successors and assigns, provided that neither Borrower nor any other
Borrower Party shall, without the prior written consent of the Lenders, assign
any of its rights, duties or obligations hereunder.

 

Section 12.17 Renewal, Extension or Rearrangement. All provisions of the
Environmental Indemnity Agreement and the Loan Documents shall apply with equal
effect to each and all promissory notes and amendments thereof hereinafter
executed which in whole or in part represent a renewal, extension, increase or
rearrangement of the Loan.

 

Section 12.18 Waivers.

 

(a) No course of dealing on the part of Administrative Agent or the Lenders or
their respective officers, employees, consultants or agents, nor any failure or
delay by Administrative Agent or any Lender with respect to exercising any
right, power or privilege of Administrative Agent or the Lenders under the
Environmental Indemnity Agreement and any of the Loan Documents, shall operate
as a waiver thereof.

 



LOAN AGREEMENT – Page 97

[Heritage Woods]

 

 

(b) Borrower hereby waives any right under the UCC or any other applicable law
to receive notice and/or copies of any filed or recorded financing statements,
amendments thereto, continuations thereof or termination statements and releases
and excuses Administrative Agent and each Lender from any obligation under the
UCC or any other applicable law to provide notice or a copy of any such filed or
recorded documents.

 

Section 12.19 Cumulative Rights; Joint and Several Liability. Rights and
remedies of Administrative Agent (on behalf of the Lenders) under the
Environmental Indemnity Agreement and the Loan Documents shall be cumulative,
and the exercise or partial exercise of any such right or remedy shall not
preclude the exercise of any other right or remedy. If more than one person or
entity has executed this Agreement as “Borrower,” the obligations of all such
persons or entities hereunder shall be joint and several.

 

Section 12.20 Joint and Several Liability of Borrower. During any period in
which more than one Person is signatory hereto as a “Borrower,” the following
shall apply:

 

(a) Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each Borrower to accept
joint and several liability for the obligations of each of them.

 

(b) Each Borrower hereby agrees such Borrower is, and each such Borrower’s
heirs, personal representatives, successors and assigns are, jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
Administrative Agent and Lenders and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all of the Indebtedness and all other Obligations
of Borrower, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Each Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 12.20 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 12.20 shall be absolute
and unconditional.

 

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations hereunder as and when due or to perform any of
such Obligations in accordance with the terms thereof, then in each such event,
each other Borrower will make such payment with respect to, or perform, such
Obligation.

 

(d) The guaranty obligations of each Borrower under the provisions of this
Section 12.20 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever, including the following:

 

(A) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document, the
Environmental Indemnity Agreement, or any other agreement, document or
instrument to which any other Borrower is or may become a party;

 



LOAN AGREEMENT – Page 98

[Heritage Woods]

 

 

(B) the absence of any action to enforce this Agreement (including this Section
12.20) or any other Loan Document or the waiver or consent by Administrative
Agent and Lenders with respect to any of the provisions thereof;

 

(C) the existence, value or condition of, or failure to perfect any lien or any
security for the Obligations or any action, or the absence of any action, by
Administrative Agent and Lenders in respect thereof (including the release of
any such security);

 

(D) the insolvency of any other Borrower;

 

(E) the institution of any proceeding under the Federal Bankruptcy Code, or any
similar proceeding, by or against a Borrower or Administrative Agent’s election
in any such proceeding of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code;

 

(F) any borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Federal Bankruptcy Code;

 

(G) the disallowance, under Section 502 of the Federal Bankruptcy Code, of all
or any portion of Administrative Agent’s claim(s) for repayment of any of the
Obligations; or

 

(H) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor other than the payment
and performance, in full, of the Obligations.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Potential Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement), or of
any demand for any payment under this Agreement (except to the extent demand is
expressly required to be given pursuant to the terms of this Agreement), notice
of any action at any time taken or omitted by the Administrative Agent or any
Lender under or in respect of any of the Obligations hereunder, any requirement
of diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Agreement. Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations hereunder, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by the Lenders at any time
or times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent or Lenders
in respect of any of the Obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Borrower. Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or any
failure to act on the part of the Administrative Agent or any Lender, including
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder which might,
but for the provisions of this Section 12.20, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 12.20, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
obligations of such Borrower under this Section 12.20 shall not be discharged
except by performance and then only to the extent of such performance. The
obligations of each Borrower under this Section 12.20 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
Administrative Agent or any Lender. The joint and several liability of Borrower
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower, Administrative
Agent or any Lender.

 



LOAN AGREEMENT – Page 99

[Heritage Woods]

 

 

(f) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document or the Environmental Indemnity Agreement, and except as set forth
in Section 12.20(j), each Borrower hereby expressly and irrevocably subordinates
to payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Obligations are indefeasibly paid in full in cash. Each
Borrower acknowledges and agrees that this subordination is intended to benefit
Administrative Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 12.20, and
that Administrative Agent, Lenders and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 12.20.

 

(g) If Administrative Agent or any Lender may, under applicable Law, proceed to
realize its benefits under any of the Loan Documents or the Environmental
Indemnity Agreement giving Administrative Agent or such Lender a lien upon any
Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Administrative
Agent or any Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Section 12.20. If, in the exercise of any of its rights and remedies,
Administrative Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable Laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by
Administrative Agent or such Lender and waives any claim based upon such action,
even if such action by Administrative Agent or such Lender shall result in a
full or partial loss of any rights of subrogation that each Borrower might
otherwise have had but for such action by Administrative Agent or such Lender.
Any election of remedies that results in the denial or impairment of the right
of Administrative Agent or any Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations. In the event Administrative Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Administrative Agent or such Lender may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by
Administrative Agent or such Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether
Administrative Agent, Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 12.20, notwithstanding that any present or future law or
court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which Administrative Agent or any Lenders might otherwise be
entitled but for such bidding at any such sale.

 



LOAN AGREEMENT – Page 100

[Heritage Woods]

 

 

(h) The provisions of this Section 12.20 are made for the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and may be enforced by any such Person from time to time against any Borrower as
often as occasion therefor may arise and without requirement on the part of
Administrative Agent or any Lender first to marshal any of its claims or to
exercise any of its rights against any other Borrower or to exhaust any remedies
available to it against any other Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 12.20 shall remain in effect until all
the Obligations hereunder shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, the provisions of this Section 12.20 will forthwith be
reinstated and in effect as though such payment had not been made.

 

(i) Each Borrower’s liability under this Section 12.20 shall be limited to an
amount not to exceed as of any date of determination the greater of the
following:

 

(A) the amount of the Loan allocated to the Project owned by each Borrower as
set forth on Schedule 12.20 hereto (with respect to the applicable Project, the
“Allocated Loan Amount”); and

 

(B) the amount that could be claimed by Administrative Agent and any Lender from
such Borrower under this Section 12.20 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 12.20(j) below.

 

(j) Contribution with Respect to Guaranty Obligations:

 

(A) To the extent that any Borrower (the “Overpaying Borrower”) incurs (i) any
payment in excess of its Allocated Loan Amount, or (ii) a loss of its Collateral
due to the foreclosure (or other realization by Lenders) of, or the delivery of
deeds in lieu of foreclosure relating to it Collateral, and the value of such
Collateral exceeded its Allocated Loan Amount (the “Overpayment Amount”), then
such Overpaying Borrower shall be entitled, after indefeasible payment in full
and the satisfaction of all Obligations to Lenders under this Agreement, to
contribution from each benefited Borrower, on a pro rata basis, for the amounts
so paid, advanced or benefited, in an amount equal to the difference between the
Overpayment Amount and such benefited Borrower’s then current Allocated Loan
Amount. Any such contribution payments shall be made within ten (10) Business
Days after demand therefor.

 



LOAN AGREEMENT – Page 101

[Heritage Woods]

 

 

(B) This Section 12.20(j) is intended only to define the relative rights of each
Borrower and nothing set forth in this Section 12.20(j) is intended to or shall
impair the obligations of Borrower, jointly and severally, to pay any amounts as
and when the same shall become due and payable in accordance with the terms of
this Agreement, including Section 12.20(a) above. Nothing contained in this
Section 12.20(j) shall limit the liability of any Borrower to pay all or any
part of the Loan made directly or indirectly to that Borrower and accrued
interest, fees and expenses with respect thereto for which such Borrower shall
be primarily liable.

 

(C) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(D) The rights of the indemnifying Borrower against any other Borrower under
this Section 12.20(j) shall be exercisable only upon the full and indefeasible
payment of the Obligations.

 

(k) The liability of Borrower under this Section 12.20 is in addition to and
shall be cumulative with all liabilities of each Borrower to Administrative
Agent and Lenders under this Agreement, the other Loan Documents and the
Environmental Indemnity Agreement to which such Borrower is a party or in
respect of any Obligations or obligation of each other Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

Section 12.21 Singular and Plural. Words used in this Agreement, the other Loan
Documents and the Environmental Indemnity Agreement, in the singular, where the
context so permits, shall be deemed to include the plural and vice versa. The
definitions of words in the singular in this Agreement, the other Loan
Documents, and the Environmental Indemnity Agreement shall apply to such words
when used in the plural where the context so permits and vice versa.

 

Section 12.22 Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.

 

Section 12.23 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement
or the exhibits hereto and thereto are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other content of such articles, sections, subsections or other divisions, such
other content being controlling as to the agreement between the parties hereto.

 



LOAN AGREEMENT – Page 102

[Heritage Woods]

 

 

Section 12.24 Promotional Material. Borrower authorizes Administrative Agent and
any Lender to issue press releases, advertisements and other promotional
materials in connection with Administrative Agent’s or such Lender’s own
promotional and marketing activities, subject to Borrower’s reasonable approval
of the form of such materials, and such materials may describe the Loan in
general terms and Administrative Agent’s and such Lender’s participation therein
in the Loan. All references to Administrative Agent or any Lender contained in
any press release, advertisement or promotional material issued by Borrower
shall be approved in writing by Administrative Agent in advance of issuance.

 

Section 12.25 Survival. All of the representations, warranties, covenants, and
indemnities hereunder (including environmental matters under Article 4), under
the indemnification provisions of the other Loan Documents and under the
Environmental Indemnity Agreement, shall survive the repayment in full of the
Loan and the release of the liens evidencing or securing the Loan, and shall
survive the transfer (by sale, foreclosure, conveyance in lieu of foreclosure or
otherwise) of any or all right, title and interest in and to the Projects to any
party, whether or not an Affiliate of Borrower.

 

Section 12.26 WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT, OR THE ENVIRONMENTAL INDEMNITY AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF
EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE
LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AGREEMENT OR IN ANY WAY RELATING
TO THE LOAN OR THE PROJECTS (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND EACH LENDER TO
ENTER INTO THIS AGREEMENT.

 

Section 12.27 Waiver of Punitive or Consequential Damages. None of
Administrative Agent, any Lender nor Borrower shall be responsible or liable to
the other or to any other Person for any punitive, exemplary or consequential
damages which may be alleged as a result of the Loan or the transaction
contemplated hereby, including any breach or other default by any party hereto.
Borrower represents and warrants to Administrative Agent and each Lender that as
of the Closing Date neither Borrower nor any Borrower Party has any claims
against Administrative Agent or any Lender in connection with the Loan.

 

Section 12.28 Governing Law. UNLESS OTHERWISE NOTED THEREIN TO THE CONTRARY, THE
LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING
EFFECT TO ILLINOIS’ PRINCIPLES OF CONFLICTS OF LAW) AND APPLICABLE UNITED STATES
FEDERAL LAW, EXCEPT FOR THOSE PROVISIONS IN THE LOAN DOCUMENTS AND THE
ENVIRONMENTAL INDEMNITY PERTAINING TO THE CREATION, PERFECTION OR VALIDITY OF OR
EXECUTION ON LIENS OR SECURITY INTERESTS ON PROPERTY LOCATED IN THE STATE OR
STATES IN WHICH THE PROJECTS ARE LOCATED, WHICH PROVISIONS SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE APPLICABLE
PROJECT IS LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.

 



LOAN AGREEMENT – Page 103

[Heritage Woods]

 

 

Section 12.29 Entire Agreement. This Agreement, the other Loan Documents and the
Environmental Indemnity Agreement embody the entire agreement and understanding
between Administrative Agent and each Lender and Borrower and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Loan Documents and the Environmental
Indemnity Agreement may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. If any conflict or inconsistency
exists between the Term Sheet and this Agreement, any of the other Loan
Documents, or the Environmental Indemnity Agreement, the terms of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement,
as applicable, shall control.

 

Section 12.30 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

Section 12.31 Consents and Approvals. To the extent that Administrative Agent,
Lenders and/or Required Lenders provide any consent or approval as provided for
in this Agreement, such consent shall be limited to the specific matter approved
and shall NOT be construed to (a) relieve Borrower from compliance with all of
the other terms and obligations of this Agreement, or (b) constitute a consent
to any further similar action (as to which a prospective consent or approval
shall be required and may not necessarily be granted), or (c) constitute a
consent to any other obligation to which any Lender may be a party.

 

Section 12.32 Right of First Refusal. Borrower shall not borrow any money for
the acquisition of healthcare real estate asset(s) or refinancing of the Loan
(other than obtaining a HUD Commitment and any related funding) without first
providing Administrative Agent and Lenders with written notice of the intention
to incur said financing, which notice shall contain all terms and conditions of
the offered and contemplated financing to be obtained from a third party
(“Financing Notice”). Borrower shall give Administrative Agent the exclusive
first right to provide said financing on the same terms and conditions as
contemplated in the Financing Notice. Administrative Agent shall have the right
to provide said financing to Borrower by sending Borrower notice of
Administrative Agent’s intent to provide the financing (“Acceptance Notice”)
within five (5) Business Days of receipt by Administrative Agent of the
Financing Notice. If Administrative Agent timely sends an Acceptance Notice to
Borrower, then Administrative Agent or Lenders and Borrower shall consummate the
proposed loan in accordance with the terms and conditions of the Financing
Notice within sixty (60) days after receipt of the Acceptance Notice by
Borrower. Borrower and Administrative Agent shall reasonably cooperate with each
other to permit such Lender or Lenders to ascertain if Administrative Agent
wants to provide such financing, and if so, to close said loan and to reasonably
negotiate all open terms and conditions of said loan. If no Lender timely sends
an Acceptance Notice to Borrower, Borrower may close said loan under the terms
and conditions of the Financing Notice with the applicable lender referenced
therein, subject to the other provisions of this Agreement.

 



LOAN AGREEMENT – Page 104

[Heritage Woods]

 

 

 

Section 12.33 Effectiveness of Facsimile Documents and Signatures. The Loan
Documents and Environmental Indemnity Agreement may be transmitted and/or signed
by facsimile. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on all parties to the Loan Documents and
Environmental Indemnity Agreement, as applicable. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

Section 12.34 Venue. EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS
AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE DEEMED COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

Section 12.35 Important Information Regarding Procedures for Requesting Credit.
Each of the Administrative Agent and Lenders hereby notifies Borrower Parties
that in order to help the government fight the funding of terrorism and money
laundering activities, federal law requires all financial institutions to
obtain, verify, and record information that identifies each individual or
business that requests credit. Accordingly, in connection with the Loan or any
other request for credit, Administrative Agent and the Lenders will ask for the
business name, business address, Employer Identification Number, and other
information which allows them to identify each Borrower Party, and may ask for
other identifying documents showing existence of each Borrower Party.

 

Section 12.36 Method of Payment. All amounts payable under this Agreement and
the other Loan Documents must be paid by Borrower in accordance with Section
2.6(c). Payments in the form of cash, money order, third party payment,
cashier’s check, a check drawn on a foreign bank or non-bank financial
institution, or any form of payment other than those provided in the preceding
sentence will not be accepted.

 



LOAN AGREEMENT – Page 105

[Heritage Woods]

 

 

Section 12.37 Non-Public Information; Confidentiality; Disclosure. Borrower
authorizes Administrative Agent and each Lender to disclose information about
Borrower and any Borrower Party that Administrative Agent or such Lender may at
any time possess to any Affiliate of a Lender or Administrative Agent, whether
such information was supplied by Borrower or otherwise obtained by
Administrative Agent or the Lender; provided to the extent Administrative Agent
or any Lender receives material non-public information hereunder concerning
Borrower, Borrower Parties, and the Master Tenant and their Affiliates and
agrees to use such information in compliance with all relevant policies,
procedures and contractual obligations and applicable Requirements of Laws
(including United States federal and state securities laws and regulations).

 

Section 12.38 Post-Closing Obligations of Borrower. Notwithstanding the fact
that Borrower have not satisfied certain of the conditions to the advance of the
Loan proceeds as of the Closing Date, Lenders have agreed to advance the
proceeds of the Loan to Borrower, subject to the satisfaction of the other
conditions to funding contained herein and each of the requirements set forth in
Schedule 12.37 attached hereto. Borrower shall complete the same (or cause the
same to be completed) within the time periods specified in Schedule 12.37, which
time period may be extended by Administrative Agent in its sole discretion.

 

Section 12.39 Release and Waiver Regarding Special Audits. Borrower and Lenders
acknowledge that from time to time during the term of the Loan, one or more
Lenders and/or Borrower may request that GE Capital provide Borrower and/or the
Lenders (collectively, the “Recipient”) with certain internally generated
reports (whether oral and/or written, the “Reports”), which Reports may include
oral and/or written information, assessments, notes, memoranda and analyses
prepared by employees of GE Capital for the limited purpose of preparing an
audit of the progress of one or more of the Projects has made with respect to a
plan of correction (or similar remedial obligation of Borrower or any Operator
under any Healthcare Laws) that may be issued from time to time with respect to
one or more of the Projects. With respect to any Reports that may be provided to
the Recipient from time to time during the term of the Loan, Lenders and
Borrower hereby acknowledge and agree as follows: (a) the Reports may be
prepared based on procedures that may not include all procedures deemed
necessary for the Recipient’s own purposes; (b) GE Capital will not be able or
willing to make any recommendations based on the Reports and GE Capital shall
not in any way be deemed a consultant, agent or other representative to the
Recipient in any manner; (c) the Recipient does not acquire any rights as a
result of the disclosure of the Reports and its access thereto, and GE Capital
assumes no duties or obligations in connection with, or as a result of, such
access; (d) the Recipient is not entitled to rely on the Report; (e) the
Recipient will not distribute or disclose the Reports or the information
contained therein to any third party, except if compelled by legal process, and
it will, to the extent permitted by applicable Law, indemnify and hold harmless
GE Capital, together with its employees, officers, advisors and Affiliates from
and against any and all claims, losses or expenses (including attorneys’ fees)
arising as a result of GE Capital having disclosed the Reports to the Recipient;
(f) the Recipient waives its right to recover from, and releases and discharges
any legal action against, GE Capital with respect to any and all suits, actions,
proceedings, investigations, demands, claims, liabilities, fines, penalties,
liens, judgments, losses, injuries, damages, settlement expenses or costs of
whatever kind or nature, whether direct or indirect, known or unknown,
contingent or otherwise, including, without limitation, attorneys’ and experts’
fees and expenses, and investigation and remediation costs that may arise on
account of or in any way be connected with the Report; and (g) and with respect
to the Reports, GE Capital is not acting as an agent, fiduciary or
representative for the Recipient, and the Recipient will (i) make its own
independent investigation of the subject matter of the Reports and (ii) be
solely responsible for its own review, assessments, conclusions and decisions
with respect to the Loan, the Projects and the relevant Borrower and/or
Operators.

 



LOAN AGREEMENT – Page 106

[Heritage Woods]

 

 

ARTICLE 13
LIMITATIONS ON LIABILITY

 

Section 13.1 Limitation on Liability.

 

(a) Subject to the qualifications below, neither the Administrative Agent nor
any Lender shall enforce the liability and obligation of Borrower to perform and
observe the Obligations by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Administrative Agent and the
Lenders may bring a foreclosure action, an action for specific performance or
any other appropriate action or proceeding to enable Administrative Agent and
the Lenders to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Projects, or any
other Collateral given to Administrative Agent and the Lenders pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Projects and in any
other collateral given to Administrative Agent and the Lenders to secure the
Obligations, and Administrative Agent and each Lender, as applicable, by
accepting the Note, this Agreement, the Mortgage and the other Loan Documents,
shall not sue for, seek or demand any deficiency judgment against Borrower in
any such action or proceeding under or by reason of or under or in connection
with the Note, this Agreement, the Mortgage or the other Loan Documents.

 

(b) The provisions of this Section 13.1 shall not, however, (i) constitute a
waiver, release or impairment of any Obligation evidenced or secured by any of
the Loan Documents; (ii) impair the right of Administrative Agent or any Lender
to name Borrower as a party defendant in any action or suit for foreclosure and
sale under the Mortgage; (iii) affect the validity or enforceability of any
guaranty made in connection with the Loan or any of the rights and remedies of
Administrative Agent or any Lender thereunder; (iv) impair the right of
Administrative Agent or any Lender to obtain the appointment of a receiver; (v)
impair the enforcement of the Assignment of Leases and Rents; (vi) constitute a
prohibition against Administrative Agent or any Lender to commence any
appropriate action or proceeding in order for Administrative Agent or any Lender
to exercise its remedies against the Projects; or (vii) constitute a waiver of
the right of Administrative Agent or any Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation (including
attorneys’ fees and costs reasonably incurred), causes of action, suits, claims,
demands and judgments of any nature or description whatsoever, which may be
imposed upon, incurred by or awarded against Administrative Agent or any Lender
or any affiliate thereof as a result of, arising out of or in connection with
(and Borrower shall be personally liable and shall indemnify Administrative
Agent and such Lender for) the following:

 



LOAN AGREEMENT – Page 107

[Heritage Woods]

 

 

(A) any failure by Borrower or any Guarantor or any of their Affiliates or their
respective employees, managers, contractors, agents or other representatives
after the occurrence and during the continuance of any Event of Default to apply
any portion of the gross income from the Projects at any time received by or
payable to Borrower or any Guarantor or any of their Affiliates or their
respective employers, managers, contractors, agents or other representatives to
the Loan or to customary operating expenses of the Projects;

 

(B) Borrower’s commission of a criminal act;

 

(C) Borrower’s or Operator’s failure to permit on-site inspections of any
Project or to provide the financial reports and other financial information,
each as required by, and in accordance with the terms and provisions of, this
Agreement and the other Loan Documents;

 

(D) the failure by Borrower, any Borrower Party or Operator to apply any funds
derived from the Projects, including Security Deposits, Adjusted Revenue,
insurance proceeds and condemnation awards as required by the Loan Documents;

 

(E) any intentional misrepresentation by Borrower or any Borrower Party made in
or in connection with the Loan Documents (including any such misrepresentations
contained in any Compliance Certificate or financial statement delivered by
Borrower or any Borrower Party, or contained in any Compliance Certificate
delivered by or on behalf of Borrower or any Borrower Party pursuant to the Loan
Agreement) or the Loan;

 

(F) Borrower’s or Operator’s collection of rents more than one month in advance
or entering into or modifying or canceling Leases, or receipt of monies by
Borrower or any Borrower Party or any Operator in connection with the
modification or cancellation of any Leases, in violation of this Agreement or
any of the other Loan Documents;

 

(G) Borrower, any Guarantor or any Affiliate of any of them contesting or in any
way interfering with, directly or indirectly (collectively, a “Contest”), any
foreclosure action or sale commenced by Administrative Agent or any Lender or
with any other enforcement of Administrative Agent’s or any Lender’s rights,
powers or remedies under any of the Loan Documents or under any document
evidencing, securing or otherwise relating to any of the Security (whether by
making any motion, bringing any counterclaim, claiming any defense, seeking any
injunction or other restraint, commencing any action seeking to consolidate any
such foreclosure or other enforcement with any other action, or otherwise);

 



LOAN AGREEMENT – Page 108

[Heritage Woods]

 

 

(H) Borrower’s failure to turn over to Administrative Agent all Security
Deposits upon Administrative Agent’s demand following an Event of Default;

 

(I) any amendment or modification of the Master Lease, or any guaranty thereof,
or any termination or surrender of the Master Lease or any guaranty thereof
(except only to the extent expressly permitted under this Agreement), without
the prior written consent of Administrative Agent in each instance;

 

(J) Borrower’s failure to maintain insurance as required by this Agreement or to
pay any Taxes or assessments affecting the Projects;

 

(K) damage or destruction to any Project caused by the negligent or intentional
acts or omissions of Borrower or their respective agents, employees, or
contractors;

 

(L) Borrower’s failure to perform its obligations under the Environmental
Indemnity Agreement or with respect to environmental matters under Article 4;

 

(M) Borrower’s failure to pay for any loss, liability or expense (including
attorneys’ fees) incurred by Administrative Agent or any Lender arising out of
any claim or allegation made by Borrower, its successors or assigns, or any
creditor of Borrower, that this Agreement or the transactions contemplated by
the Loan Documents and the Environmental Indemnity Agreement establish a joint
venture, partnership or other similar arrangement among Borrower, the
Administrative Agent, or any Lender;

 

(N) any brokerage commission or finder’s fees claimed in connection with the
transactions contemplated by the Loan Documents;

 

(O) uninsured damage to any Project resulting from acts of terrorism;

 

(P) the physical waste of any Project;

 

(Q) the removal or disposal of any personal property from any Project in which
Administrative Agent or the Lenders have a security interest in violation of the
terms and conditions of the Loan Documents;

 

(R) the payment of any distributions to Borrower or any Guarantor or any of
their Affiliates, employees, managers or contractors, other than as permitted in
this Agreement; or

 

(S) any fees paid by Borrower to any Guarantor or any of their Affiliates,
employees, managers or contractors after the occurrence and during the
continuation of an Event of Default under the Loan Documents.

 



LOAN AGREEMENT – Page 109

[Heritage Woods]

 

 

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, all of the Obligations shall be fully recourse to
Borrower and Borrower shall be personally liable therefor in the event of: (i) a
Sale or Pledge of any Project or any part thereof or a Sale or Pledge of an
interest in any Restricted Party in breach of any of the covenants in this
Agreement or the Mortgage, (ii) Borrower’s or SPE Party’s failure to comply with
the covenants in Section 6.17 hereof; (iii) the commission of fraud by Borrower
or any Borrower Party in connection with the Loan, or (iv) the filing by
Borrower or any Borrower Party or the filing against Borrower or any Borrower
Party by Borrower, any Borrower Party or any Affiliate of Borrower of any
proceeding for relief under any federal or state bankruptcy, insolvency or
receivership laws or any assignment for the benefit of creditors made by
Borrower or any Borrower Party or the consenting to, acquiescing in or joining
in any such proceeding by Borrower or Borrower Party.

 

(d) Borrower also shall be personally liable to Administrative Agent and the
Lenders for any and all attorneys’ fees and expenses and court costs incurred by
Administrative Agent and the Lenders in enforcing this Section 13.1 or otherwise
incurred by Administrative Agent or any Lender in connection with any of the
foregoing matters, regardless whether such matters are legal or equitable in
nature or arise under tort or contract law. The limitation on the personal
liability of Borrower in this Section 13.1 shall not modify, diminish or
discharge the personal liability of any Guarantor. Nothing herein shall be
deemed to be a waiver of any right which Administrative Agent or any Lender may
have under Sections 506(a), 506(b), 1111(b) or any other provision of the United
States Bankruptcy Code, as such sections may be amended, or corresponding or
superseding sections of the Bankruptcy Amendments and Federal Judgeship Act of
1984, to file a claim for the full amount due to Administrative Agent and the
Lenders under the Loan Documents or to require that all collateral shall
continue to secure the amounts due under the Loan Documents.

 

Section 13.2 Limitation on Liability of Lender’s Officers, Employees, etc. Any
obligation or liability whatsoever of Administrative Agent or any Lender which
may arise at any time under this Agreement, any other Loan Document, or the
Environmental Indemnity Agreement shall be satisfied, if at all, out of the
Administrative Agent’s or such Lender’s assets only. No such obligation or
liability shall be personally binding upon, nor shall resort for the enforcement
thereof be had to, the property of any of Administrative Agent’s or such
Lender’s shareholders, directors, officers, employees or agents, regardless of
whether such obligation or liability is in the nature of contract, tort or
otherwise.

 

ARTICLE 14
cross-guaranty

 

This Article 14 shall be effective during any period in which Borrower is
composed of more than one Person.

 

Section 14.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Administrative Agent and Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to Administrative Agent and Lenders by each other Borrower. Each
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Article 14 shall not be discharged until payment and performance, in full,
of the Obligations has occurred, and that its obligations under this Article 14
shall be absolute and unconditional, irrespective of, and unaffected by:

 



LOAN AGREEMENT – Page 110

[Heritage Woods]

 

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

(b) the absence of any action to enforce this Agreement (including this Article
14) or any other Loan Document or the waiver or consent by Administrative Agent
and Lenders with respect to any of the provisions thereof;

 

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

 

(d) the insolvency of any Borrower or Guarantor; or

 

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

 

(f) Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.

 

Section 14.2 Waivers By Borrower. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Administrative Agent or Lenders to marshal
assets or to proceed in respect of the Obligations guaranteed hereunder against
any other Borrower, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Borrower. It is agreed among each Borrower,
Administrative Agent and Lenders that the foregoing waivers are of the essence
of the transaction contemplated by this Agreement and the other Loan Documents
and that, but for the provisions of this Article 14 and such waivers,
Administrative Agent and Lenders would decline to enter into this Agreement.

 

Section 14.3 Benefit of Guaranty. Each Borrower agrees that the provisions of
this Article 14 are for the benefit of Administrative Agent and Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and Administrative
Agent or Lenders, the obligations of such other Borrower under the Loan
Documents.

 

Section 14.4 Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 14.7, each Borrower hereby expressly and irrevocably waives any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Administrative Agent and Lenders
and shall not limit or otherwise affect such Borrower's liability hereunder or
the enforceability of this Article 14, and that Agent, Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 14.4.

 



LOAN AGREEMENT – Page 111

[Heritage Woods]

 

 

Section 14.5 Election of Remedies. If Administrative Agent or any Lender may,
under applicable law, proceed to realize its benefits under any of the Loan
Documents giving Administrative Agent or such Lender a Lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Administrative Agent or any
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Article 14.
If, in the exercise of any of its rights and remedies, Administrative Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by Administrative Agent or such
Lender and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Administrative Agent or such Lender. Any election of remedies
that results in the denial or impairment of the right of Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower's obligation to pay the full amount of the Obligations. In
the event Administrative Agent or any Lender shall bid at any foreclosure or
trustee's sale or at any private sale permitted by law or the Loan Documents,
Administrative Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Administrative Agent
or such Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Administrative Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Article 14, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Administrative Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

 

Section 14.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower's liability under this Article 14 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Article II) shall be limited to an amount not to exceed as of any date of
determination the greater of:

 

(a) the net amount of all Loan advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

 

(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Article 14 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower's right of contribution and indemnification from each other Borrower
under Section 14.7.

 



LOAN AGREEMENT – Page 112

[Heritage Woods]

 

 

Section 14.7 Contribution with respect to Guarantee Obligations.

 

(a) To the extent that any Borrower shall make a payment under this Article 14
of all or any of the Obligations (other than Loan made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower's “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each Borrower as determined immediately
prior to the making of such Guarantor Payment, then, following indefeasible
payment in full in cash of the Obligations and termination of the Commitments,
such Borrower shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Article 14 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(c) This Section 14.7 is intended only to define the relative rights of each
Borrower and nothing set forth in this Section 14.7 is intended to or shall
impair the obligations of Borrower, jointly and severally, to pay any amounts as
and when the same shall become due and payable in accordance with the terms of
this Agreement, including Section 14.1. Nothing contained in this Section 14.7
shall limit the liability of any Borrower to pay the Loan made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

 

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(e) The rights of the indemnifying Borrower against each other Borrower under
this Section 14.7 shall be exercisable upon the full and indefeasible payment of
the Obligations.

 

Section 14.8 Liability Cumulative. The liability of Borrower under this Article
14 is in addition to and shall be cumulative with all liabilities of each
Borrower to Administrative Agent and Lenders under this Agreement and the other
Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrower, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

[Signatures Begin on Following Page]

 



LOAN AGREEMENT – Page 113

[Heritage Woods]

 

 

EXECUTED as of the date first written above.

 

ADMINISTRATIVE AGENT: GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation           By: /s/ Dague
Retzlaff                                                        
Name:  Dague Retzlaff
Title:  Duty Authorized Signatory            

 

[Signatures Continued on Following Page]

 



LOAN AGREEMENT – Signature Page

[Heritage Woods]

 

 



LENDER: GE CAPITAL BANK, a Utah corporation,   as a Lender           By: /s/
Jeffrey Thomas                                                          
Name:  Jeffrey Thomas   Title:  Duly Authorized Signatory

 

 

 

[Signatures Continued on Following Page]

 



LOAN AGREEMENT – Signature Page

[Heritage Woods]

 

 

BORROWER: HP ALEDO, LLC,
a Delaware limited liability company      

By:  Cornerstone Core Properties REIT, Inc.,
a Maryland corporation, its Manager

 

By:  /s/ Kent
Eikanas                                                               
Kent Eikanas, its Chief Operating Officer

   

 



LOAN AGREEMENT – Signature Page

[Heritage Woods]

 